Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52   Desc
               Exhibit A - Asset Purchase Agreement Page 1 of 88



                              EXHIBIT "A"

                       Asset Purchase Agreement
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52     Desc
               Exhibit A - Asset Purchase Agreement Page 2 of 88



                                                         Execution Version




                        ASSET PURCHASE AGREEMENT


                                   between


                    CENTERSTONE LINEN SERVICES,LLC
                ATLAS HEALTH CARE LINEN SERVICES CO., LLC


                                     and


                             LINEN NEWCO LLC


                                March 13, 2019




                                                                         3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
               Exhibit A - Asset Purchase Agreement Page 3 of 88




                               ASSET PURCHASE AGREEMENT

         This ASSET PURCHASE AGREEMENT is made and entered into as of March 13, 2019
 between Centerstone Linen Services, LLC and Atlas Health Care Linen Services Co., LLC,
 Delaware limited liability companies d/b/a Clarus Linen Systems (collectively, the "Seller"), with
 their principal corporate offices at 60 Grider Street, Buffalo, New York 14215 and Linen Newco
 LLC,a Delaware limited liability company,with its principal corporate offices at 50 Fountain Plaza,
 Suite 1700, Buffalo, New York 14202(the "Buyer").

                                          BACKGROUND

        A.       Seller is engaged in the business of providing linen rental and commercial laundry
 services to the healthcare industry in upstate New York (the "Business"), including at the Buffalo
 Property and the Syracuse Property (as defined below).

         B.     On December 19, 2018 (the "Petition Date"), Seller filed a voluntary petition for
 relief under chapter 11 of title 11 of the United States Code (11 U.S. C. § 101 et seq., the
"Bankruptcy Code")in the United States Bankruptcy Court for the Northern District of New York
(the "Bankruptcy Court") commencing Seller's bankruptcy case (Case No. 18-31754, the
"Bankruptcy Case"). As ofthe date ofthis Agreement, Seller continues to operate its Business and
 manage its properties and affairs as a debtor in possession pursuant to sections 1107(a)and 1108 of
the Bankruptcy Code.

       C.      Buyer desires to purchase, and Seller desires to sell, convey, assign and transfer to
Buyer, the Purchased Assets(as defined below), subject to the terms and conditions set forth in this
Agreement.

                                           AGREEMENT

       NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
covenants and agreements herein contained, the Parties hereby agree as follows:

                                           ARTICLE I
                                          DEFINITIONS

       For the purposes ofthis Agreement,in addition to those capitalized terms defined elsewhere
throughout this Agreement,the following capitalized terms shall have the meanings set forth below:

       "Accounts Receivable" shall mean all accounts receivable or other rights to payment of
Seller of any kind or nature including work and services in process.

        "Affiliate" shall mean, with respect to any specified Person, any other Person who, directly
or indirectly, owns or controls, is under common ownership or control with, or is owned or
controlled by,such specified Person. Without limiting the generality ofthe foregoing,a Person shall
be deemed to "own" another Person if it owns, directly or indirectly, fifty (50%) or more of the
capital stock, membership interest, or other equity interest ofsuch other Person generally entitled to


                                                                                             3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                        Desc
               Exhibit A - Asset Purchase Agreement Page 4 of 88



 vote, without regard to specified contingencies,for the election ofdirectors or equivalent governing
 body of such other Person.

        "A~reement" shall mean this Asset Purchase Agreement,including all exhibits and schedules
 hereto, as may be amended.

        "Assigned Contracts" as defined in Section 2.2.

         "Auction" shall mean the auction held pursuant to the Bid Procedures Order (as defined in
 Section 6.1(b) hereunder)for the sale ofthe Purchased Assets(as defined in Section 2.1 hereunder)
 in the event Seller has one or more offers from Alternate Bidders to purchase the Purchased Assets.

        "Auction Date"means the date on which the Auction is held.

        "Avoidance Actions" means any and all rights, claims,causes ofaction and rights to recover
 or avoid transfers or to avoid any lien or interest that Seller may have under Chapter 5 of the
 Bankruptcy Code or otherwise, including, but not limited to, sections 506,510,522,541,542,543,
 544,545,546,547,548,549,550,551 or 553 ofthe Bankruptcy Code or applicable non-bankruptcy
 law or state law, and the proceeds thereof, or otherwise to exercise the avoidance powers provided
 under the Bankruptcy Code.

        `Bankruptcy Rules" shall mean the Federal Rules ofBankruptcy Procedure,the local rules of
 the Bankruptcy Court, and any Orders of the Bankruptcy Court, as in effect from time to time.

        "Breach" means, with respect to any representation, warranty, covenant, or obligation, any
 material misstatement or inaccuracy in, or any material failure to perform or comply with, the
 representation, warranty, covenant, or obligation within any applicable cure period.

       "Buffalo Landlord" shall mean 60 Grider,LLC,with respect to the Buffalo Property,and any
 successor owner of that property.

        "B.uffalo Property" shall mean the facility owned by 60 Grider,LLC,and leased to Seller that
 is located at 60 Grider Street, Buffalo, NY 14215.

       "Business" as defined in Section A ofthe "Background" paragraph of this Agreement.

        "Business Dav" shall mean any day of the year other than:(i) any Saturday or Sunday; or
(ii) any other day on which banks located in Syracuse, New York, are closed for business.

       "Cash" shall mean all cash,certificates ofdeposit, bank accounts and other cash equivalents
or short-term investments, together with all accrued but unpaid interest thereon.

       "Closing" as defined in Section 11.1.

       "Closing Date" as defined in Section 1 l.l.




                                                 2                                          3292141.11
 Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                            Desc
                Exhibit A - Asset Purchase Agreement Page 5 of 88



         "Contract" shall mean any contract, lease, easement, license, sales order, purchase order,
 supply agreement, or any other agreement, commitment or understanding whether oral or written,
 other than Permits.

        "Cure Obligations" shall mean all obligations to counterparties to the Assigned Contracts
 which must be satisfied in order to effectuate, pursuant to section 365(b)(1)ofthe Bankruptcy Code,
 the assumption by Seller and assignment to Buyer ofthe Assigned Contracts under Section 2.2 of
 this Agreement.

        "Dollars" or numbers preceded by the symbol "$" shall mean amounts in United States
 Dollars.

          "Encumbrance" shall mean any charge, claim, condition, equitable interest, lien (including
 without limitation any lien held or asserted by any Governmental Authority),option, pledge,security
 interest, mortgage, right of way, easement, encroachment, servitudes, right of first option, right of
 first refusal, or similar restriction, including restrictions ofuse, voting(in the case ofany security or
 equity interest), transfer, receipt of income or exercise of any attribute of ownership, or other
 encumbrance, option or defect in title of every type and description, whether imposed by law,
 agreement, understanding or otherwise.

        "Excluded Liabilities" shall mean all obligations and liabilities ofSeller that are not included
 in the Assumed Liabilities.

        "Final Order" shall mean an Order as to which there is no appeal, motion for reconsideration,
 stay or similar request for relief pending, and as to which the time period to seek or file any such
 appeal, motion for reconsideration, stay or similar request for relief has expired.

        "Governmental Authority" shall mean the government of the United States, or any other
 foreign country or any state, provincial or political subdivision thereof and any entity, body or
 authority exercising executive, legislative, judicial, regulatory or administrative functions of or
 pertaining to government.

        "HSBC Bank" shall mean HSBC Bank USA,National Association.

        "Intellectual Property" shall mean intellectual property ofevery kind and nature, including,
 without limitation, all inventions,information, data, customer lists and related information,samples,
 specifications, plans, drawings, blue prints, compositions, processes, designs, formulas, technical
 and business information, and know-how, including confidential information and trade secrets
(whether or not patentable or reduced to practice), all United States and foreign patents and petty
 patents (including continuations, continuations-in-part, divisions, reissues, re-examinations,
extensions and renewals thereof and patent applications, all United States and foreign registered and
 unregistered, brand names,trademarks,and service marks,logos and designs(and registrations and
applications for registration of the same), domain names and all goodwill symbolized thereby or
associated therewith, and copyrights and copyright registrations (and applications for the same)
relating thereto, including computer software and mask works, and all extensions or renewals
thereof, United States and foreign registrations and applications to register copyrights, technical
manuals and documentation made or used in connection with any of the foregoing.


                                                    3                                            3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                        Desc
               Exhibit A - Asset Purchase Agreement Page 6 of 88



      "Knowledge," when used with respect to Seller, shall mean the actual knowledge ofJohn J.
Giardino or Ronald Teplitsky.

      "Law" shall mean any law, statute, code, regulation, ordinance, or rule enacted or
promulgated by any Governmental Authority.

       "Loss" or "Losses" shall mean any and all damages(but excluding consequential, punitive
and treble damages), losses, actions, proceedings, causes of action, obligations, liabilities,
responsibilities, claims, encumbrances, penalties, demands, assessments, judgments, costs and
expenses including, without limitation, court costs and reasonable attorneys', experts' and
consultants' fees and disbursements.

        "Material Adverse Effect" means a state of facts, events, change or effect with respect to
Seller that results in a material adverse effect on the Purchased Assets taken as a whole, including
without limitation, the loss of any single customer/client for whom the Seller realized revenues of
One Million Dollars($1,000,000.00)or more during the preceding twelve months and/or the loss of
one or more customers/clients which in the aggregate results in a decrease in annual revenues of ten
percent(10%)or more during the preceding twelve months; but excluding any state offacts, event,
change or effect caused by, attributable or relating to: (i) changes or conditions affecting Seller's
industry generally; (ii) changes in economic, regulatory or political conditions generally; (iii) the
filing and administration ofthe Bankruptcy Case(except for the conversion ofthe Bankruptcy Case
to a proceeding under chapter 7); or (iv)the announcement of this Agreement.

      "Order" means any order,injunction,judgment,decree,ruling, writ, assessment or arbitration
award.

       "Ordinary Course of Business" means an action taken or omitted to be taken by a Person
only if that action or omission is consistent with the past practices of such Person.

       "Parties" shall mean both Seller and Buyer,each of whom individually may be referred to as
a "Party ,~

      "Permits" shall mean permits,tariffs, authorizations,licenses, certificates, variances,interim
permits, approvals, franchises and rights under any Law or otherwise issued or required by any
Governmental Authority and any applications for the foregoing which are currently used or
otherwise necessary for Seller to engage in the operation of the Business as currently conducted.

      "Permitted Encumbrances" shall mean any and all Encumbrances arising from or related to
any Assumed Liabilities, including, without limitation, any Encumbrances in favor ofHSBC Bank.

       "Person" shall mean any individual, corporation, business trust, proprietorship, firm,
partnership, limited partnership, limited liability partnership, limited liability company, trust,
association,joint venture, Governmental Authority or other entity.

      "Purchased Asset(s)" as defined in Section 2.1 hereof.

      "Sale Order" shall mean an Order of the Bankruptcy Court that, among other things
approves, pursuant to Sections 363 and 365 ofthe Bankruptcy Code, with findings that the Buyer

                                                 4                                          3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                           Desc
               Exhibit A - Asset Purchase Agreement Page 7 of 88



acted in good faith and is afforded the benefits of Section 363(m)of the Bankruptcy Code:(i) the
execution, delivery and performance by Seller of this Agreement, and the other instruments and
agreements contemplated hereby;(ii)the sale ofthe Purchased Assets to Buyer on the terms set forth
herein; and (iii) the performance by Seller of its obligations under this Agreement, including,
without limitation, the assumption and assignment of the Assigned Contracts.

      "Syracuse Landlord" shall mean ACN Companies, LLC, with respect to the Syracuse
Property, and any successor owner of that property.

       "Syracuse Property" shall mean the facility that is owned by ACN Companies, LLC, and
leased to Seller that is located at is located at 414 West Taylor Street, Syracuse, NY 13202.

       "Tax"(and, with correlative meaning,"Taxes" and "Taxable")shall mean any federal, state,
provincial, county, local or foreign taxes, charges, fees, duties(including customs duties), levies or
other assessments, including income, gross receipts, net proceeds, ad valorem, turnover, real and
personal property (tangible and intangible), sales, use, franchise, excise, value added, alternative,
add-on minimumz stamp, leasing, lease, user, transfer, fuel, excess profits, occupational, interest
equalization, windfall profits, license, payroll, environmental, capital stock, disability, severance,
employee's income withholding, other withholding, unemployment and Social Security Taxes,
which are imposed by any Governmental Authority, and such term shall include any interest,
penalties, fines or additions to tax attributable thereto or associated therewith, and shall include any
transferee or successor liability in respect of Taxes(whether by contract or otherwise).

       "Tax Code"shall mean the Internal Revenue Code of 1986, as amended,and the temporary
and final regulations promulgated thereunder.

      "Tax Return" shall mean any report, return, statement, notice, form, declaration, claim for
refund or other document or information filed, submitted to, or required to be supplied to a
Governmental Authority in connection with the determination,assessment,collection or payment of
any Tax, including any schedule or attachment thereto, and including any amendment thereof.

       "Third Party" shall mean a Person other than Buyer, Seller, or their respective Affiliates.

       "Transferred Employ"shall have the meaning set forth in Section 1.0.1(b).

                                   ARTICLE II
                     PURCHASE AND SALE OF PURCHASED ASSETS;
                        ASSUMPTION OF ASSUMED LIABILITIES

        2.1    Purchased Assets. Subject to and upon the terms and conditions set forth in this
Agreement, at the Closing, Seller shall sell, assign,convey,transfer and deliver to Buyer,and Buyer
shall purchase, acquire and take assignment and delivery of, all ofSeller's right, title and interest in
and to the following assets, properties and rights, as they exist at the time ofthe Closing:

               (a)       Equipment and Fixed Assets. All fixtures, machinery, equipment, fixed
assets, furniture,tools, maintenance equipment, mobile equipment,electrical, mechanical,electronic,
computers, software, telecommunications, servers, and other equipment and fixed assets of every
kind owned by Seller located at the Buffalo Property or the Syracuse Property or wherever located

                                                                                               3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                             Desc
               Exhibit A - Asset Purchase Agreement Page 8 of 88



(the"Equipment and Fixed Assets"), including without limitation,the Equipment and Fixed Assets
set forth on Schedule 2.1(a);

              (b)      Inventory. All linen, supplies, raw materials, chemicals, spares, spare parts,
packaging materials, finished goods, and other consumables and inventories owned by Seller and
used, or intended to be used, in the operation of the Business (collectively, the "Inventory");

             (c)      Information and Records. To the extent legally transferable, all books and
records used in the operation of the Business ("Books and Records") that are in Seller's care,
custody or control, including, without limitation, customer lists, safety and training records,
equipment manuals, drawings, engineering materials, and operating data;

              (d)      Permits. To the extent legally transferable, without cost to Seller, all Permits
and applications for Permits that are necessary to the operation ofthe Business as presently operated
and conducted. Buyer shall pay any fees required to transfer such Permits; and

               (e)      Intellectual Prosy. The Intellectual Property listed on Schedule 2.1(fl and
all goodwill, if any, relating to the Business.

              (~       Accounts Receivable. The Seller's Accounts Receivable including any
unbilled invoices for services, goods or products up to the Closing Date.

              (g)     Other Assets.        All other scheduled assets of the Seller not specifically
excluded in Section 2.3 below.

       All ofthe foregoing assets described in this Section 2.1,together with the Assigned Contracts
described in Section 2.2 are referred to herein collectively as the "Purchased Assets)".

        2.2     Assignment ofContracts. Subject to the terms and conditions ofthis Agreement and
the need to obtain any required consent or modifications required by Buyer from any Third Party, at
the Closing Seller shall assume and assign and transfer to Buyer, all ofits right, title and interest in
and to the Contracts listed on Schedule 2.2 (collectively, the "Assigned Contracts").

        2.3     Excluded Assets. Notwithstanding anything contained in this Agreement to the
contrary,the Purchased Assets shall not include and Seller shall retain all ofits right title and interest
in and to the following (collectively, the "Excluded Assets"):

               (a)      Cash;

               (b)      Any asset ofSeller that otherwise would constitute a Purchased Asset, but for
the fact that such asset has been conveyed, leased or otherwise disposed of prior to the Closing in
Seller's Ordinary Course of Business;

               (c)      Avoidance Actions;

               (d)      Personnel, business and other records that Seller is required by Law to retain
in its possession, or which relate to the Avoidance Actions, and all corporate seals, minute books,
charter documents,stock transfer records,record books,original Tax and financial records and such

                                                    6                                            3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                             Desc
               Exhibit A - Asset Purchase Agreement Page 9 of 88



 other files, books and records relating to the Excluded Assets or to the organization, existence or
 capitalization of Seller;

                (e)      Any asset in which Seller first acquires a transferable interest following the
 Closing;

                (~       Seller's rights under this Agreement;

              (g)      Any rights to refunds or recoveries from any insurance policies and/or
 indemnification claims;

                (h)      Any rights to tax refunds;

               (i)      Any other asset specifically designated by Buyer as an Excluded Asset prior
 to Closing, including those assets listed on Schedule 2.3(i); and

               (j)       Stock and membership interests.

      2.4    Assumed Liabilities. At the Closing, Buyer shall assume, and shall agree to pay,
perform and discharge, the following obligations of Seller as and when they become due (the
"Assumed Liabilities"):

             (a)      All obligations related to normal course accrued liabilities, including
 employee wages, salaries and benefits arising on or after the Closing Date;

               (b)      All liabilities for taxes arising from or relating to the Purchased Assets for any
 time period after Closing; and

              (c)     All liabilities specifically designated as an Assumed Liability and Cure
 Obligations on Schedule 2.4(c).

                                      ARTICLE III
                              PURCHASE PRICE AND PAYMENT

       3.1    Purchase Price. The aggregate consideration for the sale, transfer, assignment and
 conveyance of the Purchased Assets will be Five Million One Hundred Fifty Thousand Dollars
($5,150,000.00)(the "Purchase Price") to be paid as follows:

               (a)      Cash at Closing:                         $3,000,000
               (b)      Subordinated Note:                       $1,000,000
               (c)      A/R Collection & AR Note:                $1,150,000
                        Total:                                   $5,150,000

plus the assumption by Buyer of the Assumed Liabilities (the Purchase Price, together with the
assumption of the Assumed Liabilities, the "Total Consideration").




                                                    7                                            3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                        Desc
               Exhibit A - Asset Purchase Agreement Page 10 of 88



       3.2     Payment of Purchase Price.

               (a) Within three (3) days after the execution of this Agreement, Buyer shall
deliver to Seller's attorneys, Bond, Schoeneck &King,PLLC("Bond"),a good faith Cash deposit
in an amount equal to Two Hundred Thousand and no/100 Dollars ($200,000.00) plus a Cash
deposit equal to Three Hundred Fifteen Thousand and no/100 Dollars ($315,000.00) at the
conclusion of the due diligence period provided in paragraph 6.8 herein (collectively, the
"Deposit") to be held by Bond in escrow in its client trust account. The Deposit shall be applied
toward the Purchase Price at Closing.

          i.   Subject to the conditions precedent as set forth in Article 8, if this Agreement is
               terminated as a result of Buyer's Breach of its obligations hereunder, Seller shall
               retain the Deposit as liquidated damages without further liability.

         ii.   The Deposit shall be returned to Buyer within three(3)business days following the
               entry ofan order by the Bankruptcy Court(y)denying the Seller's motion to sell the
               Purchased Assets to the Buyer or(z)authorizing the sale of all or substantially all of
               the Purchased Assets to another bidder,provzded, however,that if an auction is held
               and the Buyer is determined to be the backup bidder in accordance with the Bidding
               Procedures approved by the Bankruptcy Court, the Deposit will be returned in
               accordance with the requirements of the Bidding Procedures.

               (b) At the Closing, Buyer shall pay to Seller, by wire transfer of immediately
 available funds, a Cash payment in the amount ofTwo Million Four Hundred Eight-Five Thousand
 and no/100 Dollars ($2,485,000.00)(the "ClosingPa~ent"). The Closing Payment obligation
 shall be absolute and unconditional and shall not be subject to any abatement, counterclaim,
 deduction or reduction for any reason whatsoever.

               (c) Along with the Closing Payment,at Closing, Buyer shall execute and deliver
 to HSBC Bank a promissory note(the "Subordinated Note")in the amount of One Million Dollars
($1,000,000.00), which shall be substantially in the form attached as Exhibit 3.2(c)(i) and
 acceptable to HSBC Bank. The Subordinated Note shall be amortized over a period ofthree years
 at an annual interest rate of eight percent (8.00%). The Subordinated Note shall be secured by a
 second position lien and security interest covering Buyer's machinery, general equipment and linen
 inventory. Buyer shall execute and deliver to HSBC Bank a security agreement substantially in the
form attached as Exhibit 3.2(c)(ii) on the Closing Date("Securit~A~reement")and acceptable to
 HSBC Bank.

               (d) Buyer shall collect and remit to HSBC Bank the Accounts Receivable
 purchased by Buyer hereunder in the amount of One Million One Hundred Fifty Thousand and
 no/100 Dollars ($1,150,000.00)(the"AR Payment") as follows:

               Seven Hundred Thousand Dollars($700,000.00)ofthe AR Payment shall be paid by
               Buyer directly to HSBC Bank, irrespective of actual Accounts Receivable
               collections, pursuant to a promissory note (the "AR Note"), which shall be
               substantially in the form attached as Exhibit 3.2(d)(i) and acceptable to HSBC Bank.
               The AR Note shall have a ten(10)week term, payable in weekly installments of not

                                                                                            3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                         Desc
               Exhibit A - Asset Purchase Agreement Page 11 of 88



                less than Seventy Thousand Dollars ($70,000.00) per week commencing one (1)
                week after the Closing.

          ii.   The remaining AR Payment ofFour Hundred Fifty Thousand Dollars($450,000.00)
                shall be remitted by the Buyer to HSBC Bank from the collection of Accounts
                Receivable using the Buyer's best collection efforts as set forth in a letter agreement
                substantially in the form attached as Exhibit 3.2(d)(ii) ("Letter Agreement") and
                acceptable to HSBC Bank. The Letter Agreement will provide in pertinent part that
                Seller will provide HSBC Bank a detailed list of Accounts Receivable with contact
                information for all account debtors at Closing, Buyer will provide HSBC Bank
                weekly reporting on the status ofcollection ofthe Accounts Receivable, and HSBC
                Bank shall be permitted, in its discretion, to take over collection of open Accounts
                Receivable that remain unpaid ten weeks after the Closing.

         iii.   Any payments Buyer receives from any Person that is an account debtor of both
                Buyer and Seller and which fails to identify the specific invoice or account to which
                payment is to be applied, shall be applied as may be reasonably determined by Buyer
                after making commercially reasonable inquiry to determine the specific invoice or
                account to which payment is to be applied, and if no such determination can be
                made, shall be applied first to Seller's Accounts Receivable in chronological order
                from oldest to newest, with any remainder then applied to satisfy any accounts of
                Buyer. Buyer agrees that it shall not take any action to influence any such Person to
                pay amounts owing to Buyer in preference to Seller's Accounts Receivable,
                including, without limitation, by instructing any such Persons to identify payments as
                being in satisfaction of Buyer's invoices rather than Seller's invoices.

                                 ARTICLE IV
                  REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller represents and warrants as of the date hereof and as of the Closing Date as follows:

        4.1     Existence, Good Standing. Seller is a limited liability company duly organized,
validly existing and in good standing under the laws ofthe State ofDelaware. Seller has all requisite
limited liability company power and authority to own its properties and assets and to conduct its
businesses as presently conducted.

        4.2      Authorization and Validity. Seller has all requisite corporate power and authority to
enter into this Agreement and any related agreements to which Seller is or will become a party and,
subject only to the Bankruptcy Court's entry of the Sale Order, the execution and delivery of this
Agreement and any related agreements to which Seller is or will become a party and the
performance of Seller's obligations hereunder and thereunder have been,or on the Closing Date will
be, duly authorized by all necessary corporate action and no other corporate proceedings on the part
ofSeller are necessary to authorize such execution, delivery and performance. This Agreement and
any related agreements to which Seller is or will become a party have been, or on the Closing Date
will be, duly executed by Seller and, subject only to the Bankruptcy Court's entry ofthe Sale Order,
constitute, or will when executed and delivered constitute, Seller's valid and binding obligation,
enforceable against Seller in accordance with their terms.

                                                  9                                           3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
               Exhibit A - Asset Purchase Agreement Page 12 of 88



         4.3     Consents. Subject to the entry ofthe Sale Order and satisfaction ofthe terms set forth
 herein, and except as set forth on Schedule 4.3, no consent of any Person not a party to this
 Agreement or any Governmental Authority (other than in connection with Seller's assignment of
 Permits) is required in connection with the execution, delivery and performance ofthis Agreement
 by Seller, or the consummation of the transactions contemplated hereby.

         4.4    No Conflict or Violation. Subject only to the Bankruptcy Court's entry of the Sale
 Order and receipt ofany required consents,the execution, delivery and performance by Seller ofthis
 Agreement do not and will not,to Seller's Knowledge,(a) violate or conflict with any provision of
 Seller's organizational documents,(b) violate any provision of Law, or any Order,judgment or
 decree of any Government applicable to Seller,(c)result in or require the creation or imposition of
 any Encumbrances on any of the Purchased Assets; or (d) violate or result in a Breach of or
 constitute(with due notice or lapse oftime or both)a default under any Contract to which Seller is a
 party or by which Seller is bound or to which the any of Seller's properties or assets is subject.

         4.5    Title to Purchased Assets. Subject only to the entry ofthe Sale Order,at the Closing,
 Seller will have good and marketable title to the Purchased Assets which shall be transferred to
 Buyer free and clear of all Encumbrances except for the Permitted Encumbrances.

        4.6     Permits. Schedule 4.6 sets forth a list of all Permits held by Seller which are
 necessary to conduct the Business as currently conducted.

         4.7    Litigation. To Seller's Knowledge,except for those matters described on Schedule
 _4 7 and except for amounts listed on Seller's bankruptcy schedules and.claims or pleadings filed
 with the Bankruptcy Court,there is no legal, administrative or arbitration proceeding, suit, action of
 any nature or Order,judgment, writ, injunction, award, or decree, claim, investigation or inquiry
("Liti ~ation")relating to any Purchased Assets or the transactions contemplated by this Agreement,
 pending or asserted against Seller, by or before any Governmental Authority or by or on behalf of
 any Third Party.

       4.8    Brokers. Except for SSG Advisors, LLC,Seller has not used any broker or finder in
connection with the transactions contemplated hereby.

        4.9      Employees. Schedule 4.9 sets forth a true and complete list of individuals that are
currently employed by Seller in the Business and all individuals that are on temporary or permanent
lay-off or furlough status, including name, title, date of hire, former or current base salary or wage
rate, position, title, and whether such employee is out on disability or other permitted leaves of
absence and/or is on temporary or permanent lay-off or furlough status. Schedule 4.9 sets forth any
labor or collective bargaining agreements that Seller is a party to.

        4.10 Exclusivity and Survival of Representations. The representations and warranties
made by Seller in this Article IV are in lieu of, and are exclusive of, all other representations and
warranties by Seller, including but not limited to any warranty or representation as to the condition
or suitability ofthe Purchased Assets, which are being conveyed on an "AS IS, WHERE IS" basis.
Seller hereby disclaims any representations or warranties, express or implied, not set forth in this
Article IV or in any document to be delivered by Seller at Closing. All of the representations and


                                                  1Q                                          3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                           Desc
               Exhibit A - Asset Purchase Agreement Page 13 of 88



 warranties made by Seller in this Article IV shall terminate as of Closing. No claim for a breach of
 any such representations or warranty may be made by Buyer against Seller after the Closing Date.

                                   ARTICLE V
                    REPRESENTATIONS AND WARRANTIES OF BUYER

         Buyer represents and warrants as of the date hereof and as ofthe Closing Date:

         5.1     Existence and Good Standing. Buyer is a limited liability company duly organized,
 validly existing and in good standing under the laws of the State of Delaware. Buyer is duly
 qualified to transact business as a foreign corporation and is in good standing in the state of New
 York and in each other jurisdiction in which the nature of the assets owned, leased or operated by
 Buyer or the conduct of its business makes such qualification necessary.

        5.2     Authorization and Validity. Buyer has all requisite power and authority to enter into
 this Agreement and any related agreements to which Buyer is or will become a party and the
 execution and delivery of this Agreement and any related agreements to which Buyer is or will
 become a party and the performance ofBuyer's obligations hereunder and thereunder have been,or
 on the Closing Date will be, duly authorized by all necessary corporate action and no other
 proceedings on the part of Buyer are necessary to authorize such execution, delivery and
 performance. This Agreement and any related agreements to which Buyer is or will become a party
 have been, or on the Closing Date will be, duly executed by Buyer and constitute, or will when
 executed and delivered constitute, Buyer's valid and binding obligation, enforceable against Buyer
 in accordance with their terms.

        5.3    Consents. No consent of any Person not a Party to this Agreement or any
 Governmental Authority(other than in connection with Seller's assignment ofPermits)is required in
 connection with the execution, delivery and performance of this Agreement by Buyer, or the
 consummation of the transactions contemplated hereby.

         5.4    No Conflict or Violation. The execution, delivery and performance by Buyer ofthis
 Agreement does not:(i) violate or conflict with any provision ofBuyer's organizational documents;
(ii) violate any provision of Law, or any Order,judgment or decree of any court or Government
 applicable to Buyer; or (iii) violate or result in a Breach ofor constitute(with due notice or lapse of
 time or both)a default under any Contract to which Buyer is party or by which Buyer is bound or to
 which any of Buyer's properties or assets is subject.

       5.5     Litigation. There is no Litigation ofany nature pending or asserted against Buyer by
or before any Governmental Authority or by or on behalf of any Person which questions or
challenges the validity ofthis Agreement or any ofthe transactions contemplated hereby or which,if
adversely determined, would adversely affect the ability of Buyer to consummate the transactions
contemplated hereby.

       5.6    Brokers. Buyer has not used any broker or finder in connection with the transactions
contemplated hereby.




                                                   11                                          3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                         Desc
               Exhibit A - Asset Purchase Agreement Page 14 of 88



        5.7     Adequate Assurances Re~ardin~Assigned Contracts. Buyer is capable ofsatisfying
the conditions contained in sections 365(b)(1)(C) and 365(~(2)(B) of the Bankruptcy Code with
respect to the Assigned Contracts.

       5.8     Financial CapabilitX. At the Closing, the Buyer (i) subject to having financing
commitments and arrangements will have sufficient funds available to pay the Purchase Price and
any expenses incurred by Buyer in connection with the transactions contemplated by this
Agreement;(ii) will have the resources and capabilities(financial or otherwise)to pay,discharge and
perform the Assumed Liabilities and all ofits other obligations hereunder; and (iii) has not incurred,
and will not incur, any obligation, commitment, restriction or liability of any kind, which would
impair or adversely affect such resources and capabilities.

                                ARTICLE VI
               PRE-CLOSING COVENANTS AND OTHER AGREEMENTS

       6.1     Bankruptcy Court Approval.

              (a)      This Agreement and the transactions contemplated hereby are contingent upon
the approval and authorization ofthe Bankruptcy Court. Except as expressly set forth herein, Seller
and Buyer shall have no liability under this Agreement unless and until it is approved by the
Bankruptcy Court and shall have no obligation to consummate the transactions contemplated herein
unless and until the Bankruptcy Court enters the Sale Order.

               (b)      By March 14,2019,Seller shall prepare and file a motion with the Bankruptcy
Court (the "Sale Motion") requesting: (i) the entry of an Order (the "Bid Procedures Order")(x)
approving the terms of this Agreement, (y) establishing procedures for Seller's solicitation of
competing offers from Third Parties for the sale of the Purchased Assets (each, a "Competing
Bidder") and (z)establishing procedures for an Auction to determine the highest or otherwise best
offer for the Purchased Assets; and (ii) the entry of the Sale Order. The Sale Motion shall request
that the Bankruptcy Court hold a hearing to consider entry ofthe Bid Procedures Order by March 18,
2019, and, schedule an Auction, if necessary, to be held as soon as permitted by the Bankruptcy
Court, but no later than April 15,2019, with a hearing to consider entry ofthe Sale Order approving
the sale to Buyer(or in the event an Auction is held, the prevailing bidder at auction) on or around
April 17, 2019, subject to the Bankruptcy Court's availability.

              (c)     Among other things, the Sale Motion will request that the Bid Procedures
Order be in form and content acceptable to Buyer, Seller and HSBC Bank and provide that:

                        in the event the Bankruptcy Court approves and Seller consummates a sale of
                        the Purchased Assets to a Competing Bidder, Seller shall be required to pay
                        to Buyer an expense reimbursement of up to Fifty Thousand and 00/100
                        Dollars($50,000.00)(the "Expense Reimbursement")to be paid out of sale
                        proceeds free and clear of all liens, claims and encumbrances;

                 ii.    the minimum bid increment shall be Fifty Thousand Dollars and no/100
                       ($50,000.00); provided that the initial overbid at the Auction must also
                        include an amount sufficient to pay any Expense Reimbursement that would


                                                 12                                          3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                           Desc
               Exhibit A - Asset Purchase Agreement Page 15 of 88



                         be payable to Buyer in the event of a sale of the Purchased Assets to a
                         Competing Bidder; and

                 iii.    qualified bids shall:(w)be accompanied by a cash deposit in the amount of
                         ten percent (10%) of the proposed purchase price; (x) reflect terms
                         substantially similar or superior to this Agreement;(y)be submitted no later
                         than 4:00 p.m. on April 11, 2019 (the "Bid Deadline"); and (z) not include
                         any financing or due diligence contingencies.

               (d) Among other things,the Sale Order will be inform and content acceptable to
Buyer, Seller and HSBC Bank and provide that:

                  i.     this Agreement is approved;

                  ii.    Buyer shall have no successor liability except for the Assumed Liabilities;

                 iii.    findings offact and conclusions oflaw that the transactions are arms-length,
                         without collusion, and that Buyer has acted in good faith pursuant to Section
                         363(m) of the Bankruptcy Code, and that the transfers are for adequate
                         consideration;

                 iv.     HSBC Bank's liens on the Purchased Assets shall attach to the Purchase
                         Price;

                  v.     the Purchase Price will be distributed in accordance with the terms of the
                         final order approving the Seller's post-petition financing at Docket No. 234
                         in the Bankruptcy Case and the Budget annexed thereto and defined therein
                        ("Final DIP Order"); and

                 vi.     a finding that the Buyer is a good faith purchaser ofthe assets and entitled to
                         the protections of Section 363(m)ofthe Bankruptcy Code.

        6.2     Cooperation. Each ofBuyer and Seller shall use commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all things necessary or proper,
consistent with applicable Law, to consummate and make effective as soon as possible the
transactions contemplated hereby. Buyer shall promptly take such actions as may be reasonably
requested by Seller to assist Seller in obtaining the Bankruptcy Court's entry ofthe Sale Order and
any other Order of the Bankruptcy Court reasonably necessary to consummate the transactions
contemplated by this Agreement.

         6.3   Conduct ofBusiness. Unless otherwise agreed by Seller and Buyer,as contemplated
in this Agreement,or as required by the Bankruptcy Code or an Order ofthe Bankruptcy Court,from
the date hereofthrough the Closing Date, Seller shall conduct the Business in all material respects in
the Ordinary Course ofBusiness and will not sell or dispose ofany ofthe Purchased Assets or make
payments or enter into any contractual commitments to any employee of the Seller other than
payments of salary and wages and other benefits and the reimbursement ofreasonable documented
business expenses,in each case,in the Ordinary Course ofBusiness consistent with past practice and


                                                   13                                          3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
               Exhibit A - Asset Purchase Agreement Page 16 of 88



the authority granted in the Final DIP Order and any cash management orders entered in the
Bankruptcy Case.

        6.4     Adequate Assurances Re ardin~ Assigned Contracts. On or before the Bid Deadline,
Buyer shall provide adequate assurance ofBuyer's future performance ofeach Assigned Contract to
Seller and to the counterparties to each Assigned Contract.

        6.5    Notice of Certain Events. Each of Buyer and Seller shall promptly notify the other
Party ofthe occurrence ofany event or condition or the existence ofany fact that would reasonably
be expected to have a Material Adverse Effect or to cause any of the conditions to either of the
Parties' obligations to consummate the transactions contemplated by this Agreement not to be
fulfilled. Notwithstanding the Seller's obligation to provide notice to Buyer, there shall not have
occurred any event or circumstance that constitutes a Material Adverse Effect.

        6.6      Cure Obligations. Not later than five (5) business days prior to the Auction Date,
Seller shall deliver to Buyer a calculation of the Cure Obligations with respect to the Assigned
Contracts. Upon receiving such calculation Buyer may elect, at any time on or prior to the Auction
Date, to remove any Contract from the list of Assigned Contracts on Schedule 2.2 and reclassify
such Contract as an Excluded Asset, provided, however, that, in the event the Bankruptcy Court
subsequently determines that the Cure Obligations for any Assigned Contract is greater than that set
forth in Seller's calculation, Buyer may elect to reclassify such Contract as an Excluded Asset at any
time prior to the earlier to occur of(i)the Closing or (ii)the day that is five Business Days following
such determination by the Bankruptcy Court, and providedfurther, that any such reclassification
shall not reduce the Total Consideration. Buyer shall be responsible for all Cure Obligations.

        6.7     Access to Information, Inspections.

               (a)       From the date hereofthrough the Closing Date, and upon reasonable advance
notice received from Buyer, Seller shall give Buyer and its authorized representatives reasonable
access to its facilities and Books and Records relating to the Purchased Assets, such access to be
exercised in a manner that does not unreasonably interfere with Seller's operations.

               (b)     Following the Closing, and upon reasonable advance notice received from
Seller, Buyer shall give Seller and its agents and representatives reasonable access during regular
business hours,to the Transferred Employees and any Books and Records relating to the Purchased
Assets, to the extent reasonably necessary to permit Seller to investigate any matter relating to or
arising during any period prior to the Closing.

               (c)     Buyer will use reasonable efforts to minimize any disruptions to the business
of the Seller in connection with its requests or discussions pursuant to this Section 6.7.

        6.8     Due Diligence. Buyer shall have a period offourteen(14)days from the date ofthis
Agreement("Due Dili ence Period")to conduct a due diligence investigation ofthe condition ofthe
Business, the Purchased Assets, the Syracuse Facility, the Buffalo Facility, and the properties and
operations ofthe Business as Buyer shall reasonably deem appropriate. Seller shall provide Buyer
and its agents and representatives reasonable access to the facilities, offices and personnel ofSeller,
and to the Books and Records, in each case, to the extent related to the Business to allow Buyer to
conduct its investigation. In the event Buyer's investigation is unsatisfactory to Buyer,in its sole and
                                                   14                                          3292141.11
 Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                         Desc
                Exhibit A - Asset Purchase Agreement Page 17 of 88



 absolute discretion, Buyer may terminate this Agreement effective immediately upon delivery of
 written notice to Seller prior to termination of the Due Diligence Period ("Diligence Termination
 g
 Ri ht") at which time the Deposit shall be delivered to the Buyer, and the parties shall be released
 from all obligations hereunder. Buyer's Diligence Termination Right expires upon expiration ofthe
 Due Diligence Period.

                                           ARTICLE VII
                                             TAXES

          7.1     Taxes Related to Purchase of Purchased Assets. All Taxes, including, without
 limitation, all state and local Taxes in connection with the transfer ofthe Purchased Assets, and all
 recording and filing fees (collectively,"Transaction Taxes"),that maybe imposed by reason ofthe
 sale, transfer, assignment and delivery ofthe Purchased Assets and that are not exempt under section
 1146(a)ofthe Bankruptcy Code,shall be borne solely by Buyer. Buyer and Seller shall cooperate to
 determine the amount of Transaction Taxes payable in connection with the transactions
 contemplated under this Agreement. At Closing, Seller shall provide to Buyer all requisite
 exemption certificates. Seller and Buyer shall prepare and file any and all required Tax Returns for
 or with respect to such Transaction Taxes with any and all appropriate Government taxing
 authorities.

         7.2     Cooperation on Tax Matters.

               (a)      Buyer and Seller shall furnish or cause to be furnished to each other, as
 promptly as practicable, such information and assistance relating to the Purchased Assets and the
 Assumed Liabilities as is reasonably necessary for the preparation and filing of any Tax Return,
 claim for refund or other required or optional filings relating to Tax matters,for the preparation for
 and proofoffacts during any Tax audit, for the preparation for any Tax protest, for the prosecution
 or defense of any suit or other proceeding relating to Tax matters and for the answer to any
 Government relating to Tax matters.

                (b)       Buyer shall retain possession of all accounting, business, financial and Tax
 records and information:(i) relating to the Purchased Assets or the Assumed Liabilities that are in
 existence on the Closing Date and transferred to Buyer hereunder; and (ii) coming into existence
 after the Closing Date that relate to the Purchased Assets or the Assumed Liabilities before the
 Closing Date, for the minimal period from the Closing Date as required by the Tax Code. Buyer
 shall give Seller notice and an opportunity to retain any such records in the event that Buyer
 determines to destroy or dispose ofthem after such period. In addition,from and after the Closing
 Date, Buyer shall provide access to Seller(after reasonable notice and during normal business hours
 and without charge), to the books, records, documents and other information relating to the
 Purchased Assets or the Assumed Liabilities as Seller may reasonably deem necessary to:
(i)properly prepare for, file, prove,answer, prosecute and defend any such Tax Return,claim,filing,
 tax audit,tax protest, suit, proceeding or answer; or (ii) administer or complete Seller's Bankruptcy
 Case. Such access shall include, without limitation, access to any computerized information
 retrieval systems relating to the Purchased Assets or the Assumed Liabilities.




                                                  IS                                          3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
               Exhibit A - Asset Purchase Agreement Page 18 of 88



        7.3    Allocation of Total Consideration. Schedule 7.3 sets forth a proposed allocation
of the Total Consideration for the purposes of, and in accordance with, Section 1060 ofthe Tax
Code. Buyer shall report, act and file its Tax Returns (including Internal Revenue Service Form
8594)in all respects and for all purposes consistent with such allocation unless Seller and Buyer
mutually agree to a different allocation following the Closing.

                               ARTICLE VIII
               CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

        The obligations ofBuyer to consummate the transactions contemplated hereby are subject to
the satisfaction or waiver by Buyer each ofthe following separate conditions precedent on or before
the Closing Date:

       8.1     Financing. No later than two(2)days prior to the Bid Deadline established in the Bid
Procedures Order, the Buyer shall have obtained a final commitment, in form and substance
acceptable to the Buyer, for a bridge and working capital loan at market rates and terms in the
aggregate amount necessary to pay the Purchase Price.

        8.2   ~racuse Property. No later than two(2)days prior to the Bid Deadline established in
the Bid Procedures Order, Buyer shall have negotiated the form of a new lease for the Syracuse
Property upon commercially reasonable terms and conditions acceptable to Buyer in its reasonable
discretion.

        8.3     AccuracyfRepresentations and Warranties. The representations and warranties of
Seller contained herein or any certificate delivered to Buyer pursuant to this Agreement shall be true,
accurate and correct as ofthe date ofthis Agreement and as ofthe Closing Date,as if made at and as
of such date (unless any such representation or warranty refers specifically to a specified date, in
which case such representation or warranty shall be true, accurate, and correct on and as of such
specified date).

       8.4    Compliance with Agreements and Covenants. Seller shall have materially performed
and complied with all ofits covenants, obligations, and agreements contained in this Agreement to
be performed and complied with by it on or prior to the Closing Date.

       8.5    No Material Adverse Effect. There shall not have occurred any event, fact or
circumstance that has had, or is reasonably likely to have, a Material Adverse Effect.

        8.6    Bankruptcy Court Approval. The Bankruptcy Court shall have entered a Sale Order,
as a Final Order, which shall be in full force and effect and not stayed as of the Closing Date.

       8.7    No Injunction. On the Closing Date:(i) there shall be no Order staying, reversing,
modifying, vacating or amending the Sale Order; and (ii)there shall be no preliminary or permanent
injunction or other Order of any court or Government declaring this Agreement invalid or
unenforceable in any material respect or otherwise preventing the transactions contemplated herein
from being consummated.

        8.8     Deliveries. Seller shall have made, or be prepared to make at the Closing, all ofthe
deliveries set forth in Section 11.2.

                                                 16                                           3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                         Desc
               Exhibit A - Asset Purchase Agreement Page 19 of 88



       8.9    Diligence. The Diligence Termination Right shall have expired without being
exercised pursuant to Section 6.8 herein.

       8.10 Labor Agreements. To the extent required by Buyer, modifying existing Collective
Bargaining Agreements.

                               ARTICLE IX
              CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

        The obligations ofSeller to consummate the transactions contemplated hereby are subject to
the satisfaction or waiver by Seller ofthe following conditions precedent on or before the Closing
Date:

        9.1     Accuracy ofRepresentations and Warranties. The representations and warranties of
Buyer contained herein or any certificate delivered to Seller pursuant to this Agreement shall be true,
accurate, and correct as ofthe date ofthis Agreement and as ofthe Closing Date,as if made at and as
of such date (unless any such representation or warranty refers specifically to a specified date, in
which case such representation or warranty shall be true, accurate and correct on and as of such
specified date).

      9.2     Compliance with Agreements and Covenants. Buyer shall have performed and
complied with all of its covenants, obligations, and agreements contained in this Agreement to be
performed and complied with by it on or prior to the Closing Date.

       9.3     Required Consents. Seller shall have obtained the consents listed on Schedule 4.3.

       9.4     Bankruptcy Court Approval. The Bankruptcy Court shall have entered the Sale Order
which shall be in full force and effect on the Closing Date.

       9.5     No Injunction or Litigation. On the Closing Date: (i)there shall be no Order staying,
reversing, modifying, vacating or amending the Sale Order; (ii) there shall be no preliminary or
permanent injunction or other Order ofany court or Government declaring this Agreement invalid or
unenforceable in any material respect or otherwise preventing the transactions contemplated herein
from being consummated; and (iii) there shall not be pending or threatened any suit, action or
proceeding (y) challenging or seeking to restrain, prohibit, alter or materially delay the
consummation of any of the transactions contemplated by this Agreement or(z) seeking to obtain
from Seller or any of its Affiliates any damages in connection with the transactions contemplated
hereby.

       9.6     Assigned Contract Cure. Buyer shall, consistent with section 365(b)(1)(A) of the
Bankruptcy Code and as may be negotiated between Buyer and the respective counterparty, but
subject to its rights otherwise provided under this Agreement, satisfy all undisputed Cure
Obligations relating to Assigned Contracts on the Closing Date.

       9.7      Deliveries. Buyer shall have made, or be prepared to make at the Closing, all ofthe
deliveries set forth in Section 11.3.



                                                 17                                           3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
               Exhibit A - Asset Purchase Agreement Page 20 of 88



        9.8     Sale Order Date. The Bankruptcy Court shall enter a Sale Order authorizing and
 approving the sale to Buyer no later than April 19, 2019.

                                      ARTICLE X
                              EMPLOYEES AND BENEFIT PLANS

         10.1    Transferred Employees.

              (a)      Buyer, may,in its discretion, make written offers ofemployment effective as
 ofthe Closing to any or all of the current employees of Seller.

               (b)       Seller shall provide Buyer with a schedule of all employees, including their
 positions and compensation no later than twenty(20)days prior to the Auction Date. On or before
 the Bid Deadline,Buyer shall provide Seller with a list ofall Seller's employees to whom Buyer has
 made an offer ofemployment to be effective on the Closing Date, and ifknown,indicating whether
 the offer of employment has been accepted. Those employees who accept Buyer's offer of
 employment are referred to herein as "Transferred Employees". Effective immediately before the
 Closing, Seller shall terminate the employment of all the Transferred Employees.

         10.2 Employee Benefits. Except as set forth in this Article X or as otherwise agreed to by
 the Parties, all liabilities and obligations in respect of Seller's past, present and future employees
 occurring prior to the Closing shall be Excluded Liabilities.


                                            ARTICLE XI
                                             CLOSING

         1 1.1 Closing. The consummation ofthe transactions contemplated hereby(the "Closing")
 shall take place at the Syracuse,New York offices ofBond Schoeneck &King,PLLC,at 10:00 a.m.
(prevailing New York time)on or before May 3, 2019(the "Closing Date"). All proceedings to be
taken and all documents to be executed and delivered by all Parties at the Closing shall be deemed to
 have been taken and executed simultaneously and no proceedings shall be deemed to have been
taken nor documents executed or delivered until all have been taken, executed and delivered.

       1 1.2 Deliveries by Seller. At or prior to the Closing, Seller shall deliver to Buyer the
following, each dated the Closing Date and duly executed by Seller:

               (a)      Such certificates oftitle, bills ofsale, assignments,deeds or other instruments
oftransfer, conveyance or assignment, all inform and substance reasonably acceptable to Buyer,as
shall be effective to vest in Buyer title to the Purchased Assets free and clear of all Encumbrances
other than the Assumed Liabilities and Permitted Encumbrances;

             (b)      An Assignment and Assumption ofLease Agreement providing for Buyer to
occupy the Buffalo Property, executed by the Buffalo Landlord;

                (c)     A true and correct copy ofthe Sale Order; and



                                                  1g                                          3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
               Exhibit A - Asset Purchase Agreement Page 21 of 88



                (d)     A certificate, signed by an officer of Seller, certifying as to the accuracy of
 Seller's representations and warranties as of the Closing Date.

         1 1.3 Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller the following,each
 dated the Closing Date and duly executed by Buyer:

              (a)      One or more Assignment and Assumption Agreements,in form and substance
 reasonably acceptable to Seller, evidencing Buyer's obligation to pay, discharge and perform the
 Assumed Liabilities, including the Cure Obligations;

              (b)      A lease agreement providing for Buyer to occupy the Syracuse Property,
 executed by the Syracuse Landlord;

              (c)      A certificate, signed by an officer of Seller, certifying as to the accuracy of
 Buyer's representations and warranties as ofthe Closing Date;

                (d)      The Closing Payment;

                (e)      The AR Note;

                (fj      The Subordinated Note;

                (g)     The Security Agreement; and

                (h)     The Letter Agreement.

                                           ARTICLE XII
                                          TERMINATION

         12.1    Termination. This Agreement may be terminated on written notice as follows:

                (a)     By mutual consent of Seller, Buyer and HSBC Bank;

               (b)      By either Party, in the event of a material Breach by the other Party of any
 representation, warranty,covenant or obligation ofsuch Party under this Agreement which remains
 uncured after notice and a reasonable opportunity to cure(which except in the case ofa breach ofthe
 obligations to consummate the transaction, shall not be less than ten (10) Business Days);

                (c)       By Buyer,ifany ofthe conditions in Article VIII ofthis Agreement have not
 been satisfied in all material respects on or before the Closing Date and Buyer is not the reason why
 such conditions have not been satisfied, or if satisfaction of a condition is or becomes impossible
(other than through the failure of Buyer to comply with its obligations under this Agreement) and
 Buyer has not waived the condition on or before the Closing Date;

                (d)       By Seller, if any of the conditions in Article IX of this Agreement have not
 been satisfied in all material respects on or before the Closing Date and Seller is not the reason why
 such conditions have not been satisfied, or if satisfaction of a condition is or becomes impossible



                                                   19                                         3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                           Desc
               Exhibit A - Asset Purchase Agreement Page 22 of 88



 (other than through the failure of Seller to comply with its obligations under this Agreement) and
 Seller has not waived the condition on or before the Closing Date;

                (e)      By Seller if the Closing has not occurred by May 3, 2019;

              (~       By either Party ifthe Seller consummates a sale of all or substantially all of
 the Purchased Assets to an Alternate Bidder in accordance with Article 6;

                (g)      By Buyer pursuant to Section 6.8 of this Agreement.

             12.2        Effect of Termination.

               (a)      In the event this Agreement is terminated pursuant to Section 12.1(a),(c)or
(~,this Agreement shall be null and void and neither Party shall have any remaining obligations to
 the other Party with respect hereto and Seller shall return the Deposit to Buyer.

                (b)       In the event Seller terminates this Agreement pursuant to Section 12.1(b) or
(e), Seller shall retain the Deposit and Buyer shall be liable to Seller for any and all Losses incurred
 or suffered by Seller. In the event Buyer terminates this Agreement pursuant to Section 12.1(b) or
(e), Seller's sole obligation to Buyer shall be to return the Deposit.

                                          ARTICLE XIII
                                       INDEMNIFICATION

       13.1 No Indemnification bier. All representations, warranties, covenants and
agreements made by Seller in this Agreement shall terminate as ofthe Closing. Buyer shall bring no
claim against Seller for any reason after Closing.

         13.2   Indemnification by Buffer.

              (a)       Buyer will indemnify,defend and hold Seller harmless from and against any
Losses arising directly or indirectly from any ofthe following, regardless ofwhether the claim arises
under contract, breach of warranty, tort or other legal theory:

                    (i)    any Breach of any representation or warranty made by Buyer in this
Agreement or in any agreement or certificate delivered by Buyer at Closing;

                    (ii)   any Breach by Buyer of any covenant or obligation of Buyer in this
Agreement or in any agreement or certificate delivered by Buyer at Closing;

                      (iii) any claim by any Person for brokerage or finder's fees or commissions
or similar payments that remain unpaid after the Closing and which are based upon any agreement or
understanding alleged to have been made by such Person with Buyer (or any Person acting on its
behalf in connection with the contemplated transactions; or

                      (iv)      Buyer's operation, ownership,and utilization ofthe Purchased Assets
after the Closing Date.


                                                  20                                           3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
               Exhibit A - Asset Purchase Agreement Page 23 of 88



               (b)   All of the representations, warranties, covenants, and agreements made by
Buyer in this Agreement shall survive the Closing.

                                       ARTICLE XIV
                                      MISCELLANEOUS

        14.1 Entire Agreement. This Agreement constitutes the entire understanding between the
Parties with respect to the subject matter contained herein and supersedes any prior understandings
and agreements among them respecting such subject matter.

        14.2 Headings. The headings in this Agreement are for convenience ofreference only and
shall not affect its interpretation.

       14.3 Notices. All notices or other communications required hereunder shall be in writing
and shall be deemed to have been given if delivered personally, on the next day if mailed by
overnight mail, to the addresses ofthe Parties as follows:


       If to Seller:

               Centerstone Linen Services, LLC d/b/a Clarus Linen Systems
               Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems
               60 Grider Street
               Buffalo, New York 14215
               Attention: Ronald Teplitsky, Chief Restructuring Officer

               with a copy to:

               Bond, Schoeneck &King,PLLC
               One Lincoln Center
               Syracuse, New York 13202
               Attention: Camille Hill, Esq. and Stephen A. Donato, Esq.


      If to Buyer:

              Linen Newco LLC
              50 Fountain Plaza
              Suite 1700
              Buffalo, New York 14202
              Attention: Gerald Lippes




                                               21                                         3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                           Desc
               Exhibit A - Asset Purchase Agreement Page 24 of 88



                with a copy to:

                Lippes Mathias Wexler Friedman LLP
                50 Fountain Plaza
                Suite 1700
                Buffalo, New York 14202
                Attention: Raymond L. Fink, Esq. and John A. Mueller, Esq.

         14.4 Exhibits and Schedules. Each Exhibit and Schedule referred to herein is incorporated
 into this Agreement by such reference.

        14.5 Severability. If any provision of this Agreement is held to be illegal, invalid or
unenforceable such illegality, invalidity or unenforceability will not affect any other provision
hereof. This Agreement shall,in such circumstances be deemed modified to the extent necessary to
render enforceable the provisions hereof.

        14.6 Waiver. Except as otherwise provided in this Agreement,the failure ofany Party to
insist upon strict performance ofany ofthe terms or conditions ofthis Agreement will not constitute
a waiver of any of its rights hereunder.

        14.7 Assi~ent. Buyer may not assign any ofits rights or delegate any ofits obligations
hereunder without the prior written consent ofthe Seller. Seller may freely assign its rights, but shall
not assign its obligations without Buyer's prior written consent.

        14.8 Successors and Assigns. This Agreement binds, inures to the benefit of, and is
enforceable by the successors and permitted assigns ofthe Parties, including any trust which maybe
created as part ofany plan ofliquidation established by Seller, and does not confer any rights on any
other Persons or entities.

        14.9 Governing Law. This Agreement, and all other documents executed in connection
with this Agreement shall be construed and enforced in accordance with the Laws of the State of
New York, without reference to any conflict of law principles.

        14.10 Venue. Buyer and Seller agree that all actions brought, arising out of, or related to
the transactions contemplated in this Agreement shall be brought in the Bankruptcy Court, and the
Bankruptcy Court shall retain jurisdiction to determine any and all such actions. Each Party hereby
irrevocably consents to the personal and subject matter jurisdiction of the Bankruptcy Court and
agrees that the Bankruptcy Court may enter final and binding judgments with respect to any
controversy arising from or related to this Agreement and the transactions contemplated herein. In
the event the Bankruptcy Court for any reason declines to exercise jurisdiction each Party hereby
consents to the personal jurisdiction of any state or federal court having competent subject matter
jurisdiction located in Onondaga County, New York.

       14.11 Amendments. This Agreement maybe amended only by a written instrument duly
executed by all of the Parties and consented to by HSBC Bank in writing, or the Sale Order.




                                                  22                                           3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                      Desc
               Exhibit A - Asset Purchase Agreement Page 25 of 88



        14.12 Counterparts. This Agreement may be executed in any number of counterparts and
any Party hereto may execute any such counterpart, each of which when executed and delivered
shall be deemed to be an original and all of which counterparts taken together shall constitute but
one and the same instrument. In order to facilitate execution of this Agreement, electronic or
facsimile signatures shall be deemed to be original signatures.

        14.13 No Third Partv Beneficiaries. This Agreement is solely for the benefit ofthe Parties
hereto and no provision of this Agreement shall be deemed to confer upon any other Person any
remedy, claim, liability, reimbursement, cause of action or other right.

        14.14 Expenses. Except as otherwise provided in this Agreement or in the Bid Procedures
Order, each  of the Parties shall pay its own expenses in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, any legal and accounting fees,
whether or not the transactions contemplated hereby are consummated.



                         [Remainder of Page Intentionally Left Blank]




                                               23                                         3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                Desc
               Exhibit A - Asset Purchase Agreement Page 26 of 88




         IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Asset
   Purchase Agreement as ofthe date first above written.


                                         SELLER:

                                         ~ENTEI2STONE LINEN S~K`V`YC:ES, LLC;
                                         d/b/a CLARUS LINEN SYSTEMS

                                         ATLAS HEALTH CARE LINEN SERVICES
                                         CO.,LLC d/b/a CLARUS LINEN SYSTEMS


                                         Name: Ronald Tepli~sky
                                         Title: Chief Restructuring Of icer



                                         BUYER:

                                        LINEN NEWCO LLC


                                        By:
                                        Name: Gerald Lippes
                                        Title: Manager




                                          24                                  3282141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52          Desc
               Exhibit A - Asset Purchase Agreement Page 27 of 88




       IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Asset
 Purchase Agreement as of the date first above written.


                                       SELLER:

                                       CENTERSTONE LINEN SERVICES,LLC
                                       d/b/a CLARUS LINEN SYSTEMS

                                       ATLAS HEALTH CARE LINEN SERVICES
                                       CO., LLC d/b/a CLARUS LINEN SYSTEMS

                                       By:
                                       Name: Ronald Teplitsky
                                       Title: Chief Restructuring Officer



                                       :i•

                                       LINEN NEWCO LLC


                                       By:
                                       Name: Gerald Lippes
                                       Title: Manager




                                         24                                  i~
                                                                             ,A„ate
                                                                                 „
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 28 of 88



                                Exhibit 3.2(c)(i)

                       Subordinated Note with HSBC Bank




                                                                         3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                        Desc
               Exhibit A - Asset Purchase Agreement Page 29 of 88


                                             •



                                           TERM NOTE


$1,000,000.00                                                                  As of          ,2019


        For value received, the undersigned LINEN NEWCO LLC,a New York limited liability
company, with an address of[               ](the "Borrower"), promises to pay to the order of
HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws of the
United States of America with an address of 452 Fifth Avenue, 4th Floor, New York, New
York 10018 (together with its successors and assigns, the "Bank"), the principal amount of One
Million Dollars ($1,000,000.00)("Loan") on or before [April          ], 2022 (the "Maturity Date"),
as set forth below, together with interest from the date hereof on the unpaid principal balance
from time to time outstanding until paid in full. The Borrower shall pay consecutive monthly
installments of principal of $27,777.00 commencing on [May 1], 2019, and the same amount on
the first (1st) day of each month thereafter until the final installment, which shall be the unpaid
balance.

        The aggregate principal balance outstanding shall bear interest at a per annum rate of8%.
All accrued' and unpaid interest shall be payable monthly in arrears on the 1st day of each month,
commencing on [May 1], 2019.

        Principal and interest shall be payable at the Bank's main office or at such other place as
the Bank may designate in writing in immediately available funds in lawful money of the United
States of America without set-off, deduction or counterclaim. Interest shall be calculated on the
basis of actual number of days elapsed and a 360-day year.

       This Note may be prepaid in whole or in part upon thirty (30) days prior written notice to
the Bank.

        At the option of the Bank (but automatically in the case of an Insolvency Default (as
hereinafter defined)), this Note shall become immediately due and payable without notice or
demand upon the occurrence at any time of any of the following events of default (each, an
"Event of Default"'): (1) default of any liability, obligation, covenant or undertaking of the
Borrower, any endorser or any guarantor hereof to the Bank, hereunder or otherwise, including,
without limitation, failure to pay in full and when due any installment of principal or interest or
default of the Borrower, any endorser or any guarantor hereof under any other loan document
delivered by the Borrower, any endorser or any guarantor, or in connection with the loan
evidenced by this Note or any other agreement by the Borrower, any endorser or any guarantor
with the Bank; (2) failure of the Borrower, any endorser or any guarantor hereof to maintain
aggregate collateral security value satisfactory to the Bank;(3) default of any liability, obligation
or undertaking of the Borrower, any endorser or any guarantor hereof to any other party;(4)if
any statement, representation or warranty heretofore, now or hereafter made by the Borrower,
any endorser or any guarantor hereof in connection with the loan evidenced by this Note or in
any supporting financial statement of the Borrower, any endorser or any guarantor hereof shall


                                                - 1-
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
               Exhibit A - Asset Purchase Agreement Page 30 of 88




 be determined by the Bank to have been false or misleading in any material respect when made;
(5)if the Borrower, any endorser or any guarantor hereof is a corporation, trust, partnership or
 limited liability company, the liquidation, termination or dissolution of any such organization, or
 the merger or consolidation of such organization into another entity, or such entity's ceasing to
 carry on actively its present business or the appointment of a receiver for its property; (6)the
 death of any endorser or any guarantor hereof and, if any endorser or any guarantor hereof is a
 partnership or limited liability company, the death or judicial declaration of incompetence of any
 partner or member;(7) the institution by or against the Borrower, any endorser or any guarantor
 hereof of any proceedings under the Bankruptcy Code 11 USC § 101 et seq. or any other law in
 which the Borrower, any endorser or any guarantor. hereof is alleged to be insolvent or unable to
 pay its debts as they mature, or the making by the Borrower, any endorser or any guarantor
hereof of an assignment for the benefit of creditors or the granting by the Borrower, any endorser
or any guarantor hereof of a trust mortgage for the benefit of creditors (each of the foregoing in
this subclause, an "Insolvency Default"); (8) the service upon the Bank of a writ in which the
Bank is named as trustee of the Borrower, any endorser or any guarantor hereof;(9) a judgment
or judgments for the payment of money shall be rendered against the Borrower, any endorser or
any guarantor hereof, and any such judgment shall remain unsatisfied and in effect for any period
of thirty (30) consecutive days without a stay of execution; (10) any levy, lien (including
mechanics lien) except as permitted under any of the other loan documents between the Bank
and the Borrower, seizure, attachment, execution or similar process shall be issued or levied on
any of the property of the Borrower, any endorser or any guarantor hereof;(11) the termination
or revocation of any guaranty hereof; or(12) the occurrence of such a change in the condition or
affairs (financial or otherwise) of the Borrower, any endorser or any guarantor hereof, or the
occurrence of any other event or circumstance, such that the Bank, in its sole discretion, deems
that it is insecure or that the prospects for timely or full payment or performance of any
obligation of the Borrower, any endorser or any guarantor hereof to the Bank has been or may be
impaired.

         Any payments received by the Bank on account of this Note shall, at the Bank's option,
be applied first, to accrued and unpaid interest; second, to the unpaid principal balance hereof;
third, to any costs, expenses or charges then owed to the Bank by the Borrower; and the balance
to escrows, if any. Notwithstanding the foregoing, any payments received after demand for
payment shall be applied in such manner as the Bank may determine. The Borrower hereby
authorizes the Bank to charge any deposit account which the Borrower may maintain with the
Bank for any payment required hereunder without prior notice to the Borrower.

       If pursuant to the terms of this Note, the Borrower is at any time obligated to pay interest
on the principal balance at a rate in excess of the maximum interest rate permitted by applicable
law for the loan evidenced by this Note, the applicable interest rate shall be immediately reduced
to such maximum rate and all previous payments in excess of the maximum rate shall be deemed
to have been payments in reduction of principal and not on account ofthe interest due hereunder.

       The Borrower represents to the Bank that the proceeds of this Note will not be used
for personal, family or household purposes or for the purpose of purchasing or carrying




                                                - 2-
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
               Exhibit A - Asset Purchase Agreement Page 31 of 88


                                         _ ►IC          ►1
margin stock or margin securities within the meaning of Regulations U and X of the Board
of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

        The Borrower and each endorser and guarantor hereof grant to the Bank a continuing lien
on and security interest in any and all deposits or other sums at any time credited by or due from
the Bank (or any of its banking or lending affiliates, or any bank acting as a participant under any
loan arrangement between the Bank and the Borrower, or any third party acting on the Bank's
behalf (collectively, the "Bank Affiliates")) to the Borrower and/or each endorser or guarantor
hereof and any cash, securities, instruments or other property of the Borrower and each endorser
and guarantor hereof in the possession of the Bank or any Bank Affiliate, whether for
safekeeping or otherwise, or in transit to or from the Bank or any Bank Affiliate (regardless of
the reason the Bank or Bank Affiliate had received the same or whether the Bank or Bank
Affiliate has conditionally released the same) as security for the full and punctual payment and
performance of all of the liabilities and obligations of the Borrower and/or any endorser or
guarantor hereof to the Bank or any Bank Affiliate and such deposits and other sums may be
applied or set off against such liabilities and obligations of the Borrower or any endorser or
guarantor hereof to the Bank or any Bank Affiliate at any time, whether or not such are then due,
whether or not demand has been made and whether or not other collateral is then available to the
Bank or any Bank Affiliate.

       No delay or omission on the part of the Bank in exercising any right hereunder shall
operate as a waiver of such right or of any other right of the Bank, nor shall any delay, omission
or waiver on any one occasion be deemed a bar to ar waiver of the same or any other right on
any future occasion. The Borrower and every endorser or guarantor of this Note, regardless of
the time, order or place of signing, waives presentment, demand, protest, notice of intent to
accelerate, notice of acceleration and all other notices of every kind in connection with the
delivery, acceptance, performance or enforcement of this Note and assents to any extension or
postponement of the time of payment or any other indulgence, to any substitution, exchange or
release of collateral, and to the addition or release of any other party or person primarily or
secondarily liable and waives all recourse to suretyship and guarantor defenses generally,
including any defense based on impairment of collateral.

        The Borrower and each endorser and guarantor of this Note shall indemnify, defend and
hold the Bank and the Bank Affiliates and their directors, officers, employees, agents and
attorneys harmless against any claim brought or threatened against the Bank by the Borrower, by
any endorser or guarantor, or by any other person (as well as from attorneys' reasonable fees and
expenses in connection therewith) on account of the Bank's relationship with the Borrower or
any endorser or guarantor hereof (each of which may be defended, compromised, settled or
pursued by the Bank with counsel of the Bank's selection, but at the expense of the Borrower
and any endorser and/or guarantor), except for any claim arising out of the gross negligence or
willful misconduct of the Bank.

        The Borrower and each endorser and guarantor of this Note agree to pay, upon demand,
costs of collection of all amounts under this Note including, without limitation, principal and
interest, or in connection with the enforcement of, or realization on, any security for this Note,
including, without limitation, to the extent permitted by applicable law, reasonable attorneys'


                                                 - 3-
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                      Desc
               Exhibit A - Asset Purchase Agreement Page 32 of 88




fees and expenses. Upon the occurrence and during the continuance of an Event of Default,
interest shall accrue at a rate per annum equal to the aggregate of 3.0%plus the rate provided for
herein. If any payment due under this Note is unpaid for 10 days or more, the Borrower shall
pay, in addition to any other sums due under this Note (and without limiting the Bank's other
remedies on account thereof,a late charge equal to 5.0% of such unpaid amount.

        This Note shall be binding upon the Borrower and each endorser and guarantor hereof
and upon their respective heirs, successors, assigns and legal representatives, and shall inure to
the benefit ofthe Bank and its successors, endorsees and assigns.

        The liabilities of the Borrower and each Borrower, if more than one, and any endorser or
guarantor of this Note are joint and several; provided, however, the release by the Bank of the
Borrower or any one or more endorsers or guarantors shall not release any other person obligated
on account of this Note. Any and all present and future debts of the Borrower to any endorser or
guarantor of this Note are subordinated to the full payment and performance of all present and
future debts and obligations of the Borrower to the Bank. Each reference in this Note to the
Borrower and each Borrower, if more than one, any endorser, and any guarantor, is to such
person individually and also to all such persons jointly. No person obligated on account of this
Note may seek contribution from any other person also obligated, unless and until all liabilities,
obligations and indebtedness to the Bank of the person from whom contribution is sought have
been irrevocably satisfied in full. The release or compromise by the Bank of any collateral shall
not release any person obligated on account of this Note.

       The Borrower and each endorser and guarantor hereof each authorizes the Bank to
complete this Note if delivered incomplete in any respect. A photographic or other reproduction
of this Note may be made by the Bank, and any such reproduction shall be admissible in
evidence with the same effect as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence.

        The Borrower will from time to time execute and deliver to the Bank such documents,
and take or cause to be taken, all such other further action, as the Bank may request in order to
effect and confirm or vest more securely in the Bank all rights contemplated by this Note or any
other loan documents related thereto (including, without limitation, to correct clerical errors) or
to vest more fully in or assure to the Bank the security interest in any collateral securing this
Note or to comply with applicable statute or law.

       This Note is delivered to the Bank at one of its offices and shall be governed by the laws
ofthe State of New York without giving effect to the conflicts of laws principles thereof.

        Any notices under or pursuant to this Note shall be deemed duly received and effective if
delivered in hand to any officer or agent of the Borrower or Bank, or if mailed by registered or
certified mail, return receipt requested, addressed to the Borrower or Bank at the address set
forth in this Note or as any party may from time to time designate by written notice to the other
party.
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                      Desc
               Exhibit A - Asset Purchase Agreement Page 33 of 88


                                  i~ :~ ►~.
       No change in any provision of this Note may be made except by a writing signed by
authorized signers of both parties to this Note, except that the Bank is authorized to fill in any
blank spaces and to otherwise complete this Note and correct any patent errors herein.

       All of the Bank's rights and remedies not only under the provisions of this Note but also
under any other agreement or transaction shall be cumulative and not alternative or exclusive,
and may be exercised by the Bank at such time or times and in such order of preference as the
Bank in its sole discretion may determine.

     IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT
OF THIS NOTE, BORROWER AND EACH ENDORSER WAIVE (i) THE RIGHT TO
INTERPOSE ANY SET-OFF OR CQUNTERCLAIM OF ANY NATURE OR
DESCRIPTION, (ii) ANY OBJECTION BASED ON FORUM NON CONVENIENS OR
VENUE AND (iii) ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL
DAMAGES.

         The Borrower and each endorser and guarantor of this Note each irrevocably submits to
the nonexclusive jurisdiction of any Federal or state court sitting in New York, over any suit,
action or proceeding arising out of or relating to this Note. Each of the Borrower and each
endorser and guarantor irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to the laying of the venue of any such
 suit, action or proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum. Each of the Borrower and each endorser and guarantor
hereby consents to any and all process which may be served in any such suit, action or
proceeding, (i) by mailing a copy thereof by registered and certified mail, postage prepaid, return
receipt requested, to the Borrower's, endorser's or guarantor's address shown below or as
notified to the Bank and (ii) by serving the same upon the Borrower(s), endorsers) or
guarantors) in any other manner otherwise permitted by law, and agrees that such service shall
in every respect be deemed effective service upon the Borrower or such endorser or guarantor.

      THE BORROWER, EACH ENDORSER AND GUARANTOR AND THE BANK
EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, AND
 AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVES
 ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
IN CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS OF THE
BORROWER, EACH ENDORSER AND GUARANTOR TO THE BANK, AND ALL
MATTERS CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND (B) AGREES NOT TO SEEK TO CONSOLIDATE
 ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN
NOT SE, OR HAS NOT BEEN, WAIVED. THE BORROWER, EACH ENDORSER AND
GUARANTOR AND THE BANK EACH CERTIFIES THAT NEITHER THE BANK
NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT IN
THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO TRIAL BY JURY.



                                               ~~
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                        Desc
               Exhibit A - Asset Purchase Agreement Page 34 of 88


                                   i. _ r: ►~
Sanctions and Anti-Bribery Provisions:

               (a)    None of the Borrower, any of its subsidiaries, or to the knowledge of
Borrower or any of its subsidiaries, any director or officer, or any employee, agent, or affiliate,
of the Borrower or any of its subsidiaries is an individual or entity ("Person") that is, or is owned
or controlled by Persons that are, (i) the subject of any sanctions administered or enforced by the
US Department of the Treasury's Office of Foreign Assets Control ("OFAC"), the US
Department of State, the United Nations Security Council, the European Union, Her Majesty's
Treasury or the Hong Kong Monetary Authority Transaction (collectively, "Sanctions"), or (ii)
located ,organized or resident in a country or territory that is, or whose government is, the
subject of Sanctions, including, without limitation, currently, Cuba, the Crimea region of
Ukraine, Iran, North Korea, Sudan and Syria.

                (b)     None of the Borrower, nor to the knowledge of the Borrower, any director,
officer, agent, employee, affiliate or other person acting on behalf of the Borrower or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of any applicable anti-bribery law, including but not limited to, the
United Kingdom Bribery Act 2010 (the "UK Bribery Act") and the U.S. Foreign Corrupt
Practices Act of 1977 (the "FCPA"). Furthermore, the Borrower and, to the knowledge of the
Borrower, its affiliates have conducted their businesses in compliance with the UK Bribery Act,
the FCPA and similar laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.

               (c)      The Borrower will not, directly or indirectly, use the proceeds of the Loan,
or lend, contribute or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government is, the subject of
Sanctions or (ii) in any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loan, whether as underwriter, advisor, investor or
otherwise).

              (d)    No part of the proceeds of the Loan will be used, directly or indirectly, for
any payments that could constitute a violation of any applicable anti-bribery law.

Anti-Terrorism Laws:

        (a)     General. None of the Borrower, any of its subsidiaries, or to the knowledge of
Borrower or any of its subsidiaries, any director or officer, or any employee, agent, or affiliate,
of the Borrower or any of its subsidiaries is in violation of any Anti-Terrorism Law or engages in
or conspires to engage in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law.

       (b)      Executive Order No. 13224. None of the Borrower, any of its subsidiaries, or to
the knowledge of Borrower or any of its subsidiaries, any director or officer, or any employee,
agent, or affiliate, of the Borrower or any of its subsidiaries is acting or benefiting in any
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                        Desc
               Exhibit A - Asset Purchase Agreement Page 35 of 88




 capacity in connection with the Loan or other transactions hereunder, is any of the following
(each a "Blocked Person");

               a Person that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

               a Person owned or controlled by, or acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, the Executive Order No.
13224;

              a Person or entity with which the Bank is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

               a Person or entity that commits, threatens or conspires to commit or supports
"terrorism" as defined in the Executive Order No. 13224;

                a Person or entity that is named as a "specially designated national" on the most
current list published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website or any replacement website or other replacement official publication of such list;
or

               a Person or entity who is affiliated or associated with a Person or entity listed
above.

               Neither the Borrower nor any of its Subsidiaries, any of their agents acting in any
capacity in connection with the Credit or other transactions hereunder (i) conducts any business
or engages in making or receiving any contributions of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive Order No. 13224.




                                                - 7-
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52   Desc
               Exhibit A - Asset Purchase Agreement Page 36 of 88


                            .~_► is ►~~
Executed as of                   , 2019

LINEN NEWCO LLC


By —
Name:
Title:




Doc #XX-XXXXXXX.2
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 37 of 88



                               Exhibit 3.2(c)(ii)

                      Security Agreement with HSBC Bank




                                                                         3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                      Desc
               Exhibit A - Asset Purchase Agreement Page 38 of 88




                            GENERAL SECURITY AGREEMENT


                                                                   Date as of:              ,2019

LINEN NEWCO LLC, a New York. limited liability company, whose address is
[                 ]("Debtor") and HSBC BANK USA, NATIONAL ASSOCIATION, whose
address is 452 Fifth Avenue, 4th Floor, New York, New York 10018 ("Secured Party"), agree as
follows:

                1.       Security Interest. Debtor hereby grants to Secured Party a second-
priority security interest("Security Interest") in all right, title and interest of Debtor in all
Equipment and Inventory, wherever located and whether now owned or hereafter owned or
acquired ry Debtor, whether or not affixed to realty, in all Proceeds and Products thereof in any
form, in all parts, accessories, attachments, special tools, additions, replacements, substitutions
and accessions thereto or therefor, in all supporting obligations thereof and in all increases or
profits received therefrom (collectively, the "Collateral"). Capitalized terms used but not defined
in this paragraph shall have the meaning given to such term in Article 9 of the Uniform
Commercial Code, as in effect from time to time, of the State of New York

               2.      Indebtedness Secured. The Security Interest secures payment of any and
all indebtedness of Debtor to Secured Party ("Indebtedness"), whether now existing or hereafter
incurred, of every kind and character, direct or indirect, and whether such Indebtedness is from
time to time reduced and thereafter increased, or entirely extinguished and thereafter reincurred,
including, without limitation: (a)Indebtedness not yet outstanding, but contracted for, or with
respect to which any other commitment by Secured Party exists;(b) all interest provided in any
instrument, document, or agreement(including this Security Agreement) which accrues on any
Indebtedness until payment of such Indebtedness in full;(c) any moneys payable as hereinafter
provided; and (d)any debts owed or to be owed by Debtor to others which Secured Party has
obtained, or may obtain, by assignment or otherwise.

                3.      Representations and Warranties of Debtor. Debtor represents and
warrants, and, so long as this Security Agreement is in effect, shall be deemed continuously to
represent and warrant that: (a) Debtor is the owner ofthe Collateral free of all security interests
or other encumbrances, except the Security Interest and except as specified in an appropriate
schedule hereto;(b) Debtor is authorized to enter into this Security Agreement;(c) any and all
trade names, division names, assumed names or other names under which Debtor transacts any
part of its business are specified in an appropriate schedule hereto; Debtor's business address and
chief executive office or principal office are specified above or on an appropriate schedule
hereto; Debtor's form and State or jurisdiction of organization are specified in an appropriate
schedule hereto, Debtor's Tax ID Number and Organizational Number,if any, are specified on
the Schedule hereto, and Debtor's records concerning the Collateral are kept at one of the
addresses specified above;(d)each Account, General Intangible and Chattel Paper constituting
Collateral is genuine and enforceable in accordance with its terms against the party obligated to
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                        Desc
               Exhibit A - Asset Purchase Agreement Page 39 of 88



                                                -2 -


pay it("Account Debtor"); and no Account Debtor has any defense, setoff, claim or counterclaim
against Debtor which can be asserted against Secured Party, whether in any proceeding to
enforce the Collateral or otherwise;(e)the amounts represented from time to time by Debtor to
Secured Party as owing by each Account Debtor or by all Account Debtors will be and are the
correct amounts actually and unconditionally owing by such Account Debtor or Debtors
individually and in the aggregate, except for normal cash discounts where applicable;(~ each
Instrument and each Document constituting Collateral is genuine and in all respects what it
purports to be;(g)any Collateral which is a Fixture is affixed to real property at Debtor's address
specified above or as specified in an appropriate schedule hereto, and such real property is
owned by Debtor or by the person or persons named in such schedule and is encumbered only by
the mortgage or mortgages listed on such schedule; and (h)any Collateral which is a Deposit
Account, Commodity Account, Securities Account or letter of credit is specifically described on
an appropriate schedule hereto.

               4.      Covenants of Debtor. So long as this Security Agreement is in effect,
Debtor:

                        (a)    will defend the Collateral against the claims and demands of all
other parties, including, without limitation, defenses, setoffs, claims and counterclaims asserted
by any Account Debtor against Debtor or Secured Party, except, as to Inventory, purchasers and
lessees in the ordinary course of Debtor's business; will keep the Collateral free from all security
interests or other encumbrances, except the Security Interest and except as specified in an
appropriate schedule hereto; and will not sell, transfer, lease, assign, deliver or otherwise dispose
of any Collateral or any interest therein without the prior written consent of Secured Party,
except that, until the occurrence of an event of default as specified in paragraph 10 hereof Debtor
may sell or lease Inventory in the ordinary course of Debtor's business;(b) will send to Secured
Party financial statements in such form and at such intervals as Secured Party shall request; will
keep, in accordance with generally accepted accounting principles consistently applied, accurate
and complete books and records, including, without limitation, records concerning the Collateral;
at Secured Party's request, will mark any and all such books and records to indicate the Security
Interest; will permit Secured Party or its agents to inspect the Collateral and to audit and make
extracts from or copies of such books and records and any of Debtor's ledgers, reports,
correspondence or other books and records; and will duly account to Secured Party's satisfaction,
at such time or times as Secured Party may require, for any ofthe Collateral;(c) will send to
Secured Party upon demand, all Documents and all Chattel Paper (duly indorsed to Secured
Party) constituting, representing or relating to the Collateral or any part thereof, and any
schedules, invoices, shipping documents, delivery receipts, purchase orders, contracts or other
documents representing or relating to the Collateral or any part thereof;(d) will notify Secured
Party promptly in writing of any change in Debtor's business address or chief executive office or
principal office, any change in the address at which records concerning the Collateral are kept
and any change in Debtor's name, identity or corporate or other structure or form or State of
organization;(e) will not, without Secured Party's written consent, make or agree to make any
alteration, modification or cancellation of, or substitution for, or credits, adjustments or
allowances on, Accounts, General Intangibles or Chattel Paper constituting Collateral; will send
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                         Desc
               Exhibit A - Asset Purchase Agreement Page 40 of 88



                                                 ~~


  to Secured Party, on request, all credit and other information respecting the financial condition of
  any Account Debtor; and will notify Secured Party promptly of any default by any Account
 Debtor in payment or other performance of obligations with respect to any Collateral;(fj will
 keep the Collateral in good condition and repair; and will not use the Collateral in violation of
  any provisions of this Security Agreement, of any applicable statute, regulation or ordinance or
 of any policy insuring the Collateral;(g) will pay all taxes, assessments and other charges of
 every nature which may be imposed, levied or assessed against Debtor or any of Debtor's assets,
 prior to the date of attachment of any penalties or liens with respect thereto (other than liens
 attaching prior to payment becoming due, if payment is made when due), provided, however,
 Debtor shall not be required to pay any such tax, assessment or other charge so long as its
 validity is being contested in good faith by appropriate proceedings diligently conducted;(h) will
 insure the Collateral against risks, in coverage, form and amount, and by insurer, satisfactory to
 Secured Party, and, at Secured Party's request, will cause each policy to be payable to Secured
 Panty as a named insured or loss payee, as its interest may appear, and deliver each policy or
 certificate of insurance to Secured Party;(i) will prevent the Collateral or any part thereoffrom
 being or becoming an accession to other goods not covered by this Security Agreement;(j) in
 connection herewith, will authorize or otherwise execute and deliver to Secured Party such
financing statements, assignments and other documents and do such other things relating to the
 Collateral and the Security Interest as Secured Party may request, and pay all costs of title
 searches and filing financing statements, assignments and other documents in all public offices
 requested by Secured Party; and will not, without the prior written consent of Secured Party, file
 or authorize or permit to be filed in any public office any financing statement naming Debtor as
 debtor and not naming Secured Party as secured party;(k) will notify Secured Party ofthe
 particulars of the Debtor's rights under any Commercial Tort Claims promptly after such rights
 arise;(1) will not place the Collateral in any warehouse which may issue a negotiable document
 with respect thereto;(m)will not place the Collateral with any third party who has not previously
(i) acknowledged the Security Interest and (ii) provided an authenticated record, in form and
 substance satisfactory to Secured Party, acknowledging that such third party holds possession of
the Collateral for the benefit ofthe Secured Party;(n) with respect to all locations of Collateral
 leased by Debtor, will, upon request of Secured Party, obtain waivers from mortgagees and
 landlords in form and substance satisfactory to the Secured Party and (o) will cooperate with
 Secured Party in obtaining control of Collateral consisting of Deposit Accounts, Investment
Property, Letter-of-Credit Rights or Electronic Chattel Paper including, but not limited to,
entering into one or more control agreements, assignments, or any cash management
arrangement as Secured Party may request.

               5.      Verification of Collateral. Secured Party shall have the right to verify all
or any Collateral in any manner and through any medium Secured Party may consider
appropriate, and Debtor agrees to furnish all assistance and information and perform any acts
which Secured Party may require in connection therewith and to pay all of Secured Party's costs
therefor.

                6.      Notification and Payments.
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
               Exhibit A - Asset Purchase Agreement Page 41 of 88




                         Before or after the occurrence of an Event of Default, Secured Party may
(i) notify all or any Account Debtors ofthe Security Interest and may also direct such Account
 Debtors to make all payments on Collateral directly to Secured Party; and (ii) enforce obligations
 of an Account Debtor or other person obligated on Collateral and exercise the rights of the
 Debtor with respect to the obligation ofthe Account Debtor, and with respect to property that
 secures the obligation of an Account Debtor or other persons obligated on the Collateral. All
 payments on and from Collateral received by Secured Party directly or from Debtor shall be
 applied to the Indebtedness in such order and manner and at such time as Secured Party shall, in
 its sole discretion, determine. Secured Party may demand of Debtor in writing, before or after
 notification to Account Debtors and without waiving in any manner the Security Interest, that
 any payments on and from the Collateral received by Debtor: (i) shall be held by Debtor in trust
for Secured Party in the same medium in which received;(ii) shall not be commingled with any
 assets of Debtor; and (iii) shall be delivered to Secured Party in the form received, properly
 indorsed to permit collection, not later than the next business day following the day of their
receipt; and Debtor shall comply with such demand. Debtor shall also promptly notify Secured
Party of the return to or repossession by Debtor of Goods underlying any Collateral, and Debtor
shall hold the same in trust for Secured Party and shall dispose of the same as Secured Party
directs.

                 7.     Registered Holder of Collateral. If any Collateral consists of investment
securities, Debtor authorizes Secured Party to transfer the same or any part thereof into its own
name or that of its nominee so that Secured Party or its nominee may appear of record as the sole
owner thereof; provided, that so long as no event of default has occurred, Secured Party shall
send promptly to Debtor all notices, statements or other communications received by it or its
nominee as such registered owner, and upon demand and receipt of payment of necessary
expenses thereof, shall give to Debtor or its designee a proxy or proxies to vote and take all
action with respect to such securities. If any Collateral consists of General Intangibles or
Investment Property that is certificated, upon request of Secured Party, Debtor shall deliver such
certificates to the Secured Party, along with a blank stock power, or other evidence of transfer, as
requested by Secured Party. After the occurrence of any event of default, Debtor waives all
rights to be advised of or to receive any notices, statements or communications received by
Secured Party or its nominee as such record owner, and agrees that no.proxy or proxies given by
Secured Party to Debtor or its designee as aforesaid shall thereafter be effective.

               8.      Income from and Interest on Collateral Consisting of Instruments.

                       (a)     Until the occurrence of an event of default, Debtor reserves the
right to receive all income from or interest on the Collateral consisting of Instruments, and if
Secured Party receives any such income or interest prior to such event of default, Secured Party
shall pay the same promptly to Debtor.

                     (b)     Upon the occurrence of an event of default, Debtor will not
demand or receive any income from or interest on such Collateral, and if Debtor receives any
such income or interest without any demand by it, same shall be held by Debtor in trust for
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
               Exhibit A - Asset Purchase Agreement Page 42 of 88



                                                 -5 -


 Secured Party in the same medium in which received, shall not be commingled with any assets
 of Debtor and shall be delivered to Secured Party in the form received, properly indorsed to
 permit collection, not later than the next business day following the day of its receipt. Secured
 Party may apply the net cash receipts from such income or interest to payment of any ofthe
 Indebtedness, provided that Secured Party shall account for and pay over to Debtor any such
 income or interest remaining after payment in full of the Indebtedness.

                9.      Increases, Profits, Payments or Distributions.

                        (a)      Whether or not an event of default has occurred, Debtor authorizes
 Secured Party: (i) to receive any increase in or profits on the Collateral (including, without
 limitation, any stock issued as a result of any stock split or dividend, any capital distributions and
 the like), and to hold the same as part of the Collateral; and (ii) to receive any payment or
 distribution on the Collateral upon redemption by, or dissolution and liquidation of, the issuer; to
 surrender such Collateral or any part thereof in exchange therefor; and to hold the net cash
 receipts from any such payment or distribution as part of the Collateral.

                       (b)      If Debtor receives any such increase, profits, payments or
 distributions, Debtor will receive and deliver same promptly to Secured Party on the same terms
 and conditions set forth in paragraph 8(b) hereof respecting income or interest, to be held by
 Secured Party as part ofthe Collateral.

                10.     Events of Default.

                        (a)      Any of the following events or conditions shall constitute an event
 of default hereunder: (i)  nonpayment   when due, whether by acceleration or otherwise, of
 principal of or interest on any Indebtedness, or default by Debtor in the performance of any
 obligation, term or condition of this Security Agreement or any other agreement between Debtor
 and Secured Party;(ii) death or judicial declaration of incompetency of Debtor, if an individual;
(iii) the filing by or against Debtor of a request or petition for liquidation, reorganization,
 arrangement, adjustment of debts, adjudication as a bankrupt, relief as a debtor or other relief
 under the bankruptcy, insolvency or similar laws of the United States or any state or territory
thereof or any foreign jurisdiction, now or hereafter in effect;(iv) the making of any general
 assignment by Debtor for the benefit of creditors; the appointment of a receiver or trustee for
Debtor or for any assets of Debtor, including, without limitation, the appointment of or taking
 possession by a "custodian", as defined in the federal Bankruptcy Code; the making of any, or
sending notice of any intended, bulk sale; or the institution by or against Debtor of any other type
ofinsolvency proceeding (under the federal Bankruptcy Code or otherwise) or of any formal or
informal proceeding for the dissolution or liquidation of, settlement of claims against or winding
up of affairs of, Debtor;(v)the sale, assignment, transfer or delivery of all or substantially all of
the assets of Debtor; the cessation by Debtor as a going business concern; the entry ofjudgment
against Debtor, other than a judgment for which Debtor is fully insured, if ten days thereafter
such judgment is not satisfied, vacated, bonded or stayed pending appeal; or if Debtor is
generally not paying Debtor's debts as such debts become due;(vi) the occurrence of any event
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
               Exhibit A - Asset Purchase Agreement Page 43 of 88




 described in paragraph 10(a)(ii), (iii),(iv) or(v) hereof with respect to any indorser, guarantor or
 any other party liable for, or whose assets or any interest therein secures, payment of any
 Indebtedness ("Third Party"), or the occurrence of any such event with respect to any general
 partner of Debtor, if Debtor is a partnership;(vii) if any certificate, statement, representation,
 warranty or audit heretofore or hereafter furnished by or on behalf of Debtor or any Third Party,
 pursuant to or in connection with this Security Agreement, or otherwise (including, without
 limitation, representations and warranties contained herein), or as an inducement to Secured
 Party to extend any credit to or to enter into this or any other agreement with Debtor, proves to
 have been false in any material respect at the time as of which the facts therein set forth were
 stated or certified, or to have omitted any substantial contingent or unliquidated liability or claim
 against Debtor or any such Third Party; or, if upon the date of execution of this Security
 Agreement, there shall have been any materially adverse change in any of the facts disclosed by
 any such certificate, statement, representation, warranty or audit, which change shall not have
 been disclosed in writing to Secured Party at or prior to the time of such execution;
(viii) nonpayment by Debtor when due of any indebtedness for borrowed money owing to any
 third party, or the occurrence of any event which could result in acceleration of payment of any
 such indebtedness; or (ix) the reorganization, merger or consolidation of Debtor (or the making
 of any agreement therefor) without the prior written consent of Secured Party.

                       (b)     Secured Party, at its sole election, may declare all or any part of
 any Indebtedness not payable on demand to be immediately due and payable without demand or
 notice of any kind upon the happening of any event of default(other than an event of default
 under either paragraph 10(a)(iii) or (iv) hereof, or if Secured Party in good faith believes that the
 prospect of payment of all or any part ofthe Indebtedness or performance of Debtor's
 obligations under this Security Agreement or any other agreement now or hereafter in effect
 between Debtor and Secured Party is impaired. All or any part of any Indebtedness not payable
 on demand shall be immediately due and payable without demand or notice of any kind upon the
 happening of one or more events of default under paragraph 10(a)(iii) or (iv) hereof. The
 provisions of this paragraph are not intended in any way to affect any rights of Secured Party
 with respect to any Indebtedness which may now or hereafter be payable on demand.

                      (c)      Secured Party's rights and remedies with respect to the Collateral
shall be those of a Secured Party under the Uniform Commercial Code and under any other
applicable law, as each of the same may from time to time be in effect, in addition to those rights
granted herein and in any other agreement now or hereafter in effect between Debtor and
Secured Party. Upon the existence or occurrence of an event of default, Secured Party may
require Debtor to assemble the Collateral and make it available to Secured Party at a place or
places designated by Secured Party, and Secured Party may use and operate the Collateral,
render the Collateral unusable or dispose of the Collateral in a commercially reasonable manner.

                     (d)      Without in any way requiring notice to be given in the following
time and manner, Debtor agrees that any notice by Secured Party of sale, disposition or other
intended action hereunder or in connection herewith, whether required by the Uniform
Commercial Code or otherwise, shall constitute reasonable notice to Debtor if such notice is
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                        Desc
               Exhibit A - Asset Purchase Agreement Page 44 of 88



                                                -~-

mailed by regular or certified mail, postage prepaid, at least ten(10) days prior to such action, to
either of Debtor's address or addresses specified above or to any other address which Debtor has
specified in writing to Secured Party as the address to which notices hereunder shall be given to
Debtor.

                       (e)     Secured Party shall have no obligation to clean up or otherwise
prepare the Collateral for sale, and such inaction will not be considered adversely to affect the
commercial reasonableness of any such sale ofthe Collateral.

                      (~      Secured Party may comply with any applicable law requirements
in connection with a disposition of the Collateral, and such compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.

                     (g)     Secured Party may sell the Collateral without giving any
warranties. Secured Party may specifically disclaim any warranties of title or the like. This
procedure will not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral.

                        (h)    If Secured Party sells any of the Collateral on credit, Debtor will
be credited only with payments actually made by the purchaser, received by Secured Party and
applied to the Indebtedness. If the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral, and Debtor shall be credited with the proceeds of the sale.

                      (i)      Debtor agrees to pay on demand all costs and expenses (including
reasonable attorneys' fees and  legal expenses) incurred by Secured Party in enforcing this
Security Agreement, in realizing upon or protecting any Collateral and in enforcing and
collecting any Indebtedness or-any guaranty thereof, including, without limitation, if Secured
Party retains counsel for advice, suit, appeal, insolvency or other proceedings under the federal
Bankruptcy Code or otherwise, or for any ofthe above purposes, the reasonable attorneys' fees
and expenses incurred by Secured Party. Payment of all costs and expenses hereunder is secured
by the Collateral.

               1 1.    Miscellaneous.

                      (a)      Debtor hereby authorizes Secured Party, at Debtor's expense, to
file such financing statement or statements relating to the Collateral without Debtor's signature
thereon as Secured Party at its option may deem appropriate, and appoints Secured Party as
Debtor's attorney-in-fact(without requiring Secured Party) to execute any such financing
statement or statements in Debtor's name and to perform all other acts which Secured Party
deems appropriate to perfect and continue the Security Interest and to protect, preserve and
realize upon the Collateral. This power of attorney shall not be affected by the subsequent
disability or incompetence of Debtor.
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                      Desc
               Exhibit A - Asset Purchase Agreement Page 45 of 88




                       (b)       Secured Party may demand, collect and sue on any ofthe
 Accounts, Chattel Paper, Instruments and General Intangibles (in either Debtor's or Secured
 Party's name at the Tatter's option); may enforce, compromise, settle or discharge such Collateral
 without discharging the Indebtedness or any part thereof; and may indorse Debtor's name on any
 and all checks, commercial paper, and any other Instruments pertaining to or constituting
 Collateral.

                        (c)(i) As further security for payment of the Indebtedness, Debtor hereby
 grants to Secured Party a Security Interest in and lien on any and all property of Debtor which is
 or may hereafter be in the possession or control of Secured Party in any capacity or of any third
 party acting on its behalf, including, without limitation, all deposit and other accounts and all
 moneys owed or to be owed by Secured Party to Debtor; and with respect to all of such property,
 Secured Party shall have the same rights hereunder as it has with respect to the Collateral;
(ii) Without limiting any other right of Secured Party, whenever Secured Party has the right to
 declare any Indebtedness to be immediately due and payable (whether or not it has so declared),
 Secured Party at its sole election may set off against the Indebtedness any and all moneys then or
 thereafter owed to Debtor by Secured Party in any capacity, whether or not the Indebtedness or
 the obligation to pay such moneys owed by Secured Party is then due, and Secured Party shall be
 deemed to have exercised such right of set off immediately at the time of such election even
 though any charge therefor is made or entered on Secured Party's records subsequent thereto.

                      (d)     Upon Debtor's failure to perform any of its duties hereunder,
Secured Party may, but shall not be obligated to, perform any or all such duties, including,
without limitation, payment oftaxes, assessments, insurance and other charges and expenses as
herein provided, and Debtor shall pay an amount equal to the cost thereof to Secured Farty on
demand by Secured Party. Payment of all moneys hereunder shall be secured by the Collateral.

                       (e)      No course of dealing between Debtor and Secured Party and no
delay or omission by Secured Party in exercising any right or remedy hereunder or with respect
to any Indebtedness shall operate as a waiver thereof or of any other right or remedy, and no
single or partial exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right or remedy. Secured Party may remedy any default by Debtor
hereunder or with respect to any Indebtedness in any reasonable manner without waiving the
default remedied and without waiving any other prior or subsequent default by Debtor. All
rights and remedies of Secured Party hereunder are cumulative and may be exercised
simultaneously.

                       (~      Secured Party shall have no obligation to take, and Debtor shall
have the sole responsibility for taking, any and all steps to preserve rights against any and all
prior parties to any Instrument, Document or Chattel Paper constituting Collateral whether or not
in Secured Party's possession. Secured Party shall not be responsible to Debtor for loss or
damage resulting from Secured Party's failure to enforce or collect any such Collateral or to
collect any moneys due or to become due thereunder. Debtor waives protest of any Instrument
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
               Exhibit A - Asset Purchase Agreement Page 46 of 88



                                               Q


constituting Collateral at any time held by Secured Party on which Debtor is in any way liable
and waives notice of any other action taken by Secured Party.

                       (g)      Debtor authorizes Secured Party, without notice or demand and
without affecting Debtor's obligations hereunder, from time to time: (i) to exchange, enforce or
release any collateral or any part thereof(other than the Collateral) taken from any party for
payment of the Indebtedness or any part thereof;(ii) to release, substitute or modify any
obligation of any indorser, guarantor or other party in any way obligated to pay the Indebtedness
or any part thereof, or any party who has given any security, mortgage or other interest in any
other collateral as security for the payment of the Indebtedness or any part thereof;(iii) upon the
occurrence of any event of default as hereinabove provided, to direct the order or manner of
disposition of the Collateral and any and all other collateral and the enforcement of any and all
indorsements, guaranties and other obligations relating to the Indebtedness or any part thereof, as
Secured Party, in its sole discretion, may determine; and (iv) to determine how, when and what
application ~f payments and credits, if any, shall be made on the Indebtedness or any part
thereof.

                      (h)     The rights and benefits of Secured Party hereunder shall, if
Secured Party so directs, inure to any party acquiring any interest in the Indebtedness or any part
thereof.

                      (i)     Secured Party and Debtor as used herein shall include the heirs,
executors or administrators, or successors or assigns, ofthose parties.

                     (j)      If more than one Debtor executes this Security Agreement, the
term "Debtor" shall include each as well as all of them and their obligations, warranties and
representations hereunder shall be joint and several.

                      (k)     No modification, rescission, waiver, release or amendment of any
provision of this Security Agreement shall be made, except by a written agreement subscribed or
otherwise authenticated by Debtor and by a duly authorized officer of Secured Party.

                      (1)      This Security Agreement and the transaction evidenced hereby
shall be construed under the laws of New York State, as the same may from time to time be in
effect without regard to principles of conflicts of laws.

                      (m) All terms, unless otherwise defined in this Security Agreement,
shall have the definitions set forth in the Uniform Commercial Code adopted in New York State,
as the same may from time to time be in effect.

                      (n)      Debtor hereby irrevocably appoints Secured Party the Debtor's
agent with full power, in the same manner, to the same extent and with the same effect as if
Debtor were to do the same: to receive and collect all mail addressed to Debtor; to direct the
place of delivery thereof to any location designated by Secured Party; to open such mail; to
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                     Desc
               Exhibit A - Asset Purchase Agreement Page 47 of 88



                                              -10 -


remove all contents therefrom; to retain all contents thereof constituting or relating to the
Collateral; and to perform all other acts which Secured Party deems appropriate to protect,
preserve and realize upon the Collateral. The agency hereby created is unconditional and shall
not terminate until all of the Indebtedness is paid in full and until all commitments by Secured
Party to lend funds to Debtor have expired or been terminated. This power of attorney shall not
be affected by the subsequent disability or incompetence of Debtor.

                       (o)       This Security Agreement is and is intended to be a continuing
Security  Agreement   and  shall remain in full force and effect until the officer in charge ofthe
Lending Office, Department or Division of Secured Party indicated above shall actually receive
from Debtor written notice of its discontinuance; provided, however, this Security Agreement
shall remain in full force and effect thereafter until all of the Indebtedness outstanding, or
contracted or committed for (whether or not outstanding), before the receipt of such notice by
Secured Party, and any extensions or renewals thereof(whether made before or after receipt of
such notice), together with interest accruing thereon after such notice, shall be finally and
irrevocably paid in full. If, after receipt of any payment of all or any part ofthe Indebtedness,
Secured Party is for any reason compelled to surrender such payment to any person or entity,
because such payment is determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, this Security Agreement shall continue in
full force notwithstanding any contrary action which may have been taken by Secured Party in
reliance upon such payment, and any such contrary action so taken shall be without prejudice to
Secured Party's rights under this Security Agreement and shall be deemed to have been
conditioned upon such payment having become final and irrevocable.

Doc #XX-XXXXXXX.1



                      [Signature Fage Follows]
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                      Desc
               Exhibit A - Asset Purchase Agreement Page 48 of 88




                                             LINEN NEWCO LLC,
                                             a New York limited liability company


                                             By: _
                                             Name:
                                             Title:

STATE OF NEW YORK            )
                                 SS..
COUNTY OF                    )

                On the _day of                         ,2p 19, before me,the undersigned, a notary
public in and for said state, personally appeared                    ,personally known to me or
proved to ine on the  basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his capacity, and
that by his signature on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.



                                                            Notary Public




                        [Signature Page to General Security Agreement]
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                Desc
               Exhibit A - Asset Purchase Agreement Page 49 of 88




                                           SCHEDULE


      Other encumbrances, if any(¶¶ 3a, 4a):



2.    Other names under which Debtor transacts business(¶ 3c):



3.    Debtor's form of organization(¶ 3c).



4.    Debtor's State or jurisdiction of organization (~(3c).



      Debtor's Tax ID Number and Organizational Number, if any(¶ 3c).



6.    (a) Fixtures affixed to real property ('~ 3g):



     (b) Owner of such real property(~ 3g):



     (c) Mortgages on real property (¶ 3g):


7.    Collateral consisting of Deposit Accounts, Commodity Accounts, Securities Accounts, or
      letters of credit (~3h):


     (a)      Name and address of depositary bank, securities intermediary, commodities
              intermediary or letter of credit issuer, as applicable.


      Additional schedules describing Collateral, if any, follow hereafter(¶ 1).
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 50 of 88



                                Exhibit 3.2(d)(i)

                           AR Note with HSBC Bank




                                                                         3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                        Desc
               Exhibit A - Asset Purchase Agreement Page 51 of 88


                                              ~          ,~~



                                           TERM NOTE


$700,000.00                                                                    As of         ,2019


        For value received, the undersigned LINEN NEWCO LLC,a New York limited liability
company, with an address of[                  ~ (the "Borrower"), promises to pay to the order of
HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws of the
United States of America with an address of 452 Fifth Avenue, 4th Floor, New York, New
York 10018 (together with its successors and assigns, the "Bank"), the principal amount of
Seven Hundred Thousand Dollars ($700,000.00) on or before [                ], 2019 [70 days] (the
"Maturity Date"), as set forth below, together with interest from the date hereof on the unpaid
principal balance from time to time outstanding until paid in full. The Borrower shall pay
consecutive weekly installments of principal of $70,000.00 commencing on [May 1], 2019 [1
week after Closing Date], and the same amount on the first (1st) day of each month thereafter
until the final installment, which shall be the unpaid balance.

        The aggregate principal balance outstanding shall bear interest at a per annum rate of
interest equal to zero percent(0%)through the Maturity Date.

        Principal and interest shall be payable at the Bank's main office or at such other place as
the Bank may designate in writing in immediately available funds in lawful money of the United
States of America without set-off, deduction or counterclaim. Interest shall be calculated on the
basis of actual number of days elapsed and a 360-day year.

       This Note may be prepaid in whole or in part upon thirty (30) days prior written notice to
the Bank.

        At the option of the Bank (but automatically in the case of an Insolvency Default (as
hereinafter defined)), this Note shall become immediately due and payable without notice or
demand upon the occurrence at any time of any of the following events of default (each, an
"Event of Default"'): (1) default of any liability, obligation, covenant or undertaking of the
Borrower, any endorser or any guarantor hereof to the Bank, hereunder or otherwise, including,
without limitation, failure to pay in full and when due any installment of principal or interest or
default of the Borrower, any endorser or any guarantor hereof under any other loan document
delivered by the Borrower, any endorser or any guarantor, or in connection with the loan
evidenced by this Note or any other agreement by the Borrower, any endorser or any guarantor
with the Bank; (2) failure of the Borrower, any endorser or any guarantor hereof to maintain
aggregate collateral security value satisfactory to the Bank;(3) default of any liability, obligation
or undertaking of the Borrower, any endorser or any guarantor hereof to any other party;(4)if
any statement, representation or warranty heretofore, now or hereafter made by the Borrower,
any endorser or any guarantor hereof in connection with the loan evidenced by this Note or in
any supporting financial statement of the Borrower, any endorser or any guarantor hereof shall
be determined by the Bank to have been false or misleading in any material respect when made;


                                                - 1-
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                      Desc
               Exhibit A - Asset Purchase Agreement Page 52 of 88


                                  is_~:~ ►~~
 (5) if the Borrower, any endorser or any guarantor hereof is a corporation, trust, partnership or
limited liability company, the liquidation, termination or dissolution of any such organization, or
 the merger or consolidation of such organization into another entity, or such entity's ceasing to
 carry on actively its present business or the appointment of a receiver for its property; (6) the
 death of any endorser or any guarantor hereof and, if any endorser or any guarantor hereof is a
partnership or limited liability company, the death or judicial declaration of incompetence of any
partner or member; (7) the institution by or against the Borrower, any endorser or any guarantor
hereof of any proceedings under the Bankruptcy Code 11 USC § 101 et seq. or any other law in
 which the Borrower, any endorser or any guarantor hereof is alleged to be insolvent or unable to
pay its debts as they mature, or the making by the Borrower, any endorser or any guarantor
hereof of an assignment for the benefit of creditors or the granting by the Borrower, any endorser
 or any guarantor hereof of a trust mortgage for the benefit of creditors (each of the foregoing in
this subclause, an "Insolvency Default"); (8) the service upon the Bank of a writ in which the
Bank is named as trustee of the Borrower, any endorser or any guarantor hereof; (9) a judgment
or judgments for the payment of money shall be rendered against the Borrower, any endorser or
any guarantor hereof, and any such judgment shall remain unsatisfied and in effect for any period
of thirty (30) consecutive days without a stay of execution; (10) any levy, lien (including
mechanics lien) except as permitted under any of the other loan documents between the Bank
and the Borrower, seizure, attachment, execution or similar process shall be issued or levied on
any of the property of the Borrower, any endorser or any guarantor hereof; (11) the termination
or revocation of any guaranty hereof; or (12) the occurrence of such a change in the condition or
affairs (financial or otherwise) of the Borrower, any endorser or any guarantor hereof, or the
occurrence of any other event or circumstance, such that the Bank, in its sole discretion, deems
that it is insecure or that the prospects for timely or full payment or performance of any
obligation of the Borrower, any endorser or any guarantor hereof to the Bank has been or may be
impaired.

         Any payments received by the Bank on account of this Note shall, at the Bank's option,
be applied first, to accrued and unpaid interest; second, to the unpaid principal balance hereof;
third, to any costs, expenses or charges then owed to the Bank by the Borrower; and the balance
to escrows, if any. Notwithstanding the foregoing, any payments received after demand for
payment shall be applied in such manner as the Bank may determine. The Borrower hereby
authorizes the Bank to charge any deposit account which the Borrower may maintain with the
Bank for any payment required hereunder without prior notice to the Borrower.

       If pursuant to the terms of this Note, the Borrower is at any time obligated to pay interest
on the principal balance at a rate in excess of the maximum interest rate permitted by applicable
law for the loan evidenced by this Note, the applicable interest rate shall be immediately reduced
to such maximum rate and all previous payments in excess of the maximum rate shall be deemed
to have been payments in reduction of principal and not on account of the interest due hereunder.

       The Borrower represents to the Bank that the proceeds of this Note will not be used
for personal, family or household purposes or for the purpose of purchasing or carrying
margin stock or margin securities within the meaning of Regulations U and X of the Board
of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.


                                               - 2-
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
               Exhibit A - Asset Purchase Agreement Page 53 of 88



                                  I:I M I: _ III
        The Borrower and each endorser and guarantor hereof grant to the Bank a continuing lien
on and security interest in any and all deposits or other sums at any time credited by or due from
the Bank (or any of its banking or lending affiliates, or any bank acting as a participant under any
loan arrangement between the Bank and the Borrower, or any third party acting on the Bank's
behalf (collectively, the "Bank Affiliates")) to the Borrower and/or each endorser or guarantor
hereof and any cash, securities, instruments or other property of the Borrower and each endorser
and guarantor hereof in the possession of the Bank or any Bank Affiliate, whether for
safekeeping or otherwise, or in transit to or from the Bank or any Bank Affiliate (regardless of
the reason the Bank or Bank Affiliate had received the same or whether the Bank or Bank
Affiliate has conditionally released the same) as security for the full and punctual payment and
performance of all of the liabilities and obligations of the Borrower and/or any endorser or
guarantor hereof to the Bank or any Bank Affiliate and such deposits and other sums may be
applied or set off against such liabilities and obligations of the Borrower or any endorser or
guarantor hereof to the Bank or any Bank Affiliate at any time, whether or not such are then due,
whether or not demand has been made and whether or not other collateral is then available to the
Bank or any Bank Affiliate.

       No delay or omission on the part of the Bank in exercising any right hereunder shall
operate as a waiver of such right or of any other right of the Bank, nor shall any delay, omission
or waiver on any one occasion be deemed a bar to or waiver of the same or any other right on
any future occasion. The Borrower and every endorser or guarantor of this Note, regardless of
the time, order or place of signing, waives presentment, demand, protest, notice of intent to
accelerate, notice of acceleration and all other notices of every kind in connection with the
delivery, acceptance, performance or enforcement of this Note and assents to any extension or
postponement of the time of payment or any other indulgence, to any substitution, exchange or
release of collateral, and to the addition or release of any other party or person primarily or
secondarily liable and waives all recourse to suretyship and guarantor defenses generally,
including any defense based on impairment of collateral.

        The Borrower and each endorser and guarantor of this Note shall indemnify, defend and
hold the Bank and the Bank Affiliates and their directors, officers, employees, agents and
attorneys harmless against any claim brought or threatened against the Bank by the Borrower, by
any endorser or guarantor, or by any other person (as well as from attorneys' reasonable fees and
expenses in connection therewith) on account of the Bank's relationship with the Borrower or
any endorser or guarantor hereof (each of which may be defended, compromised, settled or
pursued by the Bank with counsel of the Bank's selection, but at the expense of the Borrower
and any endorser and/or guarantor), except for any claim arising out of the gross negligence or
willful misconduct of the Bank.

        The Borrower and each endorser and guarantor of this Note agree to pay, upon demand,
costs of collection of all amounts under this Note including, without limitation, principal and
interest, or in connection with the enforcement of, or realization on, any security for this Note,
including, without limitation, to the extent permitted by applicable law, reasonable attorneys'
fees and expenses. Upon the occurrence and during the continuance of an Event of Default,
interest shall accrue at a rate per annum equal to the aggregate of 5.0% plus the rate provided for



                                               - 3-
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                      Desc
               Exhibit A - Asset Purchase Agreement Page 54 of 88


                                   ~ _~ ~

herein. If any payment due under this Note is unpaid for 10 days or more, the Borrower shall
pay, in addition to any other sums due under this Note (and without limiting the Bank's other
remedies on account thereof,a late charge equal to 5.0% of such unpaid amount.

        This Note shall be binding upon the Borrower and each endorser and guarantor hereof
and upon their respective heirs, successors, assigns and legal representatives, and shall inure to
the benefit of the Bank and its successors, endorsees and assigns.

        The liabilities of the Borrower and each Borrower, if more than one, and any endorser or
guarantor of this Note are joint and several; provided, however, the release by the Bank of the
Borrower or any one or more endorsers or guarantors shall not release any other person obligated
on account of this Note. Any and all present and future debts of the Borrower to any endorser or
guarantor of this Note are subordinated to the full payment and performance of all present and
future debts and obligations of the Borrower to the Bank. Each reference in this Note to the
Borrower and each Borrower, if more than one, any endorser, and any guarantor, is to such
person individually and also to all such persons jointly. No person obligated on account of this
Note may seek contribution from any other person also obligated, unless and until all liabilities,
obligations and indebtedness to the Bank of the person from whom contribution is sought have
been irrevocably satisfied in full. The release or compromise by the Bank of any collateral shall
not release any person obligated on account of this Note.

       The Borrower and each endorser and guarantor hereof each authorizes the Bank to
complete this Note if delivered incomplete in any respect. A photographic or other reproduction
of this Note may be made by the Bank, and any such reproduction shall be admissible in
evidence with the same effect as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence.

        The Borrower will from time to time execute and deliver to the Bank such documents,
and take or cause to be taken, all such other further action, as the Bank may request in order to
effect and confirm or vest more securely in the Bank all rights contemplated by this Note or any
other loan documents related thereto (including, without limitation, to correct clerical errors) or
to vest more fully in or assure to the Bank the security interest in any collateral securing this
Note or to comply with applicable statute or law.

       This Note is delivered to the Bank at one of its offices and shall be governed by the laws
ofthe State of New York without giving effect to the conflicts of laws principles thereof.

        Any notices under or pursuant to this Note shall be deemed duly received and effective if
delivered in hand to any officer or agent of the Borrower or Bank, or if mailed by registered or
certified mail, return receipt requested, addressed to the Borrower or Bank at the address set
forth in this Note or as any party may from time to time designate by written notice to the other
party.

       No change in any provision of this Note may be made except by a writing signed by
authorized signers of both parties to this Note, except that the Bank is authorized to fill in any
blank spaces and to otherwise complete this Note and correct any patent errors herein.
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                      Desc
               Exhibit A - Asset Purchase Agreement Page 55 of 88



                                   ~~ _     r          '/~


       All of the Bank's rights and remedies not only under the provisions of this Note but also
under any other agreement or transaction shall be cumulative and not alternative or exclusive,
and may be exercised by the Bank at such time or times and in such order of preference as the
Bank in its sole discretion may determine.

     IN ANY ACTION,SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT
OF THIS NOTE, BORROWER AND EACH ENDORSER WAIVE (i) THE RIGHT TO
INTERPOSE ANY SET-OFF OR COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION, (ii) ANY OBJECTION BASED ON FORUM NON CONVENIENS OR
VENUE AND (iii) ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL
DAMAGES.

        The Borrower and each endorser and guarantor of this Note each irrevocably submits to
the nonexclusive jurisdiction of any Federal or state court sitting in New York, over any suit,
action or proceeding arising out of or relating to this Note. Each of the Borrower and each
endorser and guarantor irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum. Each of the Borrower and each endorser and guarantor
hereby consents to any and all process which may be served in any such suit, action or
proceeding,(i) by mailing a copy thereof by registered and certified mail, postage prepaid, return
receipt requested, to the Borrower's, endorser's or guarantor's address shown below or as
notified to the Bank and (ii) by serving the same upon the Borrower(s), endorsers) or
guarantors) in any other manner otherwise permitted by law, and agrees that such service shall
in every respect be deemed effective service upon the Borrower or such endorser or guarantor.

     THE BORROWER, EACH ENDORSER AND GUARANTOR AND THE BANK
EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, AND
AFTER AN OPPORTUNITY TQ CONSULT WITH LEGAL COUNSEL,(A)WAIVES
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
IN CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS OF THE
BORROWER, EACH ENDORSER AND GUARANTOR TO THE BANK, AND ALL
MATTERS CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND (B)AGREES NOT TO SEEK TO CONSOLIDATE
ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN
NOT BE,OR HAS NOT BEEN,WAIVED. THE BORROWER,EACH ENDORSER AND
GUARANTOR AND THE BANK EACH CERTIFIES THAT NEITHER THE BANK
NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED,EXPRESSLY OR OTHERWISE,THAT THE BANK WOULD NOT IN
THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO TRIAL BY JURY.

Sanctions and Anti-Bribery Provisions:

             (a)     None of the Borrower, any of its subsidiaries, or to the knowledge of
Borrower or any of its subsidiaries, any director or officer, or any employee, agent, or affiliate,


                                               ~•~
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                         Desc
               Exhibit A - Asset Purchase Agreement Page 56 of 88


                                     ~~       ~'


 of the Borrower or any of its subsidiaries is an individual or entity ("Person") that is, or is owned
 or controlled by Persons that are,(i) the subject of any sanctions administered or enforced by the
 US Department of the Treasury's Office of Foreign Assets Control ("OFAC"), the US
 Department of State, the United Nations Security Council, the European Union, Her Majesty's
 Treasury or the Hong Kong Monetary Authority Transaction (collectively, "Sanctions"), or (ii)
 located ,organized or resident in a country or territory that is, or whose government is, the
 subject of Sanctions, including, without limitation, currently, Cuba, the Crimea region of
 Ukraine, Iran, North Korea, Sudan and Syria.

              (b)       None of the Borrower, nor to the knowledge ofthe Borrower, any director,
officer, agent, employee, affiliate or other person acting on behalf of the Borrower or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of any applicable anti-bribery law, including but not limited to, the
United Kingdom Bribery Act 2010 (the "UK Bribery Act") and the U.S. Foreign Corrupt
Practices Act of 1977 (the "FCPA"). Furthermore, the Borrower and, to the knowledge of the
Borrower, its affiliates have conducted their businesses in compliance with the UK Bribery Act,
the FCPA and similar laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.

               (c)       The Borrower will not, directly or indirectly, use the proceeds of the Loan,
 or lend, contribute or otherwise make available such proceeds to any subsidiary, joint venture
 partner or other Person, (i) to fund any activities or business of or with any Person, or in any
 country or territory, that, at the time of such funding, is, or whose government is, the subject of
 Sanctions or (ii) in any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loan, whether as underwriter, advisor, investor or
 otherwise).

              (d)     No part of the proceeds of the Loan will be used, directly or indirectly, for
 any payments that could constitute a violation of any applicable anti-bribery law.

 Anti-Terrorism Laws:

       (a)     General. None of the Borrower, any of its subsidiaries, or to the knowledge of
Borrower or any of its subsidiaries, any director or officer, or any employee, agent, or affiliate,
of the Borrower or any of its subsidiaries is in violation of any Anti-Terrorism Law or engages in
or conspires to engage in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law.

       (U)      Executive Order No. 13224. None of the Borrower, any of its subsidiaries, or to
the knowledge of Borrower or any of its subsidiaries, any director or officer, or any employee,
 agent, or affiliate, of the Borrower or any of its subsidiaries is acting or benefiting in any
 capacity in connection with the Loan or other transactions hereunder, is any of the following
(each a "Blocked Person");




                                                 'r•~
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
               Exhibit A - Asset Purchase Agreement Page 57 of 88


                                             ~          '~


               a Person that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

               a Person owned or controlled by, or acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, the Executive Order No.
13224;

              a Person or entity with which the Bank is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

               a Person or entity that commits, threatens or conspires to commit or supports
"terrorism" as defined in the Executive Order No. 13224;

                a Person or entity that is named as a "specially designated national" on the most
current list published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website or any replacement website or other replacement official publication of such list;
or

               a Person or entity who is affiliated or associated with a Person or entity listed
above.

               Neither the Borrower nor any of its Subsidiaries, any of their agents acting in any
capacity in connection with the Credit or other transactions hereunder (i) conducts any business
or engages in making or receiving any contributions of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive Order No. 13224.




                                               - 7-
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52   Desc
               Exhibit A - Asset Purchase Agreement Page 58 of 88



                            ~ `~           "~


Executed as of                   ,2019

LINEN NEWCO LLC


By —
Name:
Title:




Doc #XX-XXXXXXX.2
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 59 of 88



                               Exhibit 3.2(d)(ii)

                       Letter Agreement with HSBC Bank




                                                                         3292141.11
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                       Desc
               Exhibit A - Asset Purchase Agreement Page 60 of 88



 April [_],2019



 VIA E-MAIL

Linen Newco LLC
[To be added]
Attention:

 Re:    Agreement for Payment of Remaining AR Payment

 Ladies and Gentlemen:

 Reference is made to that certain Asset Purchase Agreement("Purchase Agreement") by and
 between Centerstone Linen Services, LLC and Atlas Health Care Linen Services Co., LLC
(collectively, the "Seller") and [Linen Newco LLC]("Bu er") dated March [_],2019. All
 capitalized terms used and not otherwise defined herein shall have the meanings assigned to
 them in the Purchase Agreement.

 As set forth in the Purchase Agreement, Seller wishes to sell assign, convey, transfer and deliver
 to Buyer,-and Buyer wishes to purchase, acquire and take assignment and delivery of, all of
 Seller's right, title and interest in the Purchased Assets. The Purchased Assets are encumbered
 by valid, first-priority liens ("Liens") of HSBC Bank USA,National Association("HSBC
 Bank") securing certain indebtedness and other obligations of the Seller to HSBC Bank arising
 under (i) that certain Loan and Security Agreement dated October 29, 2013, as it may have been
 amended, restated, modified, supplemented, or replaced from time to time ("Prepetition Loan
 Agreement"), and (ii) that certain Senior Secured Super-Priority Debtor-in-Possession Loan and
 Security Agreement, dated December 20, 2018, as it may have been amended, restated,
 modified, supplemented, or replaced from time to time ("DIP Loan Agreement").

Seller and Buyer have requested that. HSBC Bank release the Liens on the Purchased Assets.
HSBC Bank has agreed to release the Liens upon receipt ofthe Purchase Price. HSBC Bank,
Buyer and Seller have agreed to the terms set forth in this Letter Agreement("Agreement")for
the payment ofthe remaining AR Payment(as set forth in Section 3.2(d)(ii) of the Purchase
Agreement). For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, HSBC Bank, Buyer and Seller intending to be legally bound agree as
follows:

 At the Closing, Seller shall provide to HSBC Bank a detailed list of all Accounts Receivable,
 including the contact information for each account debtor of each Account Receivable.

 Following the Closing Date, Buyer shall use its best collection efforts to collect the Accounts
 Receivable and shall remit to HSBC Bank all amounts collected from the Accounts Receivable
("Collections") upon receipt, commencing on the Closing Date and continuing until such date as
 Collections in the aggregate amount of Four Hundred Fifty Thousand Dollars($450,000.00)
("Remaining AR Payment") have been remitted to HSBC Bank.
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                   Desc
               Exhibit A - Asset Purchase Agreement Page 61 of 88




Following the Closing Date, Buyer shall provide to HSBC Bank on the Friday of each week,
commencing the first Friday after the Closing Date and continuing until HSBC Bank has
received payment in full of the Remaining AR Payment, a report describing the status of
collection efforts for each Account Receivable.

If, on the date that is ten (10) weeks after the Closing Date, HSBC Bank has not received
payment in full of the Remaining AR Payment, then HSBC Bank may,in its sole discretion,
elect to have the remaining Accounts Receivable assigned to HSBC Bank by the Purchaser and
HSBC Bank may pursue collection of such Accounts Receivable. Should HSBC Bank make
such an election, the Buyer shall promptly execute any and all documentation necessary to
effectuate such an assignment.

HSBC Bank expressly reserves all of its rights and remedies under the Prepetition Loan
Agreement, the DIP Loan Agreement, the Final Order, and the Other Documents(each as
defined in the DIP Loan Agreement) and under applicable law or in equity. Nothing contained
in this Agreement or in any communications between HSBC Bank and the Buyer and/or the
Seller shall be a waiver of any rights or remedies of HSBC Bank.

This Agreement shall be construed in accordance with, and governed in all respects by, the laws
of the State of New York.

This Agreement can be executed in separate counterparts each of which will be deemed an
original and all of which together shall constitute one and the same agreement. A signed copy of
this Agreement delivered by facsimile, email or other means of electronic transmission shall be
deemed to have the same legal effect as delivery of an original signed copy ofthis Agreement.
Please return, however, a signed original copy ofthis Agreement to me.



                    [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

                              [SIGNATURE PAGE FOLLOWS]




Doc #XX-XXXXXXX.2




                                               2
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52   Desc
               Exhibit A - Asset Purchase Agreement Page 62 of 88



HSBC BANK USA,NATIONAL ASSOCIATION



Fred Schimel, Vice President




                               [Signature Page to Letter Agreement]
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52   Desc
               Exhibit A - Asset Purchase Agreement Page 63 of 88



SELLER:

CENTERSTONE LINEN SERVICES,LLC
d/b/a CLARUS LINEN SYSTEMS

ATLAS HEALTH CARE LINEN SERVICES CO., LLC d/b/a CLARUS LINEN
SYSTEMS

By:
Name Ronald Teplitsky
Title: Chief Restructuring Officer



BUYER:

LINEN NEWCO LLC


By:
Name:
Title:




                              [Signature Page to Letter Agreement]
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 64 of 88




                             SELLER'S SCHEDULES

                                      to

                         ASSET PURCHASE AGREEMENT


                                    between


                      CENTERSTONE LINEN SERVICES,LLC
                  ATLAS HEALTH CARE LINEN SERVICES CO., LLC


                                      and


                              LINEN NEWCO LLC


                              Dated March 13, 2019




                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                                                           Desc
               Exhibit A - Asset Purchase Agreement Page 65 of 88




                                                        Schedule 2.1(a)

                                              Equipment and Fixed Assetsl

     Syracuse:

     Heat Seal Alligator
     New Time Clock
     Scale
     New Valves For Sterilizer
     Steris -Heat Exchanger
     Steris -Doors
     Ice Machine
     Soil Lift
     Jensen Press Plate
     Assets from Winchester

    Soil Room:
    Suprtrk Soil System
    Suprtrk Rail System
    Soil Elec &Communication
    Supertrack Soils System
    Soil &Washroom Installation
    Supertrack Monorail
    E-Tech Cart Dumper
    Hoppers For Soil Line Expansion
    Cable For Soil Line Expansion
    Cable For Soil Line Expansion
    Tables For Upper Soil Line
    Soil Room Ductwork
    Soil Bag Cell Amplifiers
    Soil Hopper Upgrade
    New Rollers For Soil Line
    Pulley For Soil Conveyor
    Refurbished Lift
    Overhead Clean Rail
    Soil System Cylinders
    Parts For Overhead Rail
    Reducers For Conveyor
    Re-Do Bag Incline


    ~ The following list may include certain items that have been retired from service and/or disposed due to
    obsolescence, breakage or wear, in each case, in the ordinary course of business, but which may not have been
    removed from the Sellers' books and records. Accordingly, the inclusion of any particular item on the attached lists
    does not necessarily indicate that the Sellers retain, or can convey to Buyer, any right title or interest in such item.
    To the extent that the Sellers retain any right, title or interest in and to any such item, such right, title and interest
    shall be conveyed to Buyer pursuant to the terms of the Agreement.

                                                                                                                       3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52   Desc
               Exhibit A - Asset Purchase Agreement Page 66 of 88




     Soil Hopper Displays
     Microns Overhead Rail Control System
     Soil Conveyor
     Motor For Soil Conveyor
     Trolleys For Soil Bags
     Soil Line Trolleys
     Gear For Shuttles
     Supertrack Soil Trolleys
     Soil Hoppers
     Flender Motor For Supertrack
     Switches For Soil System
     Supertrack Trolley Wheels
     Mounting Brackets For Soil Bags
     Drive Roller For Shuttle 1
     Gear Motor For Shuttle Conveyors
     Tingue, Brown Super Track Rail
     Tingue, Brown Soil System
     Calibration floor scale
     Warehouse scale
     OM-I9-2
     Laundry chutes
     Equipment transferred from Troy

    Wash Room:
    Tunnel Washer
    Senking Installation
    Braun Op Re-Work
    Braun Dryers-4
    Ductwork &Flashing
    Braun Lint Traps-4
    Spdchk Prscake Convyr
    Gardner Bypass Convyr
    Gardner 440p Convyr
    Gardner SSOpt Convyr
    Evro 40hp Motor
    Gould Pump
    Shuttle Area Safety Switches
    Moved Steam Header In Wash Room
    New Gearbox-Senking Tunnel
    Repl Drive For Senking Tunnel
    Rebuild Hydraulic Pump-Jensen Press
    Gear Motor For Basket In Plant 2 Dryer
    Motor For Dryer 3
    Pump For Senking
    Pump For Senking
    Controls For Dryer 3

                                                                    ~~`z~f~
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 67 of 88




    Inverter - Senking Tunnel
    Motors &Gear Boxes
    Linear Rail &Bearing
    Drive Wheels For Tunnel
    New Pump
    Senking Press Repair
    Braun Dryer Motor
    Tunnel Sensors
    Pump Motor For Senking
    Idler Wheels For Senking
    Dryer Hoist Motor+Gear Box
    Replace Rolls On Senking
    Repair Drain Valve-Senking
    Dryer Replacement Rollers
    Senking Drain
    Re-Bed Bruner Water Softnr
    Dryer Panel Front &Sensor
    Roller Chain For Senking Press
    Cpu For Dryer #5
    Waste Water Blower
    Conveyor &Brackets
    Overhead Rail For Trolley
    Upgrade Trolley Track System
    440 Op Dryer Blower Wheel
    Bottom poor Section 1 Dryer
    Motors &Reducers
    Trolleys &Shuttle Wheels
    Parts For Dryers 1-5
    Metering Pump &Valve Rebuild Kit
    Prep For New Washer &Dryers
    Jensen Tunnel Washer
    Jensen Press
    Jensen Wash Shuttles &Conveyors
    Jensen Control For Braun Dryers
    Jensen Gas Dryers
    Jensen Dryer Shuttles &Conveyors
    Ductwork For New Dryers
    Jensen Ss Top Drainage On Press
    Jensen Update Senking Controls
    Prep For New Washer &Dryers
    Aluminum Catwalk
    Perimeter Guard Fencing+Safety Locks
    Dryer Screen Lint Remover
    Plumbing & Elec For Pumps
    Inverter For O.P. Washer
    Dryer Conveyors

                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52     Desc
               Exhibit A - Asset Purchase Agreement Page 68 of 88




    Braun Op Washers -Upgrades
    Mario Water Softener
    Vfd Install & Frogramming
    Boards For Braun
    Chicago Dryer Amplifier
    Cushion &Shaft For Senking Tunnel
    Braun Board Processor
    Kolstad Softener Repairs
    Rollers For Dryer Conveyor
    Belt For Tunnel Press
    Braun Dryer Rebuild
    New Tank For Water Re-Use
    Dryer Door Panels &Access Doors
    Rollers For Dryer Conveyor
    Soil Load Cells
    Jensen Valve For Tunnel
    Jensen Digital Dryers Controller
    Jensen Ipc For Tunnel
    Braun Ring Basket For SOOpt Dryer
    Power Drive Por Shuttles
    Gear Motor For Shuttles
    Gear Motor For Braun Dryer
    Jensen Valve For Press
    Jensen Valve For Tunnel
    Electric Ball Valve For Tunnel
    Press 1 Discharge Belt
    Jensen Slide For Press 2
    Weldment, Left Hand, Blower
    Press 2 Chain Guards
    Tunnel Water Fill Valves
    Bearing Rebuild Kit
    Transmission Seal /MRCI 80.UO3A112M.4
    Metric Chain
    Shaft/Driving Ejector
    48 trolly hangers
    Heat Exchanger
    40 Trolly Hangers
    Trinity equipment-2 milnor washers
    Clinical Move
    Tunnel support wheels
    Cart Dumper
    Soil Conveyer
    Cart Dumper
    Soil Hoppers
    Press cushion
    Pusher on press

                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52     Desc
               Exhibit A - Asset Purchase Agreement Page 69 of 88




    Open Pocket Repair
    Ellis Z842C Washer from Self Regional
    Jensen Tunnel drive chafing
    Tunnel-1 Re-use pump
    Drum Drive
    Bonder
    Soil Ring Assy

    Flatwork Department:
    Braun Spf, Sigma R To F
    Edge MaYx Folder
    Chicago Edge Spreader Feeder
    Chicago Edge Spreader Feeder
    Air Cylinder Repair Kits For Iron 3
    Motor For Iron 1
    Inverter For Iron l
    Omega Folder
    The Edge Feeder
    Installation
    New Lights
    Iron 2 Gear Box
    Rw Martin Feeder /Folder
    Duct For Iron 3 Fan
    Stacker Repl Board
    Steam Chest For Iron 2
    Steam Header Iron 1 & 2
    Repairs To Steam Trap
    Boards For Blanket Stacker
    Stacker Motor &Gearbox
    Shafts For Stack Machine
    Repair Roll #8 On Iron #1
    Braun Sheet Folder
    Braun Sheet Stacker
    Replumb Iron #1
    Iron #1 Feeder Air Cylinders
    Transformer For Strapper
    Refurbish Ironer 1
    Spf Upgrade For Spf
    Roller Chain For Ironer
    Sensors Emitters Receivers For Feeders
    Ironer Gaskets Bushings Drives
    Braun Spf Control W/ Chip
    Braun Omega Program Board
    Air Cylinder For Edge Feeder
    Counters &Enclosures
    Roller uhmw white

                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52     Desc
               Exhibit A - Asset Purchase Agreement Page 70 of 88




     Recover Iron

    Dry Work Department:
    Mosca Strapping Machine
    Braun Sigma Sm Folder
    Theta Blanket Folder
    Typac Strapper
    Used Hypro Chest
    Eam-Mosca Strapping Mach
    Braun Sigma Sp Folder
    Braun Sigma Sp Folder
    Bath Blkt Fldr Control $oard
    Conveyor Ribbons
    Speed Reducer
    Roller Chain
    Folding Guards
    Replaced drive roller on press 1
    Folder/cross-folder prec series
    Vacuum/Bushing Refurbishment

    Potiver Plant:
    Rotary Screw Compressor
    Air Dryer
    Motorized Ball Valve For Boiler
    Pump To Empty T.E.A.
    Steam Line Insulation
    Self-Priming Pump
    Replace Shelf &New Refractory
    Boiler Stack Ductwork
    New Air Compressor
    Tea Heat Reclaimer
    Gas &Electric Upgrades
    Boiler Condensate Pump
    Repair Boiler Stack Economizer
    Johnston Boiler
    Wall Exhaust Fans
    6 Gal Condensate Pump W/Tank
    Installation -Boiler
    Inverter
    Cylinder
    Compressor Duct
    Rebed softeners
    Cleaver Brooks 200 hp from Winchester
    Industrial Boiler 150hp from Winchester
    Boiler from Winchester
    Boiler from Winchester

                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52     Desc
               Exhibit A - Asset Purchase Agreement Page 71 of 88




     Atlas Copco Air Compressor Drive Motor

    Other Syracuse Assets:
    Lanceray Bronze Trailer
    Ty-Pac Strap Machine
    Ty-Pac Strapping Machine
    Fire Alarm System Upgrade
    Heater For Shipping Dept
    Rail System
    Security /Entry System
    Card Access Upgrade
    Sprinkler System Upgrade
    Bench Scale
    Bench Scale
    Replace Wiring For Fire Alarm
    Singer Industrial Sewing Machine
    Singer Industrial Sewing Machine
    Singer Industrial Sewing Machine
    New Time Clocks(2)
    Juki Sewing Machine
    Surveillance Cameras
    Inverter
    Car Computer work station
    10 TON ROOF TOP UNIT
    Forklift rebuild
    Scissors Lift
    Band Saw
    Shelving For Parts Room
    Cogz Mgmt Program
    Greenlee Conveyor Sheave
    Haun Welder
    Floor Scrubber Repairs
    Shelving For Parts Room
    Carts '86 Setup
    Base Stock Carts
    Metal Barcodes For Carts
    Metal Barcodes For Carts
    Carts
    Cart Bases
    24 Carts P72 -The Laundry List
    Meese Carts For Production Area
    Leebaw Carts 7" Lower Cutout - 100
    Advance Piping
    Doors For New Shipping Dock
    Railing For Clean Dock
    Sprinkler System

                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52     Desc
               Exhibit A - Asset Purchase Agreement Page 72 of 88




    Mp Employee Entrance Door
    Sprinkler System Upgrade
    Air Conditioning Ductwork
    Sprinkler System Upgrade
    Upgrade Sprinkler System
    Repair Rooftop Heating Unit
    New Carpet In Office
    Employee Entrance Door At 320
    H.D. 5' Wide Swinging Door
    Decals For New Trailer
    Cafeteria Stairs
    Cafeteria duct work
    Cafeteria Work
    Cornerstone Telephones
    Copier /Scanner For Plant Office
    Office Furniture
    File Server For Quick Bks-Pro Rata Share
    Communications Upgrade- Pro Rata Share
    New Phone System- Pro Rata Share
    Windows & Quickbook Upgrade-Pro Rata
    Set-Up For Linen Master
    Set-Up For Linen Master
    Symantec System Back-Up
    Fishbowl Purchasing Software
    Barcode Handhelds Por St E
    Barcode Handhelds For Kaleida
    Jb Kane -New E-Mail Server
    Barcode Handhelds
    Wireless Mobile Computer@Loretto
    Handhelds For Buffalo
    Handhelds For Customers
    Hp Probook and 4300 W/21.5"Monitor
    Hp Lj Ent 600 M602n Printer
    Hp Lj Ent 600 M602n Printer
    Datalogic Powerscan Kit
    Hp 4300 Pro I3-3220,Monitor,Powerscan Kit
    MCSSAO complete kit
    MCSSAO complete kit
    MCSSAO complete kit
    Computers
    Onboarding computers from Centerstone
    Computers from Centerstone
    HP Probook 14" LED Notebook
    Ellis Handheld Printers
    CDW BKQ4840
    Maxon Hd Lift Gate

                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                        Desc
               Exhibit A - Asset Purchase Agreement Page 73 of 88




    Trailer 25
    Trailer 25
    27' box truck graphics

    Buffalo:

    Stainless Steel Drain Assembly
    Capitalize transportation and installation costs for fixed assets from Winchester
    Card Module/Switch
    Cable, trolly; membrane
    Computer

    Wash Room:
    Cart Dumper
    Soil Heat
    Soil Heat
    Soil Heat
    Hook up and repaired Steam Tunnel
    Tunnel 1 Drive Wheel
    Feed Tank
    Sorting Station XBOX Controllers
    Computer Upgrade Tunnel Washer
    Air Dryer Glauber Equipment lnv 5118204 and 5118354
    Capitalize Dryer Motors_Volland Electrical InvPSI286915
    Membrane Lavatech Laundry inv 70654
    Keyboard_ Lavatech Laundry inv 70949
    Friction wheel Lavatec Invoice 71224
    Main membrane- Lavatec inv 71539
    Main membrane- Lavatec inv 71540
    Hi-perm poly Tingue Brown inv 231136
    Lavatec Laundry Technology Inc. quote 15-6834
    Capitalize clutch, brake, display board
    Capitalize power panel for washroom
    Reclass to CIP Lavatec Inv #67261
    Reclass to CIP Lavatec Inv #67509
    Reclass to CIP Tingue, Brown Inv #200453
    Washroom-upgrade rail system-Lavatec Laundry invoice #67539
    Gear Plate for Drainage
    Bearing for Conveyor
    Tunnel #1 Tank Water Probes
    Dryer
    Main Water Pump
    Manifold w/10 valves

    Dryfold Department:
    New Shuttle Electric Chain

                                                                                        3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52     Desc
               Exhibit A - Asset Purchase Agreement Page 74 of 88




    Power Plant:
    5.5 kw ATB AC Motor
    Air Compressor
    Diesel Farm
    Centrifugal pump
    Upgraded Compressor

    Other Btffalo Assets:
    3 PROLIANT RSI GT 400 TIMECLOCKS
    Ice Machine
    Laundry Carts
    Carts
    Supervisors Office Furniture
    Locker Banks
    Service Charge for Weighing System
    Computers - 6 Probooks and 2 Monitors
    BARCODES - 2 BLUETOOTH+POWER SPLY
    Computer Equipment
    HP ProBook 4440s i3-31 l OM PC
    Computers from Centerstone
    Zebra ZT410 Thermal Printer
    New laptop for new hire
    Laptop and Handheld Printer
    Laptop for Mike Donaldson
    Backup Desktop Computers
    HP LaserJet Pro Printer
    RFID Project
    Computer Upgrade Tunnel Equipment
    Powerscan

    Other Assets:
    Vaspian Phone System
    Time Clock from Troy
    Server for corporate
    Transfer of computers to Pit
    Computer equipment
    Computer - Giardino
    Computers for Corporate
    Computer equipment
    Computer - Clarus on Call
    Laptops for PSR's: Steve Crowley
    2 of 5 laptops for PSRs
    Computer
    2 HP Probook 14" LED Notebook 8c 2 HP docking stations
    Corporate back-up computers
    HP ZBOOK Mobile Workstation

                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52     Desc
               Exhibit A - Asset Purchase Agreement Page 75 of 88




    HP Probook 14: LED Notebook(SCG5032PJ7)
    Jake Hawkins HP ProBook
    New Laptop for COO and spare laptop
    Computers for Corporate
    Computers for Corporate
    AIRWATCH SOFTWARE
    Joy Robertson HP Computer
    Zebra RW220 Printer(# XRDJ153000140)
    5 HP SB 600 Mini Computers
    4 HP 600 desktops
    Zebra ZT230 Label Printer
    Computer $quipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    Computer Equipment - JE #2211
    HP Laserjet Enterprise 700 Color MFP
    Furniture -New -Austell
    Furniture -Used -Austell
    Cubicles -Austell
    Chairs and tables -Austell
    Furniture -various -Austell
    Guest chairs -Austell
    Cubicles from Aaron Rents -Austell
    Phone equipment -Austell
    Corporate Office Furniture


                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 76 of 88




                                  Schedule 2.1(f1

                            Seller Intellectual Property


    To be determined.




                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 77 of 88




                                  Schedule 2.2

                               Assigned Contracts

    To be determined.




                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52     Desc
               Exhibit A - Asset Purchase Agreement Page 78 of 88




                                 Schedule 2.3(i)

                                Excluded Assets

    To be determined.




                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 79 of 88




                                    Schedule 2.4(c)

                        Assumed Liabilities and Cure Obligations


    To be determined.




                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 80 of 88




                                 Schedule 4.3

                                   Consents


    None.




                                                                    3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                            Desc
               Exhibit A - Asset Purchase Agreement Page 81 of 88




                                            Schedule 4.6

                                              Permits

    1.    Onondaga County Industrial Wastewater Discharge Permit, Permit # 65, issued July 23,
    2018.

    2.     Authorization to Discharge Under the Buffalo Pollutant Discharge Elimination System,
    Permit # 17-08-BU270, effective August 1, 2017.




                                                                                           3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                         Desc
               Exhibit A - Asset Purchase Agreement Page 82 of 88




                                         Schedule 4.7

                                          Litigation


    Plaintiff      Defendants)    Date          Court          Amount         Status
                                  Complaint                    Demanded
                                  Served
    American       Atlas          May 2018      NYS Sup.       $22,673.75     Pending — no
    Zurich Ins.    Centerstone                  Ct., Erie                     judgment
    Co.                                         Count                         entered
    Midway         Clarus         10/24/18      Buffalo City   $3,564.89      Unknown if
    Industrial     Systems        Demand        Ct.                           claim was filed
    Suppl          (Troy)         Letter                                      with court
    Tamiko         Centerstone    10/15/18      Fulton         Unknown        Pending
    Favors                                      County, GA                    (harassment
                                                                              claim defended
                                                                              b ins. co.
    Troy Boiler    Clarus Linen   11/20/18      NYS Sup.       $12,458.23     Pending
    Works, Inc.    Systems                      Ct.
                                                Rensselaer
                                                Co.
    ACA            Atlas          1 1/15/18     Court of       $45,339.00     Pending
    Enterprises,                                Common
    LLC                                         Pleas,
                                                Sandusky,
                                                OH
    Teems          Centerstone    12/05/18      Catoosa        $48,674.73     Pending
    Electric                                    County, GA
    Com an
                   Centerstone    09/07/18      Syracuse       $172,726.87    Pending
    ACN
    Companies,                                  City Court     and Eviction
    LLC




                                                                                        3312887.1
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                          Desc
               Exhibit A - Asset Purchase Agreement Page 83 of 88




                                           Schedule 4.9

                         Employees and Collective Bar~ainin~ Agreements

    See attached employee lists.

    Collective Bargaining Agreements:

    1.     Agreement between Teamster Union Local 294 and Clarus Linen Services Drivers dated
    October 1, 2016.

    2.    Agreement between Teamster Local Union 182 and Atlas Health Care Linen Services
    Maintenance dated July 1, 2014, as amended.

    3.     Agreement between Clarus Linen Systems and Loca12607 Rochester Regional Joint
    Board, Workers United, an affiliate of SEIU, dated September 4, 2014, as amended.

    4.     Collective Bargaining Agreement between Clarus Linen Systems and International Union
    of Operating Engineers, Local 17-17S AFL-CIO, effective April 13, 2016.

    5.      Agreement between Clarus Linen Systems and Rochester Regional Joint Board, Local
    51, effective November 1, 2016.

    6.      Agreement between Atlas Health Care Linen Services Co., LLC, d/b/a Clarus Linen
    Systems and International Union of Operating Engineers, Local 95-95A AFL-CIO, effective
    June 1, 2015, as amended.

    7.     Tentative Agreement between Clarus Linen Systems and Laundry, Distribution &Food
    Service Joint Board, effective January 1, 2015, as amended.




                                                                                         3312887.1
          Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                                                                                                                                                 Desc
                         Exhibit A - Asset Purchase Agreement Page 84 of 88
  Employee Roster as of 2019-03-04
  Source: EmployeeCensus.accdb

  a mp y_                                                                                                                           t                                                                                                              Un on ^ode
                                                                                                                                                   t   tI         U    rt    W                               7 tf
    Sf           gyp           PI tN        4   D t         F      tN                   MI 1dl N                 L   tN             IS     (~ p                 P P
                                                                                 ~K                     ~~                            F     1~5             c,r rateA       unt nB    ».t   tC
        oe    FTn ~ 1 e ~ C {.    to    I    a v'Z~l'~~,ne                                                inatale
                                             x/1/2013 Jamie                      Le gh                   Goa A                        F     105             C>.ec
                                                                                                                                                              ..   t e               ~ ~<       « t,nern t~onsaid ,rub cFe ~t iii,
                                                                                                                                                                                                                              '                         `...... ..~
 A            FT          C E ate
                                                                                                         Lanigan                      F     _25             corporate Ac<ountmg      wecou ~ ~e,ahl~ClerA                                                      „i
 ;
 ,            ~i          ~c perate         6/18/20 3 wren                       ~.
                                                                                 ~(atherine              Ca rlino                     F     125             Corp ateA        ntl g   F<ecui        'stan[                                                         i,
 q,           Fr          c rporate           3/7/207    Emily
                                              5/1/201                            D                       Potter                     f.5     175             Corp     teA     nt g       lesti i t
  A           FT          ~ prate                        Itabert
                                                                                 Shondra                 Hardy                      f      '.175            Corp rateA      unt g    b e. c p         Est                                                          ;
  q           FT          C prate            Z/25/201~   Tµryla
                                                                                                         Ashley                     F       110             PIanI Ma g ent           ~ gional Ope atlons,D rectof                   ..     ~               _,      i
  q           FT          C pora[e          10/22/1936    ~.ngel
                                                                                  Kistine                Lojek                      F       1~5             Corp     to Acc unt      tilling 5p    Iist
  q           FT          C rporate       12/16/201      n~mle
                                                                                                        'otG useppe                 f       1?5             Corp rat A       nti g   Procu      ent Analyst           _.           ...                     .. ,,,..~f
  q           Fr          ~ rp>rare         6/12/2011    Dina           .....     L u e ......                                _.                                                         ...
 t                                                           ...                                                                                            cor` c q <ounH g         payroll Supervisor _                          ,.                            _~
                          c y rom            5/23/2010   Tracey                   Renee                  Thomas                     iF      1:5
:q            Fi
                                                                                                        'Allen                ~      F      1~s             Corp ate Account g       ~~orth Reglonal5ys[e s5peclal st                                              a
;q            Fi          ~o .orate     '12/14/2015      Taml                     ~ nn
 ~q           Fi        [ ~. ate              2/2/2075   P ut
                                             30/6/2D71       r            _..     ~     rye              Funk
                                                                                                         TrF                         F      L^              aWrvl<                                        B
   q ..       FT          C P ate                                                                                    f      ....                                                            o                                       .-.
                                                                                                                                     F~      2`             Corp ate Accounti ng     5' wS ~StaffA
   p             ...-.    G r ate        . . 2/15/2076     i to                               ....
                                                                                  P                      M D ~~~~ I~ ... ......      h      105             Cce~ t ve    ...          E v~            Health&Safe3N Direct r        ....   ~             ......~    J
  A           IT          C rporate           SI2I201b     - ~
                                                                                  J+e                    Ho      I                   F      125             Cor    [e AccoUntl g      FIIe CI k
  q           PT          C rpofate           6/7/201    n Ice
                                                                                                        ~Gia d o                     ni     105             E>:~ the         _        Chi fE eaty Officer                          ...     _                ...
  A ..~       fT ..       corporate          10/1/20 john                                      ...
                                                                                  r                      Zie ba                      F      125             Corp    to Accounting     Coilecti sSp cialist
  q           F7          c Aerate          12/]9/20 ;.oailrnF
                                                                                                         vonk                        ~.t    125             Corp rete  Acwunti  g     Direct rofF nce&A         unt g                      ~
~A           ;FT ..       C~rF orate        11/L 201 Marc                         E
                                                                                                                                     F      152             servi                     Manager fClien[Ser      s                     _      ~            ___ _.
 A            FT          c ~, ate             i1 i t,h'cll                       ~ abel                ,V ill g
                                                                                                                                     F      125             c cry r„r=Account g       StaffA <ountant                                 ..                           _.
 A.....       FT .-          ~ atr           i a ] .Poo'  yea                     Devendrabhal
                                                                                         ...         _- Pat                                                                                                                                '
                                                                                                                                     t.i    1~3             Sale             _.       M      ger of Cl t5ervi    South Reg on              i
                          C F     tc          5 1 OS CII                          Austin                 Fo I
'A            FT                                                                                                                                                                            (Patient ServR pS uih _ .                      ~                       ,.
                                                                                                          Hu[hi,c~                   F      154             Pa4ent5ervgeRRep         Regl
 A            FT          C   po - t~         Su   X01 I.                         e
                                                                                                                                                                        ~ou~nti g    Ma age fl        Mat Support&Training
A             FT   ,.     ~ p    to             ~1~ CO ~ tlayoJ rdina ~                       ,.         R.~rty ~                   i~.~ 110                Glarnt Mana       t      Op   tlo M pager                                          ~             _
 A            FT          Ca Rora[      i,,,. 7/30/2018 tiendre                   K
                                                                                  Andrew                 kThomas            , ,,.    M. '1;2                Service          _       Manager of Business Development.                          ~
jA           ;FT         .Corporate     ;, 3/14/201~:'Gregg           ~~,




                                                                                                                                                                                                                     Rosters-Centerstone.xisx Cenrerstone
                                                                                C:\Users\chmlelk\AppData\Local\Microsok\W~~dows\Temporarylnternet Files\Content.0utlook\MPFReG1F\2019-03-04 Employee
  3/13/2019 3:SO PM
           Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                                                                                                                                                                                                         Desc
                          Exhibit A - Asset Purchase Agreement Page 85 of 88
   Employee Roster as of 2039-0304
   Source: EmployeeCensus.accdb

    Er~piovee           Employee                                                                                                                                                                                                                                                                         Jnion Lode
                                                                                                                                                     Ust Name               Sex Department            Department Name           ~                         Ttle
      Status              Type         PlantName~    Hire Date          Fi~s(Name                Mldtlle Nome
                                                                                            \Jillizin                                         ~eiferson                     M 205                M.ou nc St. ngary~              Linen ~istributlon Technician
   y                   FT             Buffalp         7/262016 ArU i r
                                                                                                                                              Melicrrtab                    F     186           Clean Processing                 B~Iler                                                               FBUF
  :A                   FT             [iuffalo _      5/27/GO16 iiblets _.__.._             Kidane
                                                                                            D                                                 long Jr_                      M 7L~0              6UFFALO GENERAL                  Iinen Distribution Manager
                       fT             0uffalo         V/1-;_ 3John
                                                                                                                                                                           F .156               Chan Processing                  Laundry Operator                                                     .P.BUF              t
    n                  FT             Buffalo         4/15/2013 5andro                      N             ..                                  Mullen
                                                     _.                                                                                                                                                                          Loco Distr'bunon Te~hn'rian
                                                       4/4 ~~~18Tmothy                      L                                                 Si1:es                        M 200               0Uf-Fn Lp GENEfiAL
    4                  FT             Buffalo
                                                      6/2,201b amber                        J            ,..                                  Arricale                      F     120           Plant admen                      Jperations Admi ~istra[i.e Aisistan[
    p                  Fl             O~Halo
                                                                                                                                                                            F     186           ❑c~nP            ng                Laundry Operator                                                    RBUF
  ;A                   R              buffalo           2/6/20170rlondra                   ,4mertlse Doniesha                                 Clark
                                                                                                                                                                                                Soi l Pro~e,s ~ h               ;Soli Sorter                                                           RBUF
  .q                ,Ff               Buffalo    '    a/1~, X013 n ichael                    U                                                McCrnyer                      M ;1ao
                                                                                            L                                                 Guerra                      :F      203          ~DEGRAFF                            ~ nDistnbution Techncan
    A               ': PT             O:~ffalo        5/26/20141 clyn
                                                                                                                                                                          'f      136           ~IeanProcess g                     L undry Oper t                                          ,, ,. RBUF
    A               ;FT               BuRa~n            4iy 2~    Nyaganza                ~                                                  ~Johe
                                                                                                                                                                                               ~Qean Process ng                    BJler                                                         RBUF
                       Ff             Ouf[alo    '    4/15;2o135apreena                     A                                                ;Williams                      F     186
    A                                                                                                                                                                                                                                                                                            RBUF
                                                                                     ..                  ...                                  Sind=rs                       F :186 .. .        (Clean Processing                   ~'ller ..
    A               .FT              ~6uffalo         4/L/~Ol" ~.fonique
                                                                                                                                                                            t.t 186            iClean Processing                   Laundry Operator                                        .` eRBUF
    A               `Ff                buffalo          5/f/>OS' Kr~~n                      lamaal                                             Mod6ox
                                                                                                                                                                                               (Drivers                            Transportation 5upervimr             __                                                '
    q                  tT            ~Buffab          12/     Ol, t~smany                                                                     ~ ~~lez                       M 150 ...
                                                        ..                                                                                                                                       Clean Processing   ,_~            Laundry Operator                                          _         FBUf
    A               .t7              'Buffalo         4/151 ~01a Derek                _ , ^Lamont                                             Lewis                   ._, M 386
                                                                                          ~r                                                 :paige                         t.t 186 ~~           Clean Process ng                ~
  ;  a                 FT             Euttalo           3/?/2019 tiiah
                                                                                          ~M                                                 iLewis                         F :207             ;SUBURBAN                           Linen Distribution Technican
    A                  Ff             Buffab          4/15/2013 Christine
                                                                                                                                                                                                                                                                         _                                        _
                                                                                                         ,,                                   F1ray                         f ,. ;207          ;SUBURBAN            _..                                  ,.. . an
                                                                                                                                                                                                                                    Linen Distribu4on Technic
    n                  fT              Buffalo        11/3iJ016
                                                        _.        Annette               .. Yvette                                                                                  .                gm .
                                                                                             P                                                Dixon                          M 130               En' eer ng-Non Union               Ma'ntenance Manager
  ~A                   FT             6uffab            5/2 7017 Terry
                                                                                                                                                                            M 160              !Floor Supervision                  Produc[Ion Supervisor            _                   _. _ ,
    P _.. _            f7              Buffalo        4/15/2013 Curtis                                                                        flakes
                       ~                                                                                                                      ~os[er                 _      n1 186               Clean Process ng   ~„              Laundry Operator     _
    A                                  Luffab          i,<<i 2015 Ryan                       Lamoine Matthew
                                                                                                                                                                                                                                    Soil Soltef                                                        ~~BJF
                                       f:u ffalo      h/15(2~73 Baltaiaf                                                                      M icha el                     M 180               SSoil Pfore55ing
  !A                 I'T
                                                                                             R                                                t:~illiarns                   f     ~C)            BUFFALO GFNEftAL~,~                Lnen Distnbu[ion Techn clan
  ..                ;;T                Buffalo           7/2/20?9,Kayla                                                                                                                                                                                                                                  FbUF
                                                                                                                                                                             ~:7 iRE             Clean Processing ,, ,              laundry Operator      __
    ".      ~        GT                Buffalo        4/15/201; Berhane                                                                       ~'~i~~~»
                                                                                                                                                                                                                                    Packer                                                               RBUF
                     Ff                               4/15/2o137esfahannes          ,.       T~klemariam                                      i~ge;~e                       t.t lAn             Clean.Processing
  '.q                                  Buffalo                                                                                                                                                                                                                                                           ~Nll
                                                                                                                                              '.'dalker                     td 'P9             ,Engineer ng Union                   P,1a'rn[enance Mechanic2
  ;q                 FT                Buffalo        4/15/20U;Kevin                                      -_                                  kY'                ._...._                                                                                                                                 ~'~UF
                                                                                 ..                                                                                         F     136          !Clean Processing                    Lau dry Operator . . .
   I,^,               i        ....._ .ftuffalo      ...2/1/2016 Nan Mul                                                                                                                                                                                                                                 RLUF
                                                                                                                                              Orowne                         F    136           Clean Processing                    Laundry Operetor
   A                 FT                6u ffalo       2/26/2015 koseda                                                                                                                                                                                                                                   Rf3UF
                                                                                                                                              1o~kef                         F    1E6           Mean Proce55ing                     Billet
  :.~                IT                Buffalo      ~ 8/1`1.1013 DayVOnna
                                                                                                          U.vayne                             Miller                       ;~M 100             jBUPFALO GENERAL                    iUnen Distribution Te<hm<an
  'A                IFf                Bu Ralo        S/1 ,_on Anthong                                                                                                                                                                                                                                   RBUi                 ;,
                                                                                                                                              Nowlin                         F    1fi6          Clean.Processing                    Laundry Operator
   n                 lT                OuHalo          8/5/2013 Af;ce                                   ~B
                                                                                                                                                                                                                                     .Aainten nce Mechanic2                                              EN17
                                                      4/l~/~o135h rend!                                 ,                                     Welday                      .M 129                Engineer ng Union
  `p                 Ff                Bufralo                                                                                                                                                                                                                                                           RBUF
                                                                                                                                                                                                                                                  eratot
                                                                                                                                                                                                                                    So I SorPer                                                          RBUF
                                                      ~',
                                                      ~/1   ~O1F Tewol~e                                    Tesfagaber                       7ewbd medhin                    M :180            ISoii Process n Bng       ~
 'A                  ~
                    :FT                  Buffalo                                                                                                                                                                                                                                                                              i
                                                                                                                                              Zsbala Mejia            _      ~1 150             Dr vers                              Driver
  A                 iFT                  L'uHalo     12/15 70it Ltoises
                                                                                                                                              Staufenberger                  M 1>0              Drivers                              Dr ver
  p                     FT               Buft,lo        7/ ~~0171erry                                       Davc                                                                                                                                                                                RBUF
                                                                                                                                              Tee.....                -. F           .,o
                                                                                                                                                                                    -'          SoilProwssin
                                                                                                                                                                                                        ~.      g     _._          ~SoA Sorter
  A                 ;FT                  Buffalo      11/&'~n1r Mue...                                                                                                                                                                                                                                                .....
                                                                                                                                                                                                Clean Processin6 ..........          Laundry OPe ator         ..                            _~„ FBVf
                                         6uftale      „S~i ~0135aeed .                                          ....                          idri;                          r.1 186
 .A                 . Ff .. .                                                                                                                                                                                                                                                                   I.BLF                 .        j
                                                                                                                                               Bcrhie                        ~.t    13Q        -loilProcessing                      So lSor[er
  A                 'F(                  6uHalo       4/15~7p13 ti osef                               ,Novaya                                                                                                                                                                                   it6iiF
                                                                                                                ~                            'Hayes                    ~ f          186         Clean Pro<e sing                     Biller
  q                  AFT                 Buffalo      4i1 1013 R~ ~a r~                            ~, ~                                                                                                                                                                                         ebuF
                                                                                                                                                                             F      ls6         Clean Processing                     laundry Operator
                                                                                                                                              Kamara
  F                 ;Ff                 'Buffalo      ~/~d2m6 na~nakon                        _._. ~                                                                                                                                 Production Supervisor
                                                                                                      ~Ghebremariam                           Ogbaslassle                    th     160          Ploor Supery lion
  A                 :iT                  Ouh~lo       4/15/7013 Berhane                                                                                                                                                                                                                                  Rf~UF                `
                                                                                                                                              Ea s~ey~                      'M 186             !Clean Processing                     Laundry Operator
  q                     F7               Buffalo      4/1 /2013'Melvin                                            ~
                                                                                                                                                                                    2u0          BUFFALO GENERAL                     ~nen Distn6ution Technivan          ,,
                                                        S~`1/2012jKathleen                              L                                    ::^+ojna                       ~F
  q                     fT               Euttalo                                                                                                                                                                                     Laundry Operator      _                                             FBUF
                                                                                                        M                                      Lofron                         F     lsb        !Clean Processing
  q                     FT               Buffalo      »15/2013 Angela                                                                                                                                                                                                                     ,, ,           f~BUF
                                                                                                                                                                            'I'     156        !Clean Processing                     laundry Operator
 :,:                    FI               L'uffalo      9/7/2016iMoe                              ~ I                                           r.it
                                                                                                                                                                                    '-~/       ;SUBURBAN               ~             Lnen Distnbut n7echniclan
  ,
  ;                     F7               Buffalo       8/6/201S~DeVika                            ~ R                                         Sryman k -Lynch .._ .F
                                                                                                                                                                                                 Patient 5ery ce Rep                 Patient Services RepresenHve                                                                  ~
                                                                                                       ~A                                     Canazzi                         F     15!.
                        F7               Buffalo      10/~/2013'Kelley                                                                                                                                                                                    .-.            —                 ..           PBUF
                                                                                                                                               Milled                         M 1°G             ICIean Pro<e55InB ~                  [illlef .....
      A                 FT               Buffa10      4/15/2013 Jesse                           ...             .~ ..                                                                                                                                                                                   RUU~
                                                                                                                                               Meh                            F     186          Clean Processn                      Biller .....          .....
  'P
  :                     FT               Ouff~lo      4/1S/~013';Bu .........                           ................                             ...... V.. .........                                                                                                                               Et11r                      i
                                                                                                                                               McElro                         t; i29             Cngine ring Union                   Maintenance Mechanic2                    ..
  w                     PT               ~3ufFlo      4/1 /2013 Aaron                                                                                                                                                                                                                                   CN17
                                                                                                                                                                              ~.t 129          ;Engineer ng Union                    ~daintenance Helper ~
                    .FT                  euff.~lo     ~l,'15~2013;Tam La                                                                      ~Htoo
      A                                                                                                                                                                                                                           LaundryOperator                                                ...... F6UF              ..i
                                                                                                                                               Sekanyana                      t.1 1SG            Clean Pao sing . .......               . ..           ...              .......
                    'R                                                    Nepomuscene
                                                    'SZ/SSi201n ~J~an..........                                                                  ..._.....
  ~A                         .......... Euffalo
                                            _                                      ........... ~      .................
                                                                                                                                                                              t1 1S6             Cl enP       ss ng               Team lead                                                             RBUF
                                         b uffalo     4/15([111~Fobert                           D                                             MCNab
   '. 4                 Ff                            5/                                                                                                                                                                          Laundry Operator                                                      RBUF
                                                                                                                      ~                        Ahmed                          n' 125             Clezn Cro~ess ng
   '. ~.                FT               I~uffalo       10/2016 Johir                                                                                                                                                                                                                                   RBUi
                                                                                                                                               Waplo                          f      1d6         Cle„n Processing                ~Wundry Operator
   I;.                  Ff               Guffalo    i 12/4/2015!Dorris                         ~                                                                                                                                                                                                        RBUF
                                                                                                                                                                    ~         C.1 1s'0           Soil Procesi ng                  Soil Sorer            ~
  '„^,                  FT               e~ffalo       5/7/2018 Ma         ~                     Nuay                                          Leh
                                                                                                                                                                                                                                 '.iain[enanceM chanic2                                                 FN17
                                                                                                                                              s~hreiber                       M 129              C~ginF rnE Un on
  .a                    F7               Buffalo      8/27/2018 David                            R
                                                                                                                                               Taylor                ,,.       F     160          Floors p      pion       ~.     Plant Manager
    ~„                  Ff               Guffalo      4/15/2013 Melissa                   „~ H                                                                                                                                                                                                                                     i
                                                                                                                                                                                                 Egnee ~, Union                   ~.~z-nte~ance Mechanic3                                                 «~Z'
                                                      4/15/2013 Rashard                          U                                              F andle                      o M 129
      A                 ~T               Buffalo                                                                                                                                                                                  Ln~n Dlstribut on Te<hn'<ian           ~~
                                                                                                 o                                             Branford                        ht    20o          BUffA LO GMJE L
      n                 FT               Buffab       2/23/20361 maine                                                                                                                                                                                                                                    RIiUF                        i
                                                                                                                                                Rroem                         1      ns          S rubs, oP i       ss ng         Packer. ,
  !A                    FT               Buffalo       4/15/2013 ~ cola
                                                                                                                                                                               r.t zoo            C JFF.L~ C C~ Eli L             linen DistPbution Technician
                        Fr                Guffalo      5/15/2018 h rl                                           L                               ~.1iller
  ;
  '                                                                                                                                                                                                                                Laund O era[or                                                         POUF
                                                                                                                                                Ahmed                          r.t 186            Clcan Vr~c
      ,
      .                 f7                Buffalo      5 10 2016 Ti fa~~el                                                                                                                                                                               ~                                                Ii6UF                        ';
                                                                                                                                               shad                            M leb              Clean processing                 Laundry Operator
      ,A                PT                buffalo        2/4/201fi'MD Abdul                                                                                                                                                                                                                               RBUF
                                                                                                                                                                               F     1'S          Scrubs!oR Process ng            Packer
  '4                     FT               Buffalo       4/15/2013 ~".tatilda                                                                    Brown
                                                                                                                                                                                                                                  WundryOperaror                                                          RBUF
                                                                                                                f,la~ie                         Cameron                        F     156          CI~~n Processing
      A                ;t~                Buffalo        9/8/2016:Charlisha                                                                                                                                                                                                  „_                   _       RBUF
                                                                                                                                                Nev;kirk                       F u50             SOII Process ng                 (Soil Sorter
      A                '.F7              fiuffalo      4/15/2013;Brianna
                                                                                                                                                                               F     152          S rv 'i ce                     ~Chent Service Specialist
                                                        ~~IS/2013~Bianca                                        K                   ~           N Nkvk                                                                                                                                               ~RBUf
                                                                                                                                                                               f.i 1S6            CI~-an pro ess g                Laundry Operator
                     ~Fl               6utfalo            15/2013 Raymond                                                                       ~ unson                                                                                                                                               RBUF
  'A                                                                                                                                                                                              a.,an Proc=csmg ~, ~,           Packer                __
                                                                                                            ~                           ~       '.".'illiams                   f '13u
    A                 Fr               Buffab           4/15/201~Antoinette                                                                                                                                                                                                                        ~ RBUF
                                                                                                                                                Ituma                          M .160             Soil ProCes.,ing                 Soil Sortef
    A                 f-T              Buffalo        Ll/2 X17 Alain                                            M
                                                                                                                                                                                                  Clean Processing                 Laundry Operator                                                   AB~F
                                                      Ll/2d/201773koria                                     f                                   Hussan                         to 186
    ~                 4T               Buffalo                                                                                                                                                                                                          ........         -~_                     —' PBUF                  -"
                                                                                                                                                Islam                           M iR6             Clean PtoCe551n g ~...                   . 0perator
                                                                                                                                                                                                                                  i Leund ry
  .A                  R                Buffalo          2/2m Ol b7ohammed                             NazmW
                                                                                                                                                                                M 150              D rvers                          Driver..__
                                                                                                                                               ~Edel
    A                 fT               Buffalo
                                       ..               ~~z ~ 01'lohn f
                                                        4
                                                     .,.~/                                       .... Jos ph ...—                                  ... .....
                                                                                                                                                                                                                                    Soil Sorter                                                           FBUF
                                                     '                                                                                          Soe                             M11 180            Sod Processing
   ~A                .FT               Buffalo              V/~Oli Ileidi                                                                                                                                                                                                                                 ReUF
                                                                                                                                              ,King                             t,1 130         iSo~IProcessing                    Soil Sorter
  :'A                _FT              .Buffalo          4/15' 013 Derrick                                    G
                                                                                                                                                                                rt1  200        ~BUFFAIO GENERAL                                                               _                                                            ~
                     =Ff              Ieuffalo          2/[1/2019 Dante                                     'L                                 ilacobs
    A                                                                                                                                                                                                                              Laundry Operator                                                       RBUF
                                                                                                             D                                 't~rcer                          f; ]86             Clean Pro gssin g
                                                        2/'S~[o19.Ca6cr[                                                                                                                                                                                                        _~.                                                    ;
                                                                                                                                                          loud                  rd 130          ;Engineerin Non Um n               Maintenance Mechani<3
     A               'FT              .Buffalo                                                                                                                                                                                     laundry Operator                                                       R¢i1F                        _
                                                                                                                                                lz                              F     186          Clean Processing
     7,                FT              2uffalo          x/15/2013 eta San                                                                                                                                                                                                                                 ~~aUF                        '
                                                                                                                                                                                                         roces mg                  Soil Sorer
     4                 FT              Buffalo          4(15/2013 fora ndOn                                                                      Brow
                                                                                                                                                                        ...     ~ 1 ~ 180        ~
                                                                                                                                                 Nath bun    n                  f1 '207         ~~SU,BU RBAN                       Linen Distr bunon 5uperv~sor
    ~q                ~Ff              Buffalo          8/18/2014 Aniho~v                                       C
                                                                                                                                                                         ~~     n     cos       ;WOMEN &CHILDRENS                  Linen Distr bunon Techniaan
     q                 pT              Buffalo           5/3/201[~ames                                                                           Allen
                                                                                                                                                                                                                                   Laundry Operetor                                                       PRUi
                                                                                                                                               ;Po ..._g                         I    1F6        jCleanProcess ng                                        ....                  ....
    A               ..:F1              suffab           1/S2/201E
                                                        ./.. /    ~,~u
                                                                     .........                  ......... ~               ................                       .. ...
                                                                                                                                                                                                                                   Linen Distr but on Technician
                                                                                                                                                 noun                           F     J00          BUFFALO GENERAL_..
   ;q                 ;F1'             U~H.Io          1020201,5 Marsha                                                                                                                                                                                                                          _
                                                                                                                                                                                 M    180          Soil Pr«essing                 Soil Sorter
                       Ff              BuRalo        .I 3/23/2015,Devonte                                    M                                   funderburg
   'q                                                                                                                                                                                                                             Janitor                                                                 Fot~F
                                                                                                            !G                                  Scott                           M 131           !Housekeeping
    A                 iFT             (Buffalo            5/8/2017 Rolando
                                                                                                                                                 Szymanski                      f     208          WOMEN &CHILDRENS               Linen Dis[ribuhon Technician
    A                  FT              eutfalo           7,'[1 G(JJ7~ iiieite                                Marie                                                                                                                                                                                        PBUF                              .
                                                                                                                                                                                                                                        d~ry OPera[or    .,
                                                               1016 K`ah'n.                                                                                                                                                                                                                               tNl7
                                                                                                 .... ,Mark                                                            ..        M    189 ~~     IEng~ineennBSU own                Man nance Mechanicl
                     ~fT                Buffalo         15/28                                                                        . ,.       Skibimki
    ~A                                                                                                                                                                                                                            ~~nen Dis[nbution Techm<ian
                                                                                                      ftavell                                   Hooks                            F    Z03        ~DEGRAFP
   'A                  PT               Buff to          ~~2    Vl f nle                                                                                                                                                                                                                                  PRVF
                                                                                                                                                                                ~F                 Clean P cessin                       dp Operator
                                        eu(falo           5/E 017 I a gun~ ~                                                                    ~•iansara y                           136 ,                                        ~
   ;A                ~ PT
                                                                                                                T                               Green                            F    _          b
                                                                                                                                                                                                 !Mount   St Maryg --                       i tr butwnT chnic~an
     q                 Ff               buff l0           6/1 1017 Eri a                                                                                                                                                                                                                                  FLUF                                  _i
                                                                                                                                                                                 h7   lab          Clean Pr essing                 L     1 YOPera[or
                                                                         it                                                                     GehrezBheir           __
                                                                                                   ..                                   _                                                                       g                           rOperator                                                     POUF
    ~A               ,~                 Buffalo        110/9 015 Cnnster                                ~                                       W ~~                                                                                                                                         ........-    RBUi
                                                                                                                                                Mue~                            r'
                                                                                                                                                                                F   189~~        ,Soil
                                                                                                                                                                                                 ~     Process'n6                  SJa~ss rier                                .......
                                                        ib~ll( Ol, ~~ua ....                     ...                               .,., ..
                                                     :                                                                                                                          ~s 110           ;PlantM agement                   Operations Manager
  'A                 .A FT            .Buffalo             30/2018 F     ~.lin                                  Thomas                          Smith                                                                                                                                                     .RBUF
                                                                                                                                                                                ht .186 ~        jCleanProcessing     ~            Laundry0perator
   ', A               ', FY            Buffalo         4/15/201. ~:e>>e[n                                                                       `~v~~6ht
                                                                                                                                                                                                   floor Supervision               Production Supervisor                                                              ,..,.. _
                                                                                                                                                Davis                           f '160
  'A                 'f7              :Buffalo       ~ ~~,'SS/2013Catherine
                                                                                                                                                                            ~   L1 200           ,BUFFALO GENERAL                  Unen Distribut on7echnician
                ~                      Buffalo         7!11/2017 Nntowane                                        Darnell            .,,,        Shun
      A                  fT

                                                                                                                                                                                                                                                         GSf\2019-03-04 Employee Roster- Alas (2).xlsz Ailas
                                                                                                                                C:\Users\chmielk\AppDa[a\Local\Microsoft\Windows\Temporary Internet Files\Con[en[.Outlook\MPFRS
3/13/2019 3:50 PM
           Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                                                                                                                                                                                                     Desc
                          Exhibit A - Asset Purchase Agreement Page 86 of 88
   Employee Roster as of 2019-03-04
   Source: EmployeeCensus.accdb

        E pio~ee     f. p1 yee                                                             '
                                                                                                                                                               Srx OeOartme~~           DepattmencName                                               Title                                                Un on ('otle
         Stei~.c        T p              71oncName Hire D t'         Firz[Nome                           Mlddle Neme                 tzit Name
                                                  .12112 20 4 M       I                          U                           T3~~lor                           ~1 ZOS             :.JM1tCN 6v CHILL~PEN'S               L nDiR t t nTu~hnlUan
   I WC            .~I                  Bu Ralo
                                                                                                                                                               ~.1 .185          (.lean Processing                      Laundfy Oprraror                                                                 RB~F
   ', q            -Ff                  13u Hale     A/15 ~~13 Mon, med                                                      Hussian
                                                                                                                                                               f.9 180           SoilPro<e ng                           S~~I SOrte!               ~                                                      I.BUF
   '. k            ~Fl               :Buffalo        4~15~2013 Musa JUma                                                      'laledi
                                                                                                                                                                                  SoilProcessing                        Soil Sorter                                                                      heUF                     '
       q            t7                  Buffalo      3/27/a010 Sh~~e                                                         Theln                             t.. 160
                                                                                                                                                               F    186 ~~,       Clean Processing                      Laundry Operator                                            _ _,                 PBUF
   ', p            ;F7                  buffalo      7/1', ~01'abeba                             Negasi                      Tesfam kael
                                                                                                                             CORDOVA                           t.i 150          ~Drrvers                                Driver
       p           ;pT               '. L+vffalo    11/1Si~O1A Fernando                          B
                                                     12/1/2013 John                              E                           Hunter                            ~~ 15'~          'Dnvers                                 Driver                                    _
       q           .Ff                  ouftalo
                                                                                                                                                               ~1 180           SSoil Processing                        So~I Sorer                                                                       PBUF
       q            !
                    F                   Buff to     12/28/2011 Berhane                           Alem                        Araya
                                                                                                                                                               F    186            Cl an Pro essing                     laundry Operator                                                                 RBUF
   ', L             Ff               ~~uffalo         6/8/20151Hiwot                             Welemarrym                 :Gebregergs
                                                                                                 Alain                      ~Balan                             M 150            (Drivers                               ~Dr ver
       q            Ff                  Buffalo      7/27/20ll Ca i
                                                                                                 E                           Cook                              M ZW                BUFFALO GENERAL                       Lnen DisVibu4on Manager
       q            Ff                  Buffalo   : 11/30/2038~Mark
                                                                                                                             ~J linawumwami                   ~F    1s6         (Clean Processing                        Laundry Operator                                                                F~~~~
   '., q           'Ff               'Buffab      ~ 6/30/2017Aimee
                                                                                                 k                           Hintsa                            to 1°0           ISo I Processing                        So I Sorer                                    .,              .,
   '., q           :F7                  ;1 ~ffalo   11/16/2018`Birhane                                        ....._                                                                      ...
                                                                                                                                                               t.1 186           kClean Process ng                       Laundry Operator                                                                RPUI
                                                       Z3/2018 Kiza ~                        ~                               T.hambundjwa
                                                    11/                                   ., ~                               I zkoze                           F    200            BUFFALO GENERA(                      linen Distribution 7echniaan              ..                       _                              _
   ', q            ,Ff                  ~luffalo       27/2018~Martha
                                                                                                                                                                                   Clean Processng                      laundry 0p rotor                                                                 RB iF                     j
   '~. A           ~~                ,fluryal            /                                                                        in'     ....... . .          I    186
                                                                                                                                                                                           p                             Wundry Operator                                                                 fBUF
                                ~~         lo                 t Doate
                                                      2/23/2015     ille                                                     H I~i
                                                                                                                             ~,  . n4am ye                     F    186          ~ Clean „rocessing
                                                                                                                                                                                                                       'Sod Sorter                                                                       R6UF
                                     ~7uH~lo                                                                      '~         Aga a                             F    160            Soil Process ng
      q            -FT                                                                                                                                                                                                                                                                                    tL~ F
   Iq               Ff               BUNaIo           ../19 2015 Yerom                           t                            ~ mer...                ..._... f     186
                                                                                                                                                                      ......_.. ,Clean
                                                                                                                                                                                    .     Pro<essmg ._...              r Laundry_Operator
                                                                                                                                                                                                                                .._.           ,.               ......               ......                           _
                                                                                                                                                                                   Clean Ploce55ing                      Laundry0pefatof                                                                 RfiU
   ', q            sF7               Q~Halo           3/27/2018 ,1~dUl                           N                           Salek                             ~A 136
                                                                                                                                                                                                                        lanrtor                                                                          pg IF
                                                      7/25 016 benet                             Guesh                       ~✓oldegebriei                     F    131            Housekeeping
      q             FT               Iiu(t~lo                                                                                                                                                                                                                                                            f~eUF
                                                                                                                                                               f.t 1~G          jClean Prote55ing                        Laundry Opefator                       ._,.                  ,.
   ~q              'F1'     ~        Buffeb          10(11, _O1G Axim                            n6dUl                        Mohammad
                                                                                                                                                                                 jClean Process ng                       Laundry Operator                                                                Rfs 1f
                                                      8/Z6;2013 Paz                                                           ~ - noel                         f.t 186
                                                                                                                                                                                                                                      ~~retor   ~                       ~                                f.BUF
  IH -              FT               Huffalo                                                     ~.tehereta
                                     `u                / 2016 S ddne                                                         edam                       M 156                 ,Clean rocessing                           laundry Operator      ....                                            ~          k3J~
     q              FT               V ffal          11/16                                                                                                                                                                         ~~                                                                     R6UF
                                                      1'17 LO1G I L I                                                        HV55a1n                      1 186                 Cle ~rocessio            g       ~~~   ~ sundry Opefatof
     q              FT               Buffalo                                                                                                                                                                                                                                                              R6UF
                                                                                                               , ,.,         Kum6a                      F   196                 Clean Processing                         Laundry Operator
  Iq               :FT               Buffalo          8/26, ..o 13 Posa                                                                                                                                                                                                                                   ReUf                     ,
                                                                                                                              VsVam Shah                f1 1P                 }Clean Proc sling                          Laundry 0p for
  ', q              F'(              L7uffalo         6/26 Old ~1oh,, . mad                 ~
                                                                                                                                                                              ISoilProcessing                            Soil Sorter                                                                      R[lUf
                                                                                                                    _       'Abebe                      M 180
     q             ,FT               6uHalo            ~,~Si ~oL h.3ssahun
                                                                     ._ _..            ..._ 5                                                                                               -.                                                                                                            hOUF
                                                                                            6                               _Gebremariam                to 120                ;SoilProcessing                            Soil Sorter                                                   _
  '. q             {Ff               Buffalo          5/104013 Hngos
                                                                                                                                                                                Clean,,.Processing               ,.,   1 Laundry Op ator                          ,,,,,                                   ~'6UF                     ,
                    FT               Guff I           6/30 201 iyubal                                                         Hussain             . ... ~1 1,6
     A                                                                                                                                                                                                                                                                                                     ~LCIO
                                                                                                                              He<kla                      1 1'9                 Engineenng Union                         M intenance Mech ic3
  '.:q              FT               Pi[t,t     I      a;'1/ ul S muel                    .... G               .......~                                                                                                                                                                                   RSYA
                                                                                                                              H[oo                      ~1 lE0                 iSolProcess ng                            laundry Operator
     q              Ff               Syra            12j15 2015 Eleh                                                                                                                                                                                                                                      TFAM                    '
                                                                                            Michael                           Montreal                  ~A ~F50               jDrivers                                   Dr ver
  :q                ~                <yra     _       8/lt/ ~Sj        n
                                                                                                               ~-             Lo pez                    F   173                55Peclalt    ....Y Processing             Packer                                                 _               _                    .._.
    p               F7
                     _               Syra w.~        12/1_' 012 Je>>fer  -                _ R                                                                                                                                                                                                             asrn
                                                                                                                            . kYaw                      `.1 180 ....            Sotl Proces£ng                           >o1l Sorter
   ~A              :FT               SYra              '1 / )l4 F                                                                                                                                                                                                                                         FSrP
                                                                                                                              Klay                      f ~ 180                 Soil Process ng                          So (Sorter
    q               F1'              Syra               iZ "'~y l ah
                                                                                                                              ClanB m an                f r t5~ _                Drrver                        —         OrlVef                   _                   ...                      ..          'f:
    A               Ff               S ~~~..           '~f L~3 6U R.                     .._                      ..
                                                                                                                             Spier                      r t 1G0                  F!          Supery lion                 Production Manager
                                                                                                 ~                                                                                                                       5 (Sorter                                                                        FS'h         ..
  '
  :A
  ~A                f7
                    ~                yyra use
                                     Svr~                             Lu
                                                        /7/2011 Eh Karl                                            ~          Moon                 .... F   1h0                  Soil Proce ing
                                                                                                                                                                                 D rvers                                  arrver                                                                ..        i en1,1
                                                                                                                              Gordon                     .1 150                              ..                 ..                                                    _                                                ... .
   q               ~FT               ~Vra             2/12/201 J ffreY.                 .. ..                                       ..
                                                                                                                              Oo                        f1 Sai                   H         ekeep~ng                      ~ nitor ,                                                                  _                  ..
   q                iF               Lyra .e          3/20/2017 Min                                  ~+i n         ~
                                                                                                                                                                                                                          U ver                                                                           TCAM
  'A                                                                                                                          Man6ano                   ' ;`0                    CI           s
                   "F7               Syracu e           16/2005 Stephen
                                                      5/29/Z~8(, ne                                                                                          L                                                                                                                                            ti YR
                                                                                                                              Na                                                                 rocessing                Laundry 0p rator
                    Ff                 Y                                                                                                            ..                                                                                                                                                    AS R
                                                                                                                                                                                          n Processing                    ~aundry.Operetor
                                                                                                                                                                                 Clt;ai~~                                                                                                                 Ril,
                                                                                                     L                 '-    Wlliams                 ~        F     1 n6                       Process g                  ~a ndry Operator      _                     _,
   ~A              ~ FT              :Syracuse         4/0/2006 Levern
                                                                                                                             Paw                             ~~      175         5 ibs iOR Proc ssinB                     Packer                                      „_
                                                          29/2010~Paw.......                                                                                                                                                                                                                              RSYR
                                                                                                                             Yeh .g                           M 186              CI g P ocessmg                           La ndry Operator
   ~A                tf               Syra u.e         8/ZS~Z008 Saw                                                                                                                                                                                                                                      TEAM
                                                    ; 17/                                                          ~         W ni                             M 129                E i neermg Union                       Maintenance Mechanic 1
    p               `F7               Syracuse            17/2017 Stephen                            B                                                                                                                                                                                                    TFAM
                                                                                                                                                              ~N 150               Drivers                                Or ver                  ..
    A                ~
                     FT               Syr
                                      SVfecuse           /15/2019 Nhom I                ...... ~ ..
                                                                                                                             Moral s                         'F      173        ISPecialN Processin6 ,                   iP ker                                  .....
                                                       2                                                                                                                                                                                                                                                   hSYR
                                                                                                                             Kue ~~~               ~~          F     1&6          Clean .Pro easing                       Packer
  ;q                 fT               Syr.               4/2/2015 Ala                                                                                                                                                                                                                                      f SYR
                                                                                                                             Tu                                  1 18o          (Soil Processing                          So I Sort r                             ....
  '                                      A                  C Za~9 Dee                                                                                                                                                                                                                                     FSYR
                                                                                                                            .Baptiste Ech a~~ia.....           F     136           Cle n~Processing                       Laundry Operator                                  _
  :;,               VT                »r.             121 7    015 Sulema        ..                                                                                                       .....                                                                                                         ~~ TEAM
                                                                                                                                                               r     129           Eng veering Umon                        Maintenance M chanlc3
   A               ;FT               4yra                g ~ 1 9, R chard 0                                                  Shoop
                                                                                                                             Martin                            M 17`              Scrubs /OR Processing                   Laundry Operator                                                     ,,,
   ?p               F7               'Syra cusp       1(71191 2016'Richard                           v
                                                                                                                             ~~ry                              F     171           Mend   p'ng /Refurbish               intender                 _.              ....
  'q             _ iFf                Syracuse         s/29il01o~t,Aar._                                         .._                                                                                                                                                                              FS P
                                                                                                                             Way                   ~           r,t 1&o             Soi l rocessing                       Soil Sorter
                                                                                                                                                                                                                                  ....                                                         __
  ,,~               F7                Syra             - '28 ~G071 Than                                                                                                                                                                         -                 -                               Rs~lt
                                                                                                                             Kan                               r.t 1a6             CI =an P ~fsing                       Packer
  =^                F7                Syrza~se         7ilo Zols k,a[                                                                                                                                                                                                                             RSVR
                                      SYra               5/ '01L L~r .....                                                   Ku ._..               ~           •~1 180          ,..a!Pmc sing                .......            ._. r
                                                                                                                                                                                                                        (Soil Sort               _               ...                           ._
   A                Ff                                                                  ....                  ......                                                                                                                                                                           _. F YR
                                                                                                                             Grossman                          ~    -786      '    Crean Processing                       Laundry Operator
   q                f7                Sy~ecu~e           _1,12013 i~abelle                           M                                                                                                                                                                                            TC1R                                  ~
                                                                                                                                                             (       186           UCan Processing               _      ~~aundry0perator
                                                                                                                                                                                                                                __            ...                                               _
   q                FT                SyraNse          6/1/2013 Htoo                                                         Tha
                                                                                                                             Almarales                         f.i 150           ~DrNers                                  Driver                _                     ,,,                       _     h~
   .4(.             Fr                Syracuse         3/13 V11 J       r                                         ....            -.                                                                                                                                                              PSYR
                                                                                                                                                               F     186           CI   an      Processing                Wund ~}' Operator
   H                fT                Syracuse         8(1 014 k        L r                      ~                           ~ 1u                _                               k                                                                                                                carp
                                                                                                                             H we                              F     146         iClean Processn                          to dry Operaror
   q                FT                Straws             /i6i19778endaL
                                                    . 1/~ 20l 1 nathan                                                       VJright lamiro i ...              r 1 150              Drivers                               Ur ver.                                     ,,,
                    FT                Syracu  e                                                      R
                                        _.,                                                                                                                                                                               tau dry Operator
                                                                                                                             Dalognone                         F     186        (Clean     ...`Processing                                                                                                 Rtvk
                                                                                          R                                   Euans                            f     173 ~       ~Sp cial[y Processing,                   ~ undry Operator
   I.,                P7              S;~racuse      12/10/2012~Pamrela                                                                                                                                                                                                                                   kSVR
                                                                                                                                                               ~/ 196               Clean Process rig                     L undry Operaror                                                      ,,,.                                     i
      q                FT            3yra                1/9/2013 Bah Sho                             ._                       Iu _
                                                                                                                                                                                                                          Eaundry Operator                                                                iiS~R
                                                         5/9/2011iGregonna                                                    bayrel                          ~F     150            Clean Processing
   ', ,:               FT             Syracu,~                                     ...                _                                                                                     ....                                                                                                          7CAM                     .. .~
                                                                                                                              Snow                              M 150            ~ Drrvers                        ~       Onver..
      r.   ... ...     FT             Syracuse       12/24/2015 Brian                     C                                                                                                                                                                       -
                                                                                                                                                                                                                          Washer Operator                                             _.                  FSYR
      a                FT             Syracuse           8~3/[~lo lames            ...     R           .....                  dray                              t,1 1~3         ;Specialty ..... Process'ng,.
                                           ..                                                                                                                                       CleanP cessi g                        WundryOp      re[or __                                                          RS
                                                                                         '                                    Lee                                    iS6                                                        _..                              -
     ;,               PT              Syrac se         S/2~ 2011 Thona
                                                                                                                              Say                               F    175            Scrubs /OR Processing                 W undry Operator
   ~q                 f-T             Syracuse         8/1 ~   ~131h    d   h                                                                                                                                                                                                                              nSVR
                                                                                                                              Dino Jordan                       F    173            Specialty       Proress'ng            Wundry Operator       ...            ..._.                            ....                   ..........
    ~a                 FT             sVracuse         9/1 i<<~~~~~naA                                                                             .....                                    ....
                                           ...                                                                                                                                                                            Orrver....                           .....                           .....       T[M1 rA                          -
                                                                                   ..                    ..                   (arsons                           r,1 150..        !Drivers                     _..               ..
     „                 FT             Syracuse         8/:s tr~2 Kevn D.                                                                             ..                                                                                                                                                    RSSR
                                                                                                                               na'it                            M 186                clean Processing                    ~LaundryOperator
      a              (T              .Syracuse         7/11 Ol~ ,law                     ~
                                                                                                                                                                                                                          Laundry Operaror .,                                                              PSYR                          ,
                                                                                                                              Paw                             ~F      186            Clean Pro<essin B
      p                FT            ~:'s yracuse ~ lA/31i:011`Tfio Mu                                                                                                                                                                                                                                     TEnM
                                                                                                                              Snow                            ~M 150                 D I cr rs                            Driver
     ,i              A FT             ~vracuse           3,1/2014 ~.tarc                   .t                                                                                                                                                                                                              RSi F,             _          .
                                                                                                                                                                                                        g      -..        Soil Sorter           ..                                         '_'_
                   .
                   .                                                                                                                                             M 180                      ,~
      q                FT            .Syracuse ..        6,412011 Ta .....        ..                                          f.11a
                                                                                                                                                                                                                           Leundry0pera[or                                                                 PS,R
                                                         6/6/201fi Po                     S                                    Hai;               .~,            M 136               CWan P~oce,sin
      q                F7             S~~r     se
      A                ~              S                                                                                           e                                                            s/OR Process rig            Packer_                                                                                        __
                                            r             ., d D76 k          ne
                                                                                            ~`~
                                                                                                                                                              M      173             Drivealty Processing
                                                                                                                                                                                     Speci~                                 "ache.r Operator
    V,~C             FT                +yr                 ~b 00 CI m'ntel[1 n[ero                                            F larron
                                                                                                                                aI                                                                                                                                                                    TEnM
                                                                                                                                                    -         ht     150           I           n                           Dr ver Helfer                                                                                          ....
    p       '~       Ff               Svr                4,1/ ~    F ~n              '~                 -'                        ~~
                                                                                                                              S.Imon                          ~1     150          ~Dnvers                                  Driver             _                                                     _ SEAM                         __
    p                Fi               Syr              4'23 Sv J Fngelol                                                                                                                                                                                                                              T EAM
                                                                                                                              Proper                          ~~1    1z9             Engineering Umon                      Maintenance Me<hanicl
   ,p                FT              S,racuse          7ilq Gov Adam                        M        _.
                                                                                                                                                                     ~0              D         rs                         Driver                               ._                                   _ TEAM
                                                         7 5,1016 F:y~to
                                                                       .. .-                                                     d y                                                                                                              _
    ~                FT               Syracuse                                                                                                                 M
                                                                                                                              Thaw                             M     131             hlousekeepl g                       ~ani[or
                     Ff                SVr               9,'/,011 N                                                                                                                                                                                                                                        R~1F
                                                                                          ~D                                  Ra
                                                                                                                              Donleells                        ~1    ii3             Speaalty Process rig                 Laundry Operator
    ,y               fT               Syr. cusr       it/20~2013 h'atthew                   Joh
                                                                                                       .-                         mble               _         F     152            ~Servi~e                              Linen A set MBr
     n              'P7               Syracuse     '. 7/10 017 Emily                                    _                                                                                                       -                                                                                          RSYP
                                                                                                                                                                                                 Processng ...            Packer
     q               F7               Syracuse           9/5/  ~7{Yoanna
                                                                       ._...       ..... ~ M -....    .....                                                                                                                                                                                                RSYN
                                                                                                                               H
                                                                                                                               Barr um Jr                ~     t1    1~0         (Smiprocessing                           Washer Operator                                                      _..
     q               FT                Svracure          ~/1, 19~d~lohn E
                                                                                                                             VanBuren                          t.~   150           ;Dr'vers                              iTra sportation Manager
     a               FT                Syrecuse          8/2/2016~Carl              _~, 1               ..
                                                                                                                                                                                                                                                                                                           TEAM -.....
                                       Syracuse         1/25/2016~Kei[h                      F                                 Proper                          ~~1   129              Engineering
                                                                                                                                                                                        .._.           Union...._              ........ ance Me<hani
                                                                                                                                                                                                                         1 Mainte                 ...._ 2      ........
    ;H               Fi                                                                                                                                                                                                                                                                                   ..RSYR
                                                                         ~~ ~                                                                                  r^    1&5             Clean Processing                      Laundry Operato
                                                       $20/2009 ka Law            ......            ._..                     ~ Paw  ..             ...                                  .._                                                                                                                RSVR
                                                                                                                               Gay                             M     186              Clean Processing                   ~taundry Operator
     q               FT                Syracuse
                                          yr             /15/2010 Pah                     ~                                                                                                                                                                                                                RSYR
                                                                                                                             :Nrral                            F     17a             Specialty Processing                  Laundry Operator
   :q               ;Fi              .Syracuse           2/2/2016 f~aria                    J
                                                                                                                                                                                                                           Pa ker                                                                          RSYR      _. ,.
     q              ;FT                S~;racuse      10/24/2010 Eh              ..._.             .........
                                                                                                                               Moo
                                                                                                                                 .......           ......      t.1   136           iClean..... Processing ...._                                                                                            ftSYR
                                                                                                                               Bu                              ~A    136              Clean Prowssmg                     iWundry Operator                          _                                                  -
     q              .FT                Syracuse        1/30/2008 Pze
                                                                                                                                                                                      Scrub              ocessing         7rzm t d                           _....._..                         ......               ........
     q              ;FT                S;racusz        '117/1996 5 via I.                                                      Galdon
                                                                                                                                   .....
                                                                                                                                                               F     175                 ...... /OR P         ..._
                                                                        ----                         """                                                                                                                        .... Operator ..._
                                                                                                                                                                                                                           Laundr                                                              .....       RSYR     .....
                                                                                                                               Darcy                 ...       F     156 ..        !CI an Processing ......                                                    ....
    €A              iPT                Syracuse          4 ;201E n ma             ..... ~~~

                                                                                                                                                                                                                                                                                                          -Atlas (2).xlsz Atlas
                                                                                                              C:\Users\chmielk\AppDa[a\Local\Microsoft\Windows\Temporary InternetFiles\Content.0utlook\MPFRSGIF\2019-0304 Employee Roster
3/13/2019 3:SO PM
           Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52                                                                                                                                                                                                     Desc
                          Exhibit A - Asset Purchase Agreement Page 87 of 88
  Employee Roster as of 2019~03A4
  Source: EmployeeCensus.accdb

                  fm ployce                                                                                                                                                                                                       [
    Employee                                                                                                                                                                                                                                                                                          1Jnjon GpdP ~i
                                                                                                                                                      lest Name                  Sex   f7epartme~t       Departmen[Name           !                                Ti[le
     Status         IYPe (Plan[Name~                Hire Da[e          Flrst Name                                  Middle Name                (
                                                                                                       V.                                      Fiquct                          '.M     130          Eih'ineering-Non Union          Maintenance Manages
  ~~            FT           Syr cu e               2/11/7019 Charles
                                                                                                                                                                                                                       ~            Wundry Operator                               ~                   f5~k
                F1'          Syiaure              11/2 _007Hsa nya                                                                             Hswe                              M     SflO         Soil Processing
 ;q                                                                                                                                                                                                                                                                                                   iEAM1i
                                                                                                   6 or@N                                      Ja ko++,4.                        M     15~          GriVen                          Dr ver
  A             FT           Svr Cu                 7/20/2015.Jessc
                                                                                                                                                                                       150         ;Drivers                       ,Driver                                                             TCnf.1
  4             FT           Syraase  =,            3/30/20151 Radelle                             lames                                      :Days                            .Iv1
                                                                                                                                               Wln                             ~M      1ao          SolProcessing                   Soii Sorter                 ~                                     ~~~~
  F            iFT           Syracuse ~             8/22/20io Y.hin
                                                                                                                                                                                                                                    Billet                                             ....           kS K
                                                    7/11/2018 Efikpaw                                  H                                       Sunshine                         ~1     136         ;Clean Prote55ing                                    ..........       .....                                  ............._y
 'A            'Ff          ,Syfa<use
                                                                                                                                               Soe                               t.1   i8b          Cle n Processing                Biller                                                            ~SYR
  q            _F7          iSvracuse             11/28/2007 Nain~
                                                                                                                                                                                 ~.~   180          SoilProcessing                 ~Su lSorte                                                         ns~R
                FT
               ;~            Sy
                             S racuse                2/13/2IX~8 Eh l:a                             I                                           Lu
                                                                                                                                                                                f.t    1s0         ~So I Proces ng    .......       Soil Sorter                                                       RSYR
                               r    e                 /22/2009F M chael C                                                   ....,              Fiore
                                                                                                                                                                                       150           Drivers                        Dr ver                                                            ~~AM
 .~'~                                                  29/2005,Fobert H.                                                                       Cummm s                           t.t
                                                                                                                                                                                                     Engineering Union .            ~~tainrenance Mechanicl                                           TEAM                     !.
                               .Syrawse             9/11/2017 Hn[hony                              ~lohn                                      ':Berube                           ni    129
   q               FT
                                                                                                                                              ;Burke                             ~~t   I50           Drivers                        Driver
 ;A            IFf             :Syracuse             2/11/ZOiv Yandar                               Z
                                                                                                                                                                                                                                                                                                      TFa r.t
                                                                                                                                              !O'Donnell                         M     150          ~Drrvers                        [~rrver
 ;~ A              Ff           Syracuse          12/1~/?ots Timo<hy                               s7atrick
                                                                                                                                                PJewm~n                                                  n Processing               laundry Operator
    A          'FT               SuraNse            :!/2~/~0191 -[                                                                                                                                                                                                                                    TCAM
                                                                                                                                                                                F
                                                                                                                                                                                f.t    y50 ...           ers
                                                                                                                                                                                                    ~Drlv...~                        Driver
    p              Ff            t~ ra Nse            4/1, OS~ Rc here                                 J                                        Reeder
                                                                                                                                                                                       129           Engineern B Un on               ~Aaintenance Mechanic2                                           SEAM
                                                       /6/2007 Paul                                    F                                        ~elaski         ,.              ~h
    A              iT          :'Syracuse                                                                                                                                                                                                                                 ._.                         FSY2
                                                                                                                                                                                                      P         Y       B            Laundry Operator
    A          a..FT             Syraase          lll`1a t~L M                      ..
                                                                                                                                                 KahneZ                  F              186         Clean Processng n „ .,          .sundry Operator
    q          ~Ff               Syraare             2/2Z/~019 La.~ash                                                                                                                                                                                                                                                          ~.
                                                                                                                                              'Bazen                     F              160         `Floor Superv'sion               Production Maneger,,..~
 .A            iFf               Syracuse            3/2 , L-"Sharon L                                                                                                                                                                                                                                RS~R                      ~
                                                                                                                                                 +Veeks                  t,t            186          Clean Process ng __._           LaundryOperator
 ,A                PT            Syracuse          11/29(2~lO Micha~I L                                                                                                                                                                                                               _.
                                                                                                           r.1               ~                 7o;ranee                  F              120          Plant Admin                     Operations Adm nistrative Assistant
 `A            `FT               syra<use        I 12/3/2018 Letanrlra
                                                                                                                                                 Pnrkhunt                F              120          Plant....Admin                  Op rations
                                                                                                                                                                                                                                           ...  Administrative Ass scant „
 ;q            :..Ff            .Syracuse        , ..9/17/2010 Farm                                        %+          ~
                                                                                                                                                                                        1~E          Clean_ Processing ,.            Biller r                                                         i'S'F                 _.<
                                 S~;racuse           2/27/2005 F:a                ~                                                              Toe                    .M
    q               F7'
                                                                                                                                              ~Baztron                   t~1            202         ~CROUSE                        iLinen Di [ibution Te<hn
    q               FT           SYraase              2/7/20181 ~es                                    5
                                                                                                                                                                                                                                                                                                      IEAM                      ,
                                                                                                                                                 Uarro[                  h'             1S0          Drives r                        Dr       ~
    A               Fi           S~ rac se        12/15, 201M1 Eduallo                                 M
                                                                                                                                                                                                                                   y Biller                                                _          hSVR                      :.
                                                   9/11/2~ru. NurysH                                                                          ICede io                  .F              1.3          Specialty Process ng ,
   ~p           '. FT            Syrawse                                                                                                                                                                                                                                                              RSYR
                                                                                                                                              ,Eh                       :F              186          clean Processing                Packer
    A               I '~         Syracuse          2/25/2013 Paw                                       I
                                                                                                                                               ~ler                       M             18F          Clean P~oces; ng                WundryOperator
  to                IT           Syracuse         ll/15 7018 Eh
                                                                                                                                              :Dee                        F            '.115         Scrubs /OR Processing           Packer
    n               FT          Syracuse             6(G/2o18 Rue                                                                                                                                                                                                                                     RSYR                     '
                                                                                                                                              ~Li[                       f,t            180         ,Soil Process ng                 Soil Sorter
 :A                 FT           Syfacuse          4/14/2015 Maw                                    i
                                                                                                                                                                                                     Cl~anp ocessing                 WundryOpera[or                                                   RSYR
                                                      1/~~2i~13'lah                                                                              Lah                      F             186..
 -q                 Ff           Syracuse „                                                                                                                                                                                                                                                           ftSYR
                                                                                                                                                  Krt              ,,,  'P.1            486          Clean Proce sing                Soil Sorter
    q               Ff           Syracu~c             9i ~l~O.h ni                                                                                                                                                                                                                                    FSVR
                                                                                                                                                                         t.t            1~6         (Clean Processing                Laundry Operator
  ,q                Ff          '.Syr else            e/~,~m~say                                           May                                .Htoo
                                                                                                                                                                                                                         _.          Soil Sorer         .......                                       RSYR
                                                                                                                                              'Holden                     I.'           130          Sotl Process ng
   ~A               t~'          Syr -u;e          "0!1~,'199t Geergel
                                                                                                                                                                          F             186          Clean Process ng                Packer                                                  ~S ~F
  ~q               fT            Syracuse           2i 19/2014 Hcoa                                                                            `: Hei
                                                                                                                                                                                                                                     WundryOperaror                                         Rs~i.
                                                                                                                                                 loon                     M             ls6          Clean Processing
    q           ihT              Syra ~usc          4/ 5/2017 Car                                                                                                                                                                                                                           TtAt~1
                                                                                                                                                                                       '129          Engineer ng Umon .,              Maintenance Mechanic3                 „,
                                                  1 1/251 201d ~eor€~'                  ~                                                         Picklesimer       ,_, ~M
    A            '. FT           Svraase
                                                                                                                                                                                                                                     Packer...            ......                            RSYR
                                                                                                                                 ..       _    jTer~..                    t~l            186         Clean orocessinB
  ~A                iT           Syracuse    ~ 80/2014 Tu                                                                                                                                                                                                                                   R~YR
                                                                                                                                              .Wah                        ~d           '186          Closn Processing               Packer
    r               FT          Syracuse      i 8/5/2013 clay L~law                                                                                                                                                                                                                         PSYR
                                                                                                                                                  Rodrig u ez-Quinones    M              180         Soi l Processing              'Soil Sorter                             _.          -_.                                    .~
                    FT                              2/13/201.: 1ul~zn
   ,i                      .. Syracuse       ~~                                                                                                                                                                                     Packerrter                  ....
                                                                                                                                                                                                                                                                                            RSYR
                                                   61152006                                                                                           'lla
                                                                                                                                                                    ~- ~M                             COMMUNITVg          .~..
                                              ~                    Cafrio~.                                                                       Cruz                                  201
 ~H              F7              _~
                                 Syracuse                                                                                                                                                                                                                                                              RSVR
                                                                                                                                                  Escalera                M             180           So1l Process ng               Soil Sorter
 iu ~            r7              Syracure         11/2s'2~12 kenny
                                                                                                                                                  ~,lartinezJimenez        M            106           CleanProcessing               ~LaundryOpera[or ,~_
 !~              r7             .Syracuse           1/2 /2019 Migu<I                                       A
                                                                                                                                                                        ,M              160          'Floor Supervivon               ProduQwn Manager
 ;A              F7              Syracuse           7/27/~C~`o Luis                                        ~n[onio                                ~rozco Martinez
                                                                                                                                                  f zdina Alomar        :F             -160           floor Sup     Sion ,_          Plan[Manager
 iA              FT                Yea
                                 Syracuse         1 7         01M1 J~      n                                                                                                                                                                                                                           RSYR
                                                                                                                                                                                        180           sn~I Pr ce ~g                  Washer Operator                        __„
                                                    Z~3 i2olw Nectar
                                                    9                                                       L                    ~                Ca vales Manso         ~h1
  a              FT              5 cuse                                                                                                                                                                                              linen Dis[ri6ut on Techni<ian
                                                                                                                                                  Sanchez                  ~1           z07_          CPOUSE                                                                                   ".
                                  SY~acuse          8/3(2010 Jonalhai    ..                                                                                                                                                                                                  __                        RSYR                 ... '.
                  ~                                                                                                                               C ra qu Ilo              f.t          186          (Clean Processing               Wundry. . OPerator
                                                    7/27/201 9 Eduardo He             ndez
  '. JC                         .S~yracuse                                                                                                                                       ni                   COM PUN eN 1ng                        Distribut on Tech clan                             _. .
   '. ~,          Ff               Yra<use          9/zo/zow osveie                                                                             c ~a,q~ uo                                                                                                                                             RSYR
                                                                                                                                                Moreno                   ...     t'     1B6                . .~              ..      packe
      n           FT              Syracuse   .10/31/201b           Jose                     ~ ~             R                                                                                                               _.
                                                     _....                _                                                                                                             202          .GROUSE                        iUnen Dis[r bu[ion Manager
                                                                                                            L                                   ~~onserrac=_                     F
     a            Fi              Sv~acuse     ~ 6/11/201? 6renda
                                                                                                                                                                                 F      202            CROVSE                        Line Dist ibution Techn
   -!.            FT              Syracuse          9/16/2015 carmen                                        N                                   ~ edi ~I gar                                                                                                                                           NSYR
                                                                                                                                                                                 t      173           Speciali,P ocessing            Packer
      ~           F7              Syracuse          7/10/. X05 Jzrqueline                                                                       f~ [o De~esu,                                                                                                                                          RSYR
                                                                                                                                               ~Oroz~o                           I      n1             Mending/Refurbish             Mender
                                    Y         . 10/11              EarWlza                                  E                                                                                                                                                                           .. _           ~SYR                      '
                                                                                                                                                                                        150            SoilProcessmg                 Washer Operator                          _
                                                                                                                                               'Escal=a                          ~.1
   ~q             F7            'S yrawse     : 12/11~ZW~                in Torres                                                                                                                                                                                                                     RS~N                       ;
                                                                                                                                                                                 t.1    ia6            Clean Processing              LaundryOperator
                  FT              s~;~acure     i      4/3/201a     Eh                                                           ~              No                                                                                                                                                                             ...;.
    q                                                                                                                                                                                                                                Dock Helfer         ,.....                            ...         iF.AM
                                                                                                                                                EscalPra                 ...     f.~    150            Drivers
    A            iFf       .... Syracuse            8/79/200 David..               .. .                                                                                                                                                                                                                ~SYR
                                                                                                                                                                                                         ec'roryssin      g          ~~undry Operator
                                                            /           tor                                 Esteban                                  `                                                               g
                i                                                   CSe                                                                                                                .173            5 ial ProcPssin
                                                                                                                                                                                                      ~p                             ~Iinica,5o l5orter                                        .,.
                                                     9/11/201Y                                                                                   ~3bre a Revers         ht
     A          'Ff               Syracuse                                                                                                                                                                                           Soil Sorter                                                       rSYR
                                                                                                            E                                    Ramos Diaz             r.t             150            SoilPmcessing
  ;A            ;FT               Syracuse           10/3/2018
                                                            ~.      Lets                   __                                                                          —                                                                    -                               ,,.                        KSYR            ,_            ;
                                                                                                                                                                      _ f,1             113           i5pecialty Processing.,        Clinical Packer
                                  sv~'acuse        12/22/2015 Luis                                          E                                    Alvin
     A            fT                                                                                                                                                                                                                 Laundry Operator
                                                                                                            '~                                    Boris                 M               1 G            Clean,Pro essing
  '; A            FT              Sy~anrs=           2/22/2019 I dro                                                                                                                                                                                                                                    PStR
                                                                                                                                                  Ayala Escalera       ,M               1a0           (SoilPmcessmg                  Washer Operaror
     A            ~               Syracuse           3/28/20L Le is              _                          1
                                                                                                                                                ~Carrasquillo Han<e~,   F               17;            Specialty Process ng„         Clinical _Soil Sorter
                                      racuse         9/25/201F i grid                                       R7                                                                                                                                                                                            _             ,,,_ i
                                                                                                                                                                                        100                 Process ng
                                                                                                                                                                                                      ~So I....                      Soil Sorter           ........                            _,..
                                                                                                                                                                        M
  %A            'iT               Syracuse           1/10/2019
                                                     .....
                                                                    Hector                ......            r1             ,....._..                ... .. Acevedo .......
                                                                                                                                                  Matos
                                                                                                                                                                                                                                                                                                        ~iSYR
                                                                                                                                                . Medina Osorio         M              .150           ~SoilProcessing                Soil Sorer               .._                          ..                             _....:
  .A             FT              ;Syracuse             4i7~ 0_h K~I.in                                                                                                                                                      _.                -..                                                       FSYR
                                                                                                                                                  Clrino              ......
                                                                                                                                                                        L1             Ilso            Sod Processing                Laundry Operator
  ~A            :Ff              ;SYlaCuSe             5   x'1012   Mich"  ael          ""....              o                                                                                                                                                                                           kSl'R
                                                                                                                                                                         h1            .190            tioilProcess ng                Soil Sorter
                                  Syracuse           11/2~Zp1&l~sus                                         ft                                   PzaroO rw                                                                                                                                              I.SYR                        '
   n            `FT                                                                                                                                                                                                                   Laundry Operator
                                                                                                                                                 Pzar~o                 f               186            Clean Processing
   a             FT               Syracuse            ~/14/20i1 Julissa MB                                                                                                                                                                                                              ~ ,.                              __
                                                                                                                                                                         ~~t            202            e.ROUSE                        Unen~Distribu[ion Technician
                                  Syracuse            1;10/2014 Christopher                                  Anibal                             ;Lopez-Ortrz
   ~
   ;             FI'                                                                                                                                                                                                                  Packer                                                                             ,,,
                                                                                                                                                 Mateo                   F             .175            Scrubs /OR Processing
   A             F7               Svracu;e        ~ 8/9/2009;Susana                                                                                                                                                                   Operations Manager
                                                                                                                                                ~Gu[ierrez Hernandez     t,1           .110            Plan[Management
   ~             iT               Syrawse             S/29/2018'Luis                                        ..
                                                                                                                                                 Chek                    t              1'G            Clean Processing               Laundry Operator
   A             ~                Syracuse        - 3/1/2019 Myo                                                                                                                                                                      Laundry 0perotor . _                                 ,, ,         P.S1'e
                                                                                                                                                 Shwe                    f.i            1FG            clean Processing
   q            'fT              ~'t~~acuse       111/19/2012;Timothy                                                                                                                                                                                                                                   FS1R
                                                                                                                                                                         f.1            iF~           'Ctcan process ng               LaundryOpera[or
                             ~    Syracuse            4/25/2017 Ta                                                                               Lay
  ;q            :F7                                                                                                                                                                                                                   Laundry Operator                                                  AYR                          ~.
                                                                                                             ~~1                 ~               Paw                   ~F               1sG            CIcln Processing
  ;A            'FT              .Syracuse             4/2/20185ae ~         ~                                                                                                                                                                                                                          RSYR                         i
                                                                                                                                                                        f               1&5            Clean Processing               Wundry operator
                                  Syracuse        4 12/8/2015;Lar                                                                                Salay
   q            iFT                                                                                                                                                                                                                   laundryOperator                                                   RSYR
                                                                                                             Fa                                  Hroo                    ~A             13G            CleanProcesnng
   q -          :FT               Syrari~~e           1/23/20181Paw                                                                                                                                                                                                                                     RSYR
                                                                                                                                                 Cr~aches                F               1.71         intending/Refurbish              Mender
  ;q             iT               Syraw;e             9/ZS/2002 Gladys
                                                                                                                                                                         F               ll5           S ubs OR Pro<essn             !Packer
                                   yr     e        I l0 /                                                                                        ~arcla Estrada
                                                                                                                                                                                         laC             I a nPfocessing    g          Laund rY Operator    ~                                     ,. > RSYR                    ... ..
                                                                                              ...                                    ._          litoo              ..    M1i
   ~A             F~              Syr                 11/0~201 If,Ne d~                                                                                                                                                                                                                                RSYR
                                                                                                                                                                         F              186            Clean Proce ng _               laundry Op rator
                                  Syr                  6(6(Z~18 Htoo Th                                      B                                   P w,
    p             FT                                                                                                                                                                                                                  Clinical Sotl Sorter
                                                                                                            i                                    ~1 ~ far Hussin          h'            173            Specialty Processing
  'q              Fi              Syr     e           9/25/2018=Abu 5iddgein                                                                                                                                                                                                               _            TEAM
                                                                                                                                                                          r.1           f?9           ~Engmeenng Unwn                  Maintenance Helper_
                                 Syr                  1/12/2015;Bob                                          5                                   ~pelsaye
  :p             ,IT                                                                                                                                                                                                                   Soil Sorter                                                      hSYR
                                                                                                            i                                    Loe                     61              180           Soil Processing
  q              .Ff             ,Syr vie              9/2/2014~Boe                                                                                                                                                                                                ~~                 _,,,.,.,          FSYA
                                                                                                                                                 Sic                      ~A             180          (Soil Processing    _„         i Soil Sorter
  ;q             ~Ff             Syra use             4/26/20161 Day                           ~            ~Pi                                                                                                                                                                                         PSYA
                                                                                                                                                 Htoo             ~      tl              180          ~Sotl Pr <essing               i Packer
                  Ff             'Syracuse           10/12/2017~Mwe~                                        i                         ~
   iq




                                                                                                                                                                                                                           Files\Con[entOutlook\MPFR8GIF\2019-03-04 Employee Roster -Atlas (2).zlsx Atlas
                                                                                                                             C:\Users\chmielk\App Data\Local\Microsok\Windows\Temporary Internet
3/13/2019 3:50 PM
Case 18-31754-5-mcr Doc 285-1 Filed 03/13/19 Entered 03/13/19 17:11:52    Desc
               Exhibit A - Asset Purchase Agreement Page 88 of 88




                                 Schedule 7.3

                                  Allocation

    To be determined.




                                                                    3312887.1
